UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 EMRISE CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): oNo fee required. xFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Table of Contents (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: $22,000,000 (5)Total fee paid: $4,400 xFee paid previously with preliminary materials: $4,400 ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Table of Contents EMRISE CORPORATION 2530 Meridian Parkway Durham, North Carolina 27713 May 11, 2015 Dear Fellow Stockholders: It is our pleasure to invite you to a special meeting of the stockholders of EMRISE Corporation (the “Company”) to be held on June 25, 2015 at 11:00 a.m., local time, at the DoubleTree by Hilton Hotel, 128 Frontage Road, Newark, New Jersey, 07114. At the special meeting, you will be asked to consider and vote upon (i) a proposal to approve the sale of all of the outstanding capital stock of EMRISE Electronics Ltd. (“EEL”), which constitutes our electronic devices business unit (the “Transaction”), pursuant to a stock purchase agreement with DDC (United Kingdom) Limited dated March 22, 2015 (the “Purchase Agreement”), (ii) a proposal to approve the voluntary dissolution and liquidation of the Company pursuant to a Plan of Dissolution (the “Plan of Dissolution”), (iii) a proposal to approve, by a non-binding advisory vote, certain compensation arrangements that may be paid or become payable to our named executive officers upon completion of the Transaction (the “Transaction-Related Compensation”) and (iv) a proposal to adjourn the special meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies in the event that there are not sufficient votes at the time of the special meeting to approve the Transaction. The sale of EEL, as contemplated by the Purchase Agreement, is conditioned upon receiving approval from our stockholders, and such approval may also be required under Delaware law as the sale of EEL, which accounted for 68% of our revenues in 2013 and 2014, may constitute a sale of substantially all of the assets of the Company.The proposals to sell all of the outstanding capital stock of EEL pursuant to the Purchase Agreement and to approve the subsequent dissolution and liquidation of the Company pursuant to the Plan of Dissolution require the affirmative vote of the holders of a majority of the outstanding shares of our common stock. Therefore, it is very important that your shares be represented and voted at the meeting. The Transaction contemplated by the Purchase Agreement is the result of a broad review of strategic alternatives by our Board of Directors (the “Board”). As part of its review, the Board retained Headwaters BD, LLC (“Headwaters”) to provide an opinion regarding the fairness of the consideration to be received by the Company, from a financial point of view, to the Company, pursuant to the Transaction. Headwaters has provided the Board with its opinion that as of February 26, 2015 and March 21, 2015, the consideration to be received by the Company pursuant to the Transaction is fair, from a financial point of view, to the Company. The Transaction is not conditioned upon stockholders approving the Plan of Dissolution or the Transaction-Related Compensation. The effectiveness of the Plan of Dissolution and payment of any Transaction-Related Compensation are conditioned upon the consummation of the Transaction.The adjournment proposal is not conditioned upon the approval of any other proposal set forth in the proxy statement.Stockholders do not have dissenters’ rights of appraisal in connection with the Transaction or the Plan of Dissolution. If the stockholders approve the Transaction and the Plan of Dissolution, the Company intends to file a Certificate of Dissolution with the Delaware Secretary of State as soon as practicable following the closing of the Transaction. Upon the Company’s filing of a Certificate of Dissolution with the Delaware Secretary of State, the winding up, liquidation and dissolution of the Company pursuant to the Plan of Dissolution will commence. From and after the end of trading on the date the Company files a Certificate of Dissolution with the Delaware Secretary of State, the Company will close its stock transfer books, after which it will not be possible for stockholders to trade our stock. The Company plans to distribute, in an initial distribution (with potential subsequent distributions thereafter), cash from the Transaction, subject to a contingency reserve for remaining costs and liabilities, after the filing of a Certificate of Dissolution with the Delaware Secretary of State. The amount and timing of the distributions to stockholders will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution. On the bases described in the accompanying proxy statement, the Board anticipates that the amount of the initial distribution to stockholders from the Transaction will be approximately $0.95 to $1.00 per share of Company common stock.Subsequent distributions from the sale of the Company’s remaining assets, including the sale of our communications equipment business unit, will be made in such amounts and at such times as determined by the Board in its discretion in accordance with the Plan of Dissolution.However, there can be no assurance as to the timing and amount of distributions to our stockholders, even if all of our remaining assets are sold, because there are many factors, some of which are outside of our control, that could affect our ability to make such distributions. Table of Contents The enclosed proxy statement provides you with detailed information about the special meeting and the proposed transactions.In particular, please review the matters referred to under “Risk Factors” starting on page20 for a discussion of the risks related to the Transaction and the liquidation and dissolution of the Company. We encourage you to read the proxy statement and all annexes thereto carefully and in their entirety.You may also obtain additional information about us from documents we have filed with the Securities and Exchange Commission, which are available without charge through the Securities and Exchange Commission’s website at http://www.sec.gov. Your vote is extremely important, regardless of the number of shares you own.Whether or not you plan to attend the special meeting, we ask that you promptly sign, date and return the enclosed proxy card in the envelope provided, or submit your proxy by telephone or over the internet (if those options are available to you) in accordance with the instructions on the enclosed proxy card.If your shares of common stock are held in “street name” by your broker, bank or other nominee, you should instruct your broker, bank or other nominee on how to vote your shares of common stock using the instructions provided by your broker, bank or other nominee. The Company’s Board of Directors has unanimously approved the Transaction pursuant to the Purchase Agreement, the dissolution of the Company pursuant to the Plan of Dissolution and the Transaction-Related Compensation, in each case as being in the best interests of the Company and its stockholders.The Board recommends that you vote “FOR” each of these proposals and “FOR” the adjournment proposal, if any. If you have any questions about the proposed transactions or about how to vote your shares, please contact our proxy solicitor, Georgeson Inc., toll-free at (888) 661-5651. The Company’s Board of Directors appreciates your continuing support and urges you to vote “FOR” each of the proposals today. Sincerely, /s/ Carmine T. Oliva Carmine T. Oliva Chairman of the Board and Chief Executive Officer Table of Contents EMRISE CORPORATION 2530 Meridian Parkway Durham, North Carolina 27713 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 25, 2015 To our Stockholders: Notice is hereby given that a special meeting of the stockholders of EMRISE Corporation (the “Company”) will be held on June 25, 2015 at 11:00 a.m., local time, at the DoubleTree by Hilton Hotel, 128 Frontage Road, Newark, New Jersey, 07114.At the special meeting or any postponement, adjournment or delay thereof (the “Special Meeting”), you will be asked to consider and vote upon the following proposals: 1. to approve the sale of all of the outstanding capital stock of EMRISE Electronics Ltd. (“EEL”), which constitutes our electronic devices business unit (the “Transaction”), pursuant to that certain Stock Purchase Agreement, dated March 22, 2015, by and among DDC (United Kingdom) Limited, EEL and the Company (the “Purchase Agreement”); 2. to approve the voluntary dissolution and liquidation of the Company (the “Dissolution”) pursuant to a Plan of Dissolution (the “Plan of Dissolution”); 3. to approve, by a non-binding advisory vote, certain compensation arrangements that may be paid or become payable to our named executive officers upon completion of the Transaction (the “Transaction-Related Compensation”); 4. to adjourn the Special Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies only in the event that there are not sufficient votes at the time of the Special Meeting to approve the Transaction; and 5. to transact such other business as may properly come before the Special Meeting. The Transaction is not conditioned upon stockholders approving the Plan of Dissolution or the Transaction-Related Compensation. The effectiveness of the Plan of Dissolution and payment of any Transaction-Related Compensation are conditioned upon the consummation of the Transaction.The adjournment proposal is not conditioned upon the approval of any other proposal set forth in the proxy statement. THE BOARD OF DIRECTORS HAS APPROVED THE PURCHASE AGREEMENT, THE PLAN OF DISSOLUTION AND THE TRANSACTION-RELATED COMPENSATION AND RECOMMENDS THAT YOU VOTE “FOR” THE PROPOSAL TO APPROVE THE TRANSACTION PURSUANT TO THE PURCHASE AGREEMENT, “FOR” THE PROPOSAL TO APPROVE THE DISSOLUTION PURSUANT TO THE PLAN OF DISSOLUTION, “FOR” THE PROPOSAL TO APPROVE THE TRANSACTION-RELATED COMPENSATION AND “FOR” THE ADJOURNMENT PROPOSAL, IF ANY. The affirmative vote of the holders of a majority of the outstanding shares of our common stock is required to approve the Transaction and the Dissolution.Therefore, it is very important that your shares be represented and voted at the meeting.Approval of the Transaction-Related Compensation and the adjournment proposals requires the favorable vote of a majority of the shares of common stock present or represented by proxy at the Special Meeting and entitled to vote thereon. The failure of any stockholder to submit a signed proxy card or to vote in person by ballot at the Special Meeting will have the same effect as a vote “AGAINST” the proposals to approve the Transaction pursuant to the Purchase Agreement and the Dissolution pursuant to the Plan of Dissolution, but will not have an effect on the Transaction-Related Compensation and adjournment proposals.If you hold your shares through a bank, broker or other nominee (in “street name”), the failure to instruct your bank, broker or other nominee how to vote your shares will have the same effect as a vote “AGAINST” the proposals to approve the Transaction and the Dissolution, but will not have an effect on the Transaction-Related Compensation and adjournment proposals. Only stockholders of record at the close of business on May 8, 2015 are entitled to notice of and to vote at the Special Meeting.The accompanying proxy statement and proxy card for the Special Meeting are first being mailed to stockholders on or about May 11, 2015. i Table of Contents Your vote is extremely important, regardless of the number of shares you own.Whether or not you plan to attend the Special Meeting, we ask that you promptly sign, date and return the enclosed proxy card in the envelope provided, or submit your proxy by telephone or over the internet (if those options are available to you) in accordance with the instructions on the enclosed proxy card. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the Special Meeting, you must obtain from the record holder a proxy issued in your name or bring an account statement or letter from the nominee indicating your beneficial ownership as of the record date. The proxy statement accompanying this notice provides a more complete description of the matters to be acted upon at the Special Meeting.We encourage you to read the proxy statement and all annexes thereto carefully and in their entirety. If you have any questions about the proposed transactions or about how to vote your shares, please contact our proxy solicitor, Georgeson Inc., toll-free at (888) 661-5651. By order of the Board of Directors, /s/ Timothy J. Blades Timothy J. Blades Chief Financial Officer, Treasurer and Secretary Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held June 25, 2015 This Notice and accompanying Proxy Statement and Proxy Card are available at: www.edocumentview.com/EMRI ii Table of Contents TABLE OF CONTENTS SUMMARY TERM SHEET 1 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING, THE TRANSACTION AND THE PLAN OF DISSOLUTION 11 RISK FACTORS 20 CAUTIONARY STATEMENT CONCERNING FORWARD LOOKING INFORMATION 26 THE SPECIAL MEETING 27 Date, Time and Place 27 Purpose of the Special Meeting 27 Record Date; Stockholders Entitled to Vote 27 Quorum 27 Vote Required for Approval of Proposals 27 Voting and Proxies 28 Revocation of Proxies 29 Attending the Special Meeting 29 Solicitation of Proxies 29 Adjournments 30 Other Matters 30 THE TRANSACTION (PROPOSAL NO. 1) 31 The Parties to the Transaction 31 Reasons for the Transaction 35 Recommendation of the Board 38 Opinion of Headwaters 38 Net Proceeds from the Transaction and Their Expected Use 44 Stockholder Approval Requirement 44 Interests of Our Directors and Executive Officers in the Transaction 45 Appraisal Rights in Respect of the Transaction 49 Regulatory Matters 49 Accounting Treatment of the Transaction 49 Material United States Federal Income Tax Consequences 49 THE PURCHASE AGREEMENT 50 THE PLAN OF DISSOLUTION (PROPOSAL NO. 2) 63 ADVISORY VOTE ON TRANSACTION-RELATED COMPENSATION (PROPOSAL NO. 3) 69 ADJOURNMENT OF THE SPECIAL MEETING (PROPOSAL NO. 4) 70 MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES TO EMRISE CORP. STOCKHOLDERS 71 ADDITIONAL INFORMATION ABOUT EMRISE CORPORATION 74 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 75 iii Table of Contents SUBMISSION OF STOCKHOLDERS PROPOSALS 76 OTHER MATTERS 76 HOUSEHOLDING OF PROXY MATERIALS 76 WHERE YOU CAN FIND ADDITIONAL INFORMATION 77 UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION 78 UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF EEL 83 ANNEX A Purchase Agreement, dated March 22, 2015, by and among DDC (United Kingdom) Limited, EMRISE Electronics Ltd. and EMRISE Corporation ANNEX B Plan of Dissolution of EMRISE Corporation ANNEX C Opinion of Headwaters BD, LLC, dated February 26, 2015 and reaffirmed on March 21, 2015 ANNEX D Audited Consolidated Financial Statements of EMRISE Corporation included in its Annual Report on Form 10-K for the year ended December 31, 2014 iv Table of Contents EMRISE CORPORATION 2530 Meridian Parkway Durham, North Carolina 27713 PROXY STATEMENT The Board of Directors (the “Board”) of EMRISE Corporation, a Delaware corporation (which we refer to as “EMRISE Corp.”, “we”, “our”, “us” and “the Company”), is soliciting the enclosed proxy card for use at the special meeting of EMRISE Corp.’s stockholders scheduled to be held on June 25, 2015 at 11:00 a.m., local time, at the DoubleTree by Hilton Hotel, 128 Frontage Road, Newark, New Jersey, 07114 or any adjournment or postponement thereof (the “Special Meeting”). This proxy statement and proxy card are first being mailed to EMRISE Corp.’s stockholders on or about May 11, 2015. SUMMARY TERM SHEET This summary term sheet highlights selected information contained in this proxy statement and may not contain all the information that may be important to you.Accordingly, we encourage you to carefully read this proxy statement, its annexes and the documents referred to or incorporated by reference in this proxy statement in their entirety. The Special Meeting (page 27) Date, Time, Place and Purpose (page 27) The Special Meeting will be held at the DoubleTree by Hilton Hotel, 128 Frontage Road, Newark, New Jersey, 07114 on June 25, 2015 at 11:00 a.m., local time. The purpose of the Special Meeting is for our stockholders to consider and vote upon the following proposals: 1. to approve the sale of all of the outstanding capital stock of EMRISE Electronics Ltd. (“EEL”), which constitutes our electronic devices business unit (the “Transaction”), pursuant to that certain Stock Purchase Agreement, dated March 22, 2015, by and among DDC (United Kingdom) Limited (“DDC”), EEL and the Company (the “Purchase Agreement”); 2. to approve the voluntary dissolution and liquidation of the Company (the “Dissolution”) pursuant to a Plan of Dissolution (the “Plan of Dissolution”); 3. to approve, by a non-binding advisory vote, certain compensation arrangements that may be paid or become payable to our named executive officers upon completion of the Transaction (the “Transaction-Related Compensation”); 4. to adjourn the Special Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies in the event that there are not sufficient votes at the time of the Special Meeting to approve the Transaction; and 5. to transact such other business as may properly come before the Special Meeting. The Board is seeking stockholder approval of the Transaction because we are a Delaware corporation and the Transaction may constitute the sale of “substantially all” of our property and assets under Section 271 of the General Corporation Law of the State of Delaware (the “DGCL”).Section 271 of the DGCL requires that a Delaware corporation obtain the approval of the holders of a majority of the corporation’s outstanding stock entitled to vote thereon for the sale of “all or substantially all of its property and assets.”Additionally, approval of the Transaction by holders of a majority of our issued and outstanding common stock is a closing condition under the Purchase Agreement. 1 Table of Contents The Transaction is not conditioned upon stockholders approving the Plan of Dissolution or the Transaction-Related Compensation. The effectiveness of the Plan of Dissolution and payment of any Transaction-Related Compensation are conditioned upon the consummation of the Transaction.The adjournment proposal is not conditioned upon the approval of any other proposal set forth in the proxy statement. Record Date, Quorum, Voting (pages 27 and 28) Only holders of our common stock at the close of business on May 8, 2015, the record date for the Special Meeting (the “Record Date”), are entitled to notice of and to vote at the Special Meeting.As of the Record Date, there were 10,822,337 shares of our common stock outstanding and entitled to vote. A quorum must be present or represented at the Special Meeting for our stockholders to conduct business at the Special Meeting.A quorum will be present or represented at the Special Meeting if the holders of a majority of the outstanding shares of our common stock entitled to vote at the Special Meeting, or 5,411,169 shares, are present at the Special Meeting, either in person or represented by proxy. Each share of our common stock entitles its holder to one vote on all matters properly coming before the Special Meeting.The affirmative “FOR” vote of the holders of a majority of the outstanding shares of our common stock is required to approve the Transaction pursuant to the Purchase Agreement and the Plan of Dissolution.Approval of the Transaction-Related Compensation proposal and the adjournment proposal requires the affirmative “FOR” vote of a majority of the shares of common stock present or represented by proxy at the Special Meeting and entitled to vote thereon. Revocation of Proxies (page 29) Proxies received at any time before the Special Meeting and not revoked or superseded before being voted will be voted at the Special Meeting.If you are a stockholder of record, you may revoke your proxy at any time before it is voted at the Special Meeting by: · sending a written notice of revocation to our Corporate Secretary; · submitting a new, proper proxy dated later than the date of the revoked proxy; · voting over the internet at a later time (if that option is available to you); or · attending the Special Meeting and voting in person. If you hold shares in street name, you may submit new voting instructions by contacting your bank, broker or other nominee.You may also vote in person at the Special Meeting if you obtain a legal proxy from your bank, broker or other nominee.Attendance at the Special Meeting will not, by itself, revoke a proxy. The Parties to the Transaction (page 31) EMRISE Corporation EMRISE Corp. designs, manufactures and markets electronic devices, sub-systems and equipment for aerospace, defense, industrial and communications markets.EMRISE Corp.’s products perform key functions such as power supply and power conversion; radio frequency (RF) and microwave signal processing; and network access to public and private communications networks.The use of its network products in public and private, legacy and latest Ethernet and Internet Protocol (IP) networks is a primary growth driver for the EMRISE Corp.’s communications equipment business units, including CXR Anderson-Jacobson (“CXR-AJ”).The use of EMRISE Corp.’s power supplies, RF and microwave signal processing devices and subsystems in on-board In-Flight Entertainment and Connectivity (IFE&C) systems is a primary growth driver for EMRISE Corp.’s electronic devices business units, which includes EMRISE Electronics Ltd. (“EEL”).EMRISE Corp. serves the worldwide base of customers it has built in North America, Europe and Asia through operations in England and France.EMRISE Corp.’s common stock is quoted on the OTCQB under the symbol “EMRI”. For additional information about EMRISE Corp., please see “Annex D — Audited Consolidated Financial Statements of EMRISE Corporation included in its Annual Report on Form 10-K for the year ended December 31, 2014”. For additional information regarding the effect of the sale of EEL on the Company, please see “Unaudited Pro Forma Consolidated Financial Information” beginning on page 78. 2 Table of Contents EMRISE Electronics Ltd. EEL is an indirect wholly-owned operating subsidiary of EMRISE Corp. EEL consists of its Pascall Electronics, Ltd. (“Pascall”) and XCEL Power Systems, Ltd. (“XCEL”) subsidiaries.Pascall and XCEL design and manufacture an extensive range of custom, semi-custom and standard power supply products. Pascall also designs and manufactures a range of radio frequency and microwave components, devices and subsystems for defense and aerospace applications. For additional information about EEL, please see “Unaudited Consolidated Financial Statements of EEL” beginning on page 83. DDC (United Kingdom) Limited DDC is a wholly-owned subsidiary of Data Device Corporation, a privately-held company headquartered in Bohemia, New York that is the world leader in the design and manufacture of high-reliability data bus, motion control, and solid-state power controller products for aerospace, defense, and industrial automation applications. For over 50 years, Data Device Corporation has continuously advanced the state of high-reliability data communications and control technology for MIL-STD-1553, ARINC 429, AFDX®, Synchro/Resolver interface, and Solid-State Power Controllers with innovations that have minimized component size and weight while increasing performance. The Transaction (page 31) General On March 22, 2015, we entered into the Purchase Agreement, pursuant to which we agreed to sell to DDC all of the outstanding capital stock of EEL, subject to stockholder approval and the satisfaction or waiver of the other conditions to closing described therein.A copy of the Purchase Agreement is attached as Annex A.We encourage you to read the Purchase Agreement carefully and in its entirety. Reasons for the Transaction (page 35) The Transaction is the result of a broad review of strategic alternatives by the Board. At a meeting of the Board held on March 16, 2015, the Board discussed and resolved to adopt and approve the Purchase Agreement and the transactions contemplated thereby, and to recommend to our stockholders that they vote for the approval of the Transaction, subject to Headwaters BD, LLC (“Headwaters”), a financial advisor to the Company, reaffirming, immediately prior to the date of execution of the Purchase Agreement, its opinion that the consideration to be received by the Company pursuant to the Purchase Agreement was fair, from a financial point of view, to the Company.In the course of reaching its determinations, the Board consulted with our management and our financial and legal advisors and considered a number of substantive factors, both positive and negative, as well as the potential benefits and detriments of the Transaction.The Board believed that, taken as a whole, the following factors supported its decision to approve the Transaction and outweighed any potential risks: · Continuing a Growth Strategy.The Board considered, among other things, the volatility of our earnings, our limited cash resources for new investment, the historic level of competition for our business in a market place dominated by companies with greater resources than our own and the high cost of being a U.S. public registrant, in whether to continue a growth strategy versus a sales process for the Company, in whole or in part.The Board determined that if it could secure a high enough price for the Company, in whole or in part, through a sales process, a sale of the Company could result in a better return for stockholders. · Strategic Review Process. The Board undertook a robust strategic review process beginning in December 2012, through which we explored strategic alternatives for the Company as a whole or in part. · Consideration. The Board considered the value and the consideration to be received by us pursuant to the Purchase Agreement, including, that at a $22 million purchase price, net of debt, transaction and other related expenses and a holdback of $1.3 million in escrow to secure indemnification obligations and any shortfall in working capital, the Transaction represented a greater return for the Company and its stockholders than continuing to operate EEL under our existing corporate structure. 3 Table of Contents · Likelihood of Consummation of the Transaction. The Board considered the likelihood that the Transaction will be completed, including the limited number and nature of the conditions to DDC’s obligation to consummate the transaction and the likelihood that those conditions would be satisfied. · Ability to Return Net Proceeds from the Transaction to Stockholders. The Board considered the likelihood that the Transaction will result in positive net proceeds to us, which, subject to our satisfaction of and compliance with existing obligations, and appropriate reserves, would allow us to return a substantial portion of the net proceeds from the Transaction to our stockholders. · Lack of Liquidity in the Stock.The Board determined that the Transaction could provide stockholders with an opportunity to potentially monetize their investment in the Company, given the Company’s historic lack of liquidity. · Opinion of Financial Advisors. The Board received a fairness opinion from Headwaters indicating that the consideration to be received by the Company pursuant to the Purchase Agreement was fair, from a financial point of view, to the Company, which was reaffirmed the day prior to execution of the Purchase Agreement. Recommendation of EMRISE Corp.’s Board (see page 38) The Board has determined that the proposals are fair to and in the best interests of EMRISE Corp. and its stockholders, and recommends that you vote “FOR” the Transaction. Opinion of Headwaters (page 38) The Board retained Headwaters to provide the Board with a written opinion that the consideration to be received by EMRISE Corp. pursuant to the Transaction is fair, from a financial point of view, to EMRISE Corp. On February 26, 2015, Headwaters provided the Board with its written opinion, which was reaffirmed on March 21, 2015, that the consideration to be received by the Company pursuant to the Transaction is fair, from a financial point of view, to the Company. The complete text of Headwaters’ opinion, as reaffirmed, which sets forth the assumptions made, procedures followed, matters considered, and qualifications and limitations on and scope of the review undertaken by Headwaters, is attached to this proxy statement as Annex C.You should read the Headwaters opinion carefully and in its entirety.Headwaters provided its opinion for the information and assistance of the Board in connection with and for the purpose of the Board’s evaluation of the transaction contemplated by the Purchase Agreement.The Headwaters opinion does not address any other aspect of the Transaction, or any related transaction, and does not constitute a recommendation to any EMRISE Corp. stockholder as to how that stockholder should vote or act on any matter relating to the Transaction. Net Proceeds from the Transaction (page 44) EMRISE Corp. expects to receive net proceeds of approximately $11,000,000 from the Transaction, excluding amounts held in escrow and after payment of debt, transaction and other related expenses, certain taxes and liquidation related expenses.Assuming the Plan of Dissolution is approved by stockholders, we plan to distribute, in an initial distribution (with potential subsequent distributions thereafter), the net proceeds from the Transaction and the Company’s other cash, subject to a contingency reserve for remaining costs and liabilities, after the filing of a Certificate of Dissolution with the Delaware Secretary of State. The amount and timing of the distributions to stockholders will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution. On the bases described in this proxy statement, the Board anticipates that the amount of the initial distribution to stockholders from the Transaction will be approximately $0.95 to $1.00 per share of common stock.Subsequent distributions from the sale of the Company’s remaining assets, including the sale of CXR-AJ, will be made in such amounts and at such times as determined by the Board in its discretion in accordance with the Plan of Dissolution.However, there can be no assurance as to the timing and amount of distributions to our stockholders, even if all of our remaining assets are sold because there are many factors, some of which are outside of our control, that could affect our ability to make such distributions. 4 Table of Contents In the event stockholders do not approve the Plan of Dissolution, we will still seek to complete the Transaction, if the Transaction is approved by the stockholders and the other conditions to closing set forth in the Purchase Agreement are satisfied or waived. In that event, EMRISE Corp. will have transferred substantially all of its operating assets to DDC and will have limited operations to generate revenue. With limited assets with which to generate revenues and no Plan of Dissolution approved, EMRISE Corp. anticipates that it would use its cash to pay ongoing operating expenses, and the Board would convene to determine whether to make any distributions to the stockholders. The Board would have to evaluate the alternatives available to EMRISE Corp., including, among other things, remaining a publicly traded shell company, the possibility of investing the cash received from the Transaction in another operating business or undertaking a going private transaction. In the event we make a distribution outside of the Plan of Dissolution, our stockholders could incur an increased stockholder-level tax liability in the event that property (including cash from the Transaction) distributed to stockholders is characterized as a dividend for tax purposes (see the section entitled “Material United States Federal Income Tax Consequences to EMRISE Corp. Stockholders – Certain U.S. Federal Income Tax Consequences of the Dissolution”). Interests of Our Directors and Executive Officers in the Transaction (page 45) In considering the recommendation of the Board with respect to the Transaction, EMRISE Corp. stockholders should be aware that certain executive officers and directors of EMRISE Corp. have interests in the Transaction that may be different from, or in addition to, the interests of EMRISE Corp. stockholders generally. These interests include the fact that (i) as a condition to the closing of the Transaction, certain employees of EMRISE Corp., including Graham Jefferies, our President and Chief Operating Officer, have entered into employment agreements with EEL, to become effective at the closing of the Transaction, and will receive employment retention awards from EEL under certain circumstances, including if they remain employed with EEL for at least two years after closing, (ii) upon the closing of the Transaction, it is anticipated that certain officers of EMRISE Corp. will receive, among other things, certain payments pursuant to their employment agreements with EMRISE Corp., including lump sum cash payments of approximately $624,000 to Mr. Jefferies and $887,200 to Carmine T. Oliva, our Chief Executive Officer and (iii) the vesting of 12,000 shares of restricted stock held by certain of our officers and directors may be accelerated at the discretion of the Compensation Committee of the Board.In addition, as a condition of the Transaction, the positions held by Timothy J. Blades, our Chief Financial Officer, Treasurer and Secretary, will be made redundant upon consummation of the Transaction. Under Mr. Blades’ employment contract with EEL, he is entitled to three months notice prior to termination.In lieu of such notice, the Company intends to pay Mr. Blades, upon consummation of the Transaction, his current salary at the rate pertaining at that time plus such other benefits that are provided under his employment contract for a three month-period in lump sum, which is currently estimated to equal approximately $50,000.The Company will require administrative and financial assistance in the period between consummation of the Transaction and the Dissolution. The Company intends to enter into a consulting agreement with Mr. Blades to assist the Company with the operations of the Company post-Transaction, which will provide an effective and flexible resource to manage the winding up of the Company. EMRISE Corp.’s directors and executive officers will also retain the right to continued indemnification and insurance coverage for acts or omissions occurring prior to the Transaction and arising out of the fact that such person was a director or officer of the Company prior to the Transaction. In addition, on October 15, 2014, EMRISE Corp. granted Mr. Jefferies 42,000 shares of common stock of EMRISE Corp. and $31,500 and Mr. Blades 25,000 shares of common stock of EMRISE Corp. and $18,750 as retention awards in the event they remained with EMRISE Corp. until the earlier of March 31, 2015 or the consummation of a transaction to sell EMRISE Corp. in whole or in part.As both Mr. Jefferies and Mr. Blades currently remain with EMRISE Corp., these retention awards have been fully earned.The Board was aware of these interests and considered them, among other matters, in making its recommendation. Appraisal Rights in Respect of the Transaction (page 49) Under Delaware law, our stockholders are not entitled to appraisal rights in connection with the Transaction. 5 Table of Contents The Purchase Agreement (page 50) Consideration Pursuant to the terms of the Purchase Agreement, EMRISE Corp. will sell to DDC our electronic devices business unit through the sale of all of the outstanding capital stock of EEL for the aggregate cash consideration of: (a) $22,000,000, of which $400,000 will be held in escrow to secure any shortfall in working capital and $900,000 will be held in escrow to secure indemnification claims, if any; plus (b) any unrestricted cash and cash equivalents up to a maximum of £200,000 held by EEL and its subsidiaries as of the close of business on the day immediately preceding the closing date, net of all outstanding checks and drafts; minus (c) the aggregate principal amount of, and accrued interest on, all indebtedness of EEL and its subsidiaries as of close of business on the day immediately preceding the closing date; minus (d) the transaction expenses of EEL and its subsidiaries, to the extent unpaid at the closing of the Transaction; plus (e) the amount by which the estimated closing working capital is greater than £2,300,000 (if at all); minus (f) the amount by which the estimated closing working capital is less than £2,300,000 (if at all). If the amount of the closing working capital, as finally determined, is less than the estimated closing working capital, DDC will receive from the working capital escrow fund, the amount of such shortfall and any remainder of the working capital escrow fund will be returned to us. If the shortfall exceeds the working capital escrow fund, DDC will receive the additional amount from the indemnification escrow fund. If the amount of the closing working capital, as finally determined, equals or exceeds the estimated closing working capital, the Company will receive the entire working capital escrow fund and DDC will pay us any excess. Non-Solicitation; Other Offers During the pendency of the Purchase Agreement, EMRISE Corp. has agreed not to solicit or accept any third party proposals, engage in discussions or negotiations with third parties, furnish any information to third parties that could reasonably be expected to lead to a third party proposal or submit any third party proposal to a stockholder vote, subject to certain limited exceptions as specified in the Purchase Agreement. However, in the event of a material development or material change in circumstances (unrelated to another acquisition proposal), that was neither known to the Board nor reasonably foreseeable, or a “Superior Proposal” (as defined in the Purchase Agreement) that leads the Board to determine in good faith, after consultation with outside legal counsel, that changing its recommendation in favor of the Transaction is necessary in order to comply with the Board’s fiduciary duties to the stockholders under Delaware law, then the Board may, at any time prior to stockholder approval of the Transaction, withdraw its recommendation, if we provide prior written notice to DDC of the Board’s intention to make a recommendation change and, with respect to a Superior Proposal, provide DDC the opportunity to make certain adjustments to the Purchase Agreement to match the Superior Proposal. Closing Conditions Each party’s obligation to consummate the Transaction is subject to the satisfaction of certain closing conditions, including: (i) the affirmative vote of the holders of a majority of the outstanding shares of EMRISE Corp., (ii) making or obtaining all necessary government filings and consents relating to the Purchase Agreement or the Transaction, (iii) the absence of any injunctions, orders or applicable law that prevents consummation of the Transaction, (iv) the accuracy of the representations and warranties made by each party at closing, (v) all covenants and obligations of the parties have been complied with and performed, (vi) the receipt of certain required agreements, documents and instruments, (vii) the absence of any material adverse effect, (viii) the absence of any litigation or proceeding related to the Transaction, (ix) the termination of certain contracts and (x) the absence of certain key employees identified in the Purchase Agreement, evidencing their intent to terminate their employment following the closing of the Transaction. 6 Table of Contents Termination The Purchase Agreement may be terminated at any time prior to closing (i) by mutual written agreement of EMRISE Corp. and DDC, (ii)by either party if the closing has not occurred on or before December 31, 2015, (iii) by either party if a governmental authority has issued a final order or decree that prohibits the Transaction, (iv) by DDC if there shall have occurred a material adverse effect, (v) by DDC if we fail to hold a special meeting of the stockholders to approve the Transaction within specified time periods, (vi) by either party if we do not obtain stockholder approval of the Transaction at the Special Meeting, (vii) by a non-breaching party if the other party materially breached any of its representations, warranties and covenants under the Purchase Agreement and such breach is incurable within a 30-day period, (viii) by EMRISE Corp. if, prior to obtaining stockholder approval of the Transaction, our Board changes its recommendation in respect of a Superior Proposal and simultaneously enters into an alternative agreement with respect to such Superior Proposal and (ix) by DDC if certain triggering events occur. Termination Fees If the Purchase Agreement is terminated as a result of our failure to (i) hold the Special Meeting within specified time periods or (ii) obtain the requisite stockholder approval of the Transaction at the Special Meeting, then EMRISE Corp. is required to pay DDC a termination fee equal to DDC’s expenses relating to the Purchase Agreement, up to $300,000. If the Purchase Agreement is terminated (i) as a result of the Board changing its recommendation in respect of a Superior Proposal, (ii) as a result of the occurrence of certain other triggering events, or (iii) as a result of our failure to obtain the requisite stockholder approval of the Transaction at the Special Meeting at a time when an alternative acquisition proposal has been publicly announced and we enter into a definitive agreement providing for the consummation of a third-party proposal or we consummate such a proposal within nine months following the date of termination, then EMRISE Corp. is required to pay DDC a termination fee equal to DDC’s expenses relating to the Purchase Agreement, up to $800,000. Indemnification After the closing, EMRISE Corp. will indemnify DDC and its affiliates, up to a maximum liability equal to$900,000, against any losses and damages incurred by such party that arise from or are connected to certain specified circumstances, including, among other things, any inaccuracy in or breach of any representations, warranties or covenants made by EMRISE Corp., any closing indebtedness or Transaction related fees and expenses not paid at closing, and tax liabilities arising prior to the closing of the Transaction, and all liabilities of EMRISE Corp. or its subsidiaries (other than EEL), provided, that we shall not be required to make any indemnification payment with respect to an inaccuracy in or breach of any representations, warranties or covenants made by EMRISE Corp. until all damages exceed $100,000. Taxes The Transaction, if consummated, will be a taxable transaction to EMRISE Corp.It is anticipated, however, that EMRISE Corp. will utilize its available tax attributes to substantially reduce the amount of U.S. federal income tax from the Transaction.The Transaction will not be taxable to stockholders, although, any distributions made by EMRISE Corp. to its stockholders will be a taxable event to the stockholders.See “Material United States Federal Income Tax Consequences to EMRISE Corp. Stockholders” below. 7 Table of Contents Agreements Related to the Purchase Agreement (page 62) Support Agreements Concurrently with the Company’s entry into the Purchase Agreement, each of Carmine T. Oliva, Graham Jefferies, Timothy J. Blades, Otis W. Baskin, Frank P. Russomanno, Julie A. Abraham and certain family members of Mr. Oliva entered into support agreements with DDC and the Company relating to an aggregate of approximately 11.0% of the Company’s common stock outstanding, pursuant to which they agreed, among other things, to vote their shares in favor of the Transaction and against any other acquisition proposal. Employment Agreements and Consulting Agreements Concurrently with our entry into the Purchase Agreement, and as a condition thereof, certain individuals specified in the Purchase Agreement, including Graham Jefferies, our President and Chief Operating Officer, have entered into employment and retention agreements with EEL (or its subsidiaries) to become effective at the closing of the Transaction.Under the proposed employment agreement with Mr. Jefferies, after the closing of the Transaction, EEL will pay him substantially the same base salary and benefits that he currently receives from the Company plus up to £90,000 as a retention bonus in the event he remains employed by EEL for at least 24 months following the closing of the Transaction. Concurrently with our entry into the Purchase Agreement, one individual specified in the Purchase Agreement entered into a consulting agreement with EEL to become effective at the closing of the Transaction. Transition Services Agreement At closing, we will enter into a transition services agreement with DDC, pursuant to which DDC will provide us with certain specified transition services following the closing of the Transaction, for up to nine months post-closing. Escrow Agreement EMRISE Corp. and DDC have agreed to enter into an escrow agreement (the “Escrow Agreement”) with Wilmington Trust, N.A. (the “Escrow Agent”) whereby the parties will deposit $900,000 of the purchase price into escrow at the closing of the Transaction to secure certain indemnification obligations of EMRISE Corp. under the Purchase Agreement.This escrow amount will remain available for satisfaction of any indemnification claims until twelve months following the closing, at which time any remaining balance not subject to outstanding and unresolved claims will be distributed to EMRISE Corp.Under the Purchase Agreement and Escrow Agreement, EMRISE Corp. and DDC have also agreed to deposit $400,000 of the purchase price into escrow at the closing of the Transaction to secure any shortfall if the closing working capital, as finally determined, is less than the estimated closing working capital.The final determination of working capital is expected to be determined within 120 and 140 days after the closing of the Transaction. Reasons for Dissolution (page 63) In considering whether the Company should liquidate and dissolve following the consummation of the Transaction, the Board considered the terms of the Plan of Dissolution and the dissolution process under the DGCL, as well as other available strategic options, which included, among other things, remaining a publicly traded shell company, the possibility of investing the cash received from the Transaction in another operating business or undertaking a going private transaction. As part of the Board’s evaluation process, the Board considered the risks and timing of each strategic option available to the Company, and consulted with its financial advisors, management and the Company’s legal counsel. In approving the Plan of Dissolution, the Board considered a number of factors, including but not limited to, the factors described elsewhere in this proxy statement as well as the following factors: 8 Table of Contents · The viability of the Company’s business model following the sale of EEL, which constitutes substantially all of the Company’s assets, and the costs and time that would be required to alter the Company’s current business structure following the Transaction; · The economic burden of continuing to comply with public company reporting requirements following the Transaction in light of limited assets with which to generate operating revenue; · Our stockholders could incur an increased stockholder-level tax liability in the event that property (including cash from the Transaction) distributed to stockholders is characterized as a dividend for tax purposes; and · The Plan of Dissolution permits the Board to abandon the plan prior to filing the Certificate of Dissolution if the Board determines that, in light of new proposals presented or changes in circumstances, the Plan of Dissolution is no longer advisable and in the best interests of the Company and its stockholders. Plan of Dissolution (page 65) If the stockholders approve the Transaction and the Plan of Dissolution, the Company intends to file a Certificate of Dissolution with the Delaware Secretary of State as soon as practicable following the closing of the Transaction. Upon the Company’s filing of a Certificate of Dissolution with the Delaware Secretary of State, the winding up, liquidation and dissolution of the Company pursuant to the Plan of Dissolution will commence.The Company will negotiate and consummate the sale of all of its assets and properties, including the sale of CXR-AJ, pay or make provisions for the payment of all its claims and obligations, reserve amounts for payment to its creditors (including amounts required to cover unknown or contingent liabilities), wind-up its affairs, and distribute its remaining assets to its stockholders. After we file our Certificate of Dissolution with the Secretary of State of Delaware, we will continue to operate CXR-AJ in the ordinary course until we are able to consummate a sale of CXR-AJ on terms most beneficial to the Company and its stockholders.The Company is currently undertaking an active sales process for CXR-AJ and in discussions with several parties.Our Chief Executive Officer has submitted a non-binding offer to acquire CXR-AJ, the terms of which are preliminary and subject to further negotiation.As of the date of this proxy statement, the Company has yet to make a determination regarding the disposition of CXR-AJ. The Company plans to distribute, in an initial distribution (with potential subsequent distributions thereafter), cash from the Transaction, subject to a contingency reserve for remaining costs and liabilities, after the filing of a Certificate of Dissolution with the Delaware Secretary of State. The amount and timing of the distributions to stockholders will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution. On the bases described in this proxy statement, the Board anticipates that the amount of the initial distribution to stockholders from the Transaction will be approximately $0.95 to $1.00 per share of common stock.Subsequent distributions from the sale of the Company’s remaining assets, including the sale of CXR-AJ, will be made in such amounts and at such times as determined by the Board in its discretion in accordance with the Plan of Dissolution, provided that all liquidating distributions must be made before the tenth anniversary of the filing of the Certificate of Dissolution.However, there can be no assurance as to the timing and amount of distributions to our stockholders, even if all of our remaining assets are sold, because there are many factors, some of which are outside of our control, that could affect our ability to make such distributions. If the stockholders do not approve the Plan of Dissolution, the Company will still seek to complete the Transaction, if the Transaction is approved by the stockholders and the other conditions to closing set forth in the Purchase Agreement are satisfied or waived. In that event, the Company will have transferred substantially all of its operating assets to DDC and will have limited operations to generate revenue. With limited assets with which to generate revenues and no Plan of Dissolution approved, the Company anticipates that it would use its cash to pay ongoing operating expenses, and the Board would convene to determine whether to make any distributions to the stockholders. The Board would have to evaluate the alternatives available to the Company, including, among other things, remaining a publicly traded shell company, the possibility of investing the cash received from the Transaction in another operating business or undertaking a going private transaction. 9 Table of Contents If EMRISE Corp. consummates the Dissolution and liquidates, it is anticipated that EMRISE Corp. will not incur any material U.S. tax liability from the Dissolution. A stockholder will recognize gain or loss with respect to distributions made pursuant to the Plan of Dissolution equal to the difference between: (i) the sum of the amount of money and the fair market value of property (other than money) distributed to such Stockholder; and (ii) such stockholder’s tax basis in the common stock. However, if the Plan of Dissolution is not approved by our stockholders (or if it is approved, but one or more distributions are not characterized as a distribution in complete liquidation of EMRISE Corp. for U.S. federal income tax purposes), our stockholders could incur an increased stockholder-level tax liability in the event that property (including cash from the Transaction) distributed to stockholders is characterized as a dividend for tax purposes. See “Material United States Federal Income Tax Consequences to EMRISE Corp. Stockholders” below. WE URGE EACH STOCKHOLDER TO SEEK TAX ADVICE BASED UPON ITS PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. 10 Table of Contents QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING, THE TRANSACTION AND THE PLAN OF DISSOLUTION The following questions and answers are intended to address briefly some commonly asked questions regarding the Transaction, the Purchase Agreement, the Plan of Dissolution and the Special Meeting.These questions and answers may not address all questions that may be important to you as a stockholder of EMRISE Corporation. Please refer to the “Summary Term Sheet” beginning on page 1 and the more detailed information contained elsewhere in this proxy statement, the annexes to this proxy statement and the documents referred to or incorporated by reference in this proxy statement.See “Where You Can Find Additional Information” beginning on page 77. Q: Why did I receive these materials? A: The Board is soliciting your proxy to vote at the Special Meeting for the purpose of, among other things, obtaining stockholder approval for the Transaction and the Plan of Dissolution. The Board is seeking stockholder approval of the Transaction because we are a Delaware corporation and the Transaction may constitute the sale of “substantially all” of our property and assets under Section 271 of the DGCL.Section 271 of the DGCL requires that a Delaware corporation obtain the approval of the holders of a majority of the corporation’s outstanding stock entitled to vote thereon for the sale of “all or substantially all of its property and assets.”Additionally, approval of the Transaction by holders of a majority of our issued and outstanding common stock is a closing condition under the Purchase Agreement. Q: When and where is the Special Meeting? A: The Special Meeting will be held at the DoubleTree by Hilton Hotel, 128 Frontage Road, Newark, New Jersey, 07114, on June 25, 2015 at 11:00 a.m., local time. Q: Who is entitled to vote at the Special Meeting? A: Only stockholders at the close of business on May 8, 2015, the Record Date, are entitled to notice of and to vote at the Special Meeting.If you hold your shares through a bank, broker or other nominee (in “street name”), you must obtain from the record holder a “legal proxy” issued in your name in order to vote in person at the Special Meeting. At the close of business on the Record Date, there were10,822,337 shares of our common stock outstanding and entitled to vote. Q: What am I being asked to vote on at the Special Meeting? A: You will be asked to consider and vote upon the following proposals: 1. to approve the sale of all of the outstanding capital stock of EEL, which constitutes our electronic devices business unit, pursuant to the Purchase Agreement; 2. to approve the voluntary dissolution and liquidation of EMRISE Corp. pursuant to the Plan of Dissolution; 3. to approve, by a non-binding advisory vote, the Transaction-Related Compensation; and 4. to adjourn the Special Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies in favor of the proposal to approve the Transaction if there are insufficient votes to approve the Transaction. Q: How does the Board recommend that I vote? A: After careful consideration of a variety of factors described in this proxy statement, the Board unanimously recommends that you vote “FOR” the proposal to approve the Transaction, “FOR” the proposal to approve the Dissolution pursuant to the Plan of Dissolution, “FOR” the Transaction-Related Compensation and “FOR” the adjournment or postponement.You should read “The Transaction (Proposal No. 1) — Reasons for the Transaction” beginning on page 35 for a discussion of the factors that the Board considered in deciding to recommend approval of the Transaction and “The Plan of Dissolution (Proposal No. 2) — Reasons for Dissolution” on page 63 for a discussion of the factors that the Board considered in deciding to recommend approval of the Plan of Dissolution. 11 Table of Contents Questions about the Transaction Q: Who is buying EEL and for what consideration? A: We are proposing to sell all of the outstanding capital stock of EEL to DDC.DDC is a wholly-owned subsidiary of Data Device Corporation, a privately-held company headquartered in Bohemia, New York that designs and manufactures high-reliability data bus, motion control and solid-state power controller products for aerospace and defense vehicles and industrial applications. Pursuant to the Purchase Agreement, the aggregate consideration for the Transaction will consist of the following: (a) $22,000,000, of which $400,000 will be held in escrow to secure any shortfall in working capital from estimated working capital (if any) and $900,000 will be held in escrow for 12 months following the closing of the Transaction to secure certain indemnification obligations of EMRISE Corp. under the Purchase Agreement, if any; plus (b) the amount of any unrestricted cash and cash equivalents held by EEL and its subsidiaries as of the close of business on the day immediately preceding the closing date up to a maximum of £200,000, net of all outstanding checks and drafts; minus (c) the amount of, and accrued interest on, all indebtedness of EEL and its subsidiaries as of the close of business on the day immediately preceding the closing date; minus (d) the amount of any transaction expenses not paid as of the closing date; plus (e) the amount by which the estimated closing working capital is greater than £2,300,000 (if at all); minus (f) the amount by which the estimated closing working capital is less than £2,300,000 (if at all).The terms of the Purchase Agreement are more fully described below under “The Purchase Agreement” beginning on page 50. If the amount of the closing working capital, as finally determined, is less than the estimated closing working capital, DDC will receive from the working capital escrow fund, the amount of such shortfall and any remainder of the working capital escrow fund will be returned to us. If the shortfall exceeds the working capital escrow fund, DDC will receive the additional amount from the indemnification escrow fund. If the amount of the closing working capital, as finally determined, equals or exceeds the estimated closing working capital, the Company will receive the entire working capital escrow fund and DDC will pay us any excess. Q: How did the Board determine the fairness of the Transaction and the consideration to be received pursuant to the Purchase Agreement? A: The Transaction pursuant to the Purchase Agreement is the result of a broad review of strategic alternatives by the Board. In the course of reaching the determination that the Transaction is fair and in the best interests of the Company and its stockholders, the Board consulted with our management and financial and legal advisors and considered a number of substantive factors, both positive and negative, and potential benefits and detriments of the Transaction, including the receipt from Headwaters of an opinion that as of February 26, 2015 and March 21, 2015 the consideration to be received by the Company pursuant to the Transaction is fair, from a financial point of view, to the Company. Q: What will the net proceeds from the Transaction be used for? A: EMRISE Corp. expects to receive net proceeds of approximately $11,000,000 from the Transaction, excluding amounts held in escrow and after payment of debt, transaction and other related expenses, certain taxes and liquidation related expenses.Assuming the Plan of Dissolution is approved by stockholders, we plan to distribute, in an initial distribution (with potential subsequent distributions thereafter), the net proceeds from the Transaction and the Company’s other cash, subject to a contingency reserve for remaining costs and liabilities, after the filing of a Certificate of Dissolution with the Delaware Secretary of State. The amount and timing of the distributions to stockholders will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution. On the bases described in this proxy statement, the Board anticipates that the amount of the initial distribution to stockholders from the Transaction will be approximately $0.95 to $1.00 per share of common stock.Subsequent distributions from the sale of the Company’s remaining assets, including the sale of CXR-AJ, will be made in such amounts and at such times as determined by the Board in its discretion in accordance with the Plan of Dissolution.However, there can be no assurance as to the timing and amount of distributions to our stockholders, even if all of our remaining assets are sold, because there are many factors, some of which are outside of our control, that could affect our ability to make such distributions. 12 Table of Contents In the event stockholders do not approve the Plan of Dissolution, we will still seek to complete the Transaction, if the Transaction is approved by the stockholders and the other conditions to closing set forth in the Purchase Agreement are satisfied or waived. In that event, EMRISE Corp. will have transferred substantially all of its operating assets to DDC and will have limited operations to generate revenue. With limited assets with which to generate revenues and no Plan of Dissolution approved, EMRISE Corp. anticipates that it would use its cash to pay ongoing operating expenses, and the Board would convene to determine whether to make any distributions to the stockholders. The Board would have to evaluate the alternatives available to EMRISE Corp., including, among other things, remaining a publicly traded shell company, the possibility of investing the cash received from the Transaction in another operating business or undertaking a going private transaction. In the event we make a distribution outside of the Plan of Dissolution, our stockholders could incur an increased stockholder-level tax liability in the event that property (including cash from the Transaction) distributed to stockholders is characterized as a dividend for tax purposes (see the section entitled “Material United States Federal Income Tax Consequences to EMRISE Corp. Stockholders – Certain U.S. Federal Income Tax Consequences of the Dissolution”). Q: What will happen if the Transaction is not approved by stockholders or is not completed for any other reason? A: If the Purchase Agreement is terminated because EMRISE Corp. fails to hold the Special Meeting to approve the Transaction within a specified time period or the Transaction is not approved by stockholders, we will be required to pay up to $300,000 of DDC’s expenses incurred in connection with the Transaction.If the Transaction is not completed for any reason, (i) we may have difficulty recouping the significant transaction costs incurred in connection with negotiating the Transaction, (ii) our relationships with the customers, business partners and employees of EEL may be damaged and the business of EEL may be harmed, and (iii) the market price for our common stock may decline.In addition, under certain circumstances, if the Purchase Agreement is terminated because (a) the Board determines that it is necessary to change its recommendation to stockholders to vote in favor of the Transaction, (b) certain other triggering events occur or (c) the Transaction is not approved by stockholders at a time when an alternative acquisition proposal has been publicly announced and we enter into a definitive agreement providing for the consummation of a third-party proposal or we consummate such a proposal within nine months following the date of termination, then we will be required to pay to DDC up to $800,000 of DDC’s expenses incurred in connection with the Transaction. If the Transaction is not completed, we may explore other potential transactions involving EEL.The terms of an alternative transaction may be less favorable to us than the terms of the Transaction and there can be no assurance that we will be able to reach agreement with or complete an alternative transaction with another party. Q: When is the Transaction expected to be completed? A: If the Transaction is approved by stockholders at the Special Meeting, we expect to complete the Transaction no later than the fifth business day after the date all of the remaining closing conditions under the Purchase Agreement have been satisfied or waived, which we anticipate will occur promptly following the Special Meeting.The exact timing of the completion of the Transaction cannot be predicted, although the Purchase Agreement may be terminated by EMRISE Corp. or DDC if the closing has not occurred on or before December 31, 2015. Q: How will the Transaction affect outstanding equity awards held by our directors, executive officers and other employees? A: A “change in control” as defined under our Amended and Restated 2000 Stock Option Plan and our 2007 Stock Incentive Plan (collectively, the “Incentive Plans”) may occur in the event that the Transaction is completed or the Plan of Dissolution is approved by our stockholders.Under the Incentive Plans, a change in control will be deemed to have occurred in circumstances including, but not limited to, (1) the sale of our assets that have a total gross fair market value equal to or more than 40% of the total gross fair market value of all of our assets immediately before such sale and (2) stockholder approval of a complete liquidation or dissolution of EMRISE Corp.If the Transaction is deemed to constitute a change in control under the Incentive Plans, the Compensation Committee of the Board, in its sole discretion, may accelerate the vesting and exercisability of awards granted under the Incentive Plans.The Compensation Committee has not determined whether to exercise such authority in connection with the completion of the Transaction or the approval of the Plan of Dissolution.As of the date of this proxy statement, there were 12,000 shares of restricted stock held by certain of our officers and directors that remained unvested and no options issued and unvested. 13 Table of Contents Q: Will the Transaction trigger any payments to our current or former executive officers or directors? A: Upon the closing of the Transaction, it is anticipated that certain officers of EMRISE Corp. will receive, among other things, certain payments pursuant to their employment agreements with EMRISE Corp., including lump sum cash payments of approximately $624,000 to Mr. Jefferies and $887,200 to Carmine T. Oliva, our Chief Executive Officer.In addition, as a condition of the Transaction, the positions held by Timothy J. Blades, our Chief Financial Officer, Treasurer and Secretary will be made redundant upon consummation of the Transaction. Under Mr. Blades’ employment contract with EEL, he is entitled to three months notice prior to termination.In lieu of such notice, EMRISE Corp. intends to pay Mr. Blades, upon consummation of the Transaction, his current salary at the rate pertaining at that time plus such other benefits that are provided under his employment contract for a three month-period in lump sum, which is currently estimated to equal approximately $50,000. In addition, on October 15, 2014, EMRISE Corp. granted Mr. Jefferies 42,000 shares of common stock of EMRISE Corp. and $31,500 and Mr. Blades 25,000 shares of common stock of EMRISE Corp. and $18,750 as retention awards in the event they remained with the Company until the earlier of March 31, 2015 or the consummation of a transaction to sell EMRISE Corp. in whole or in part. As both Mr. Jefferies and Mr. Blades currently remain with EMRISE Corp., these retention awards have been fully earned. For additional information regarding these matters, see “The Transaction (Proposal No. 1) — Interests of Our Directors and Executive Officers in the Transaction” beginning on page 45. Questions about the Plan of Dissolution Q:What will happen under the Plan of Dissolution? A: Under the Plan of Dissolution, we will file a Certificate of Dissolution with the Secretary of State of the State of Delaware, our jurisdiction of incorporation, to dissolve EMRISE Corp. as a legal entity following the satisfaction of its outstanding liabilities. EMRISE Corp. will then cease its business activities (except as necessary, appropriate or desirable to effect a sale of CXR-AJ), negotiate and consummate the sale of all of its assets and properties, including CXR-AJ, pay or make provisions for the payment of all its claims and obligations, reserve amounts for payment to its creditors (including amounts required to cover unknown or contingent liabilities), wind-up its affairs, and distribute its remaining assets, if any, to EMRISE Corp. stockholders. Q: What will happen if the Plan of Dissolution is approved but the Transaction is not completed? A: The effectiveness of the Plan of Dissolution is conditioned on the consummation of the Transaction. If the Transaction does not occur, the Dissolution will not occur, unless the Board subsequently determines to proceed with the Dissolution of EMRISE Corp. pursuant to an alternative transaction or plan. Q: What will happen if stockholders approve the Transaction but do not approve the Plan of Dissolution? A: If stockholders do not approve the Plan of Dissolution, EMRISE Corp. will still seek to complete the Transaction, if the Transaction is approved by the stockholders and the other conditions to closing set forth in the Purchase Agreement are satisfied or waived. In that event, EMRISE Corp. will have transferred substantially all of its operating assets to DDC and will have limited operations to generate revenue. With limited assets with which to generate revenues and no Plan of Dissolution approved, EMRISE Corp. anticipates that it would use its cash to pay ongoing operating expenses, and the Board would convene to determine whether to make any distributions to the stockholders. The Board would have to evaluate the alternatives available to EMRISE Corp., including, among other things, remaining a publicly traded shell company, the possibility of investing the cash received from the Transaction in another operating business or undertaking a going private transaction. In the event we make a distribution outside of the Plan of Dissolution, our stockholders could incur an increased stockholder-level tax liability in the event that property (including cash from the Transaction) distributed to stockholders is characterized as a dividend for tax purposes (see the section entitled “Material United States Federal Income Tax Consequences to EMRISE Corp. Stockholders – Certain U.S. Federal Income Tax Consequences of the Dissolution”). 14 Table of Contents Q:What are the tax consequences of the Dissolution to stockholders? A: If the Plan of Dissolution is approved and implemented, a stockholder who holds common stock as capital property will be subject to U.S. federal income tax and will realize a capital gain or loss equal to the difference between: (a) the sum of the cash plus the fair market value of any property distributed to such stockholder directly or to a liquidating trust on the stockholder’s behalf and (b) such stockholder’s adjusted tax basis in such common stock.Such capital gain will either be long-term or short-term based upon the length of time a stockholder has held such common stock.For stockholders who hold their common stock as capital assets, all such gains or losses on shares will be long-term capital gains or losses if such shares have been held by such stockholder for at least one year.Currently, the maximum federal income tax rate for long-term capital gain for individuals is 20%.Also, the Medicare tax of 3.8% applies to capital gain income for high income individuals, estates and most trusts. Q. What will happen to the Company’s communication equipment business unit once we file the Certificate of Dissolution with the Delaware Secretary of State? A. After we file our Certificate of Dissolution with the Delaware Secretary of State, we will continue to operate CXR-AJ in the ordinary course until we are able to consummate a sale of CXR-AJ on terms most beneficial to the Company and its stockholders. Q: If the Plan of Dissolution proposal is approved, what does EMRISE Corp. estimate that the holders of EMRISE Corp. common stock will receive? A: The total amount of cash or other property that may ultimately be distributed to the holders of EMRISE Corp. common stock is not yet known. There are many factors that may affect the amounts available for distribution to holders of EMRISE Corp. common stock including, among other things, the amount of taxes, employee costs (including severance payments), transaction fees, brokerage fees, expenses relating to the dissolution, unanticipated or contingent liabilities arising hereafter and the proceeds we may receive from the sale of CXR-AJ and other remaining assets, if any. No assurance can be given as to the amounts holders of EMRISE Corp. common stock will ultimately receive. If EMRISE Corp. has underestimated its existing obligations and liabilities or if unanticipated or contingent liabilities arise, the amount ultimately distributed to the holders of EMRISE Corp. common stock could be less than that set forth above. Notwithstanding the foregoing, EMRISE Corp. expects to receive net proceeds of approximately $11,000,000 from the Transaction, excluding amounts held in escrow and after payment of debt, transaction and other related expenses, certain taxes and liquidation related expenses.Subject to satisfaction of and compliance with existing contractual and banking obligations, and appropriate reserves, EMRISE Corp. intends to distribute the net proceeds of the Transaction to its stockholders as part of the Dissolution in one or more liquidating distributions.The amount and timing of the distributions to stockholders will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution. On the bases described in this proxy statement, the Board anticipates that the amount of the initial distribution to stockholders from the Transaction will be approximately $0.95 to $1.00 per share of common stock.Subsequent distributions from the sale of the Company’s remaining assets, including the sale of CXR-AJ, will be made in such amounts and at such times as determined by the Board in its discretion in accordance with the Plan of Dissolution. Q: Will I still be able to sell my shares of EMRISE Corp. common stock following stockholder approval of the Plan of Dissolution? A: Yes, but only until EMRISE Corp. files its Certificate of Dissolution. If the Plan of Dissolution proposal is approved by EMRISE Corp. stockholders, EMRISE Corp. intends to file the Certificate of Dissolution with the Delaware Secretary of State as soon as practicable after the closing of the Transaction. From and after the end of trading on the date EMRISE Corp. files the Certificate of Dissolution with the Secretary of State of the State of Delaware, EMRISE Corp. will close its stock transfer books and discontinue recording transfers of shares of EMRISE Corp. common stock. Thereafter, certificates representing shares of EMRISE Corp. common stock will not be assignable or transferable on EMRISE Corp.’s books. EMRISE Corp. will not retain a transfer agent following the date of filing the Certificate of Dissolution. In addition, the Company plans to deregister its shares of common stock under Section 12(b), and suspend its periodic reporting obligations under Section 15(d), of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). 15 Table of Contents Additional Matters Q:Are there any risks related to the Transaction or the Plan of Dissolution? A: Yes. You should carefully review the section entitled “Risk Factors” beginning on page 20 of this proxy statement Q: Am I entitled to appraisal rights or dissenters’ rights in connection with the Transaction or the Plan of Dissolution? A: No. As an EMRISE Corp. stockholder, under Delaware law, you will not be eligible for appraisal rights or dissenters’ rights in connection with the Transaction or the Plan of Dissolution, even if you abstain from voting or vote against the Transaction or the Plan of Dissolution proposals. Q:Why is the Company making the Transaction-Related Compensation proposal? A: It is required by Item 402(t) of Regulation S-K and Section 14A of the Exchange Act, for the Company to provide its stockholders with the opportunity to cast a non-binding advisory vote on the compensation that may be paid or become payable to its named executive officers upon completion of the Transaction. Payment of any Transaction-Related Compensation is conditioned upon the consummation of the Transaction. Q:Why am I being asked to vote on the adjournment proposal? A: We are asking stockholders to approve the adjournment proposal to provide the Board with additional time to solicit additional proxies in favor of the Transaction in the event the number of shares needed to approve the Transaction is insufficient at the time of the Special Meeting. Q: How many shares must be present or represented to conduct business at the Special Meeting? A: A quorum must be present or represented at the Special Meeting for our stockholders to conduct business at the Special Meeting.A quorum will be present or represented at the Special Meeting if the holders of a majority of the outstanding shares of our common stock entitled to vote at the Special Meeting, or 5,411,169 shares, are present at the Special Meeting, either in person or represented by proxy.Abstentions and “broker non-votes” are counted as present for the purpose of determining whether a quorum is present. Generally, a broker non-vote occurs on a matter when a broker is not permitted to vote on that matter without instructions from the beneficial owner and instructions are not given. Brokers will not be permitted to vote on the Transaction, Plan of Dissolution or Transaction-Related Compensation proposals without written instructions from the beneficial owner. In the event that a quorum is not present at the Special Meeting, it is expected that the Special Meeting will be adjourned or postponed to allow for the solicitation of additional proxies to obtain a quorum. Q: What vote is required for stockholders to approve of the proposals at the Special Meeting? A: The affirmative “FOR” vote of the holders of a majority of the outstanding shares of our common stock is required to approve the Transaction pursuant to the Purchase Agreement and the Plan of Dissolution.Approval of the Transaction-Related Compensation and the adjournment proposals requires the affirmative “FOR” vote of a majority of the shares of common stock present or represented by proxy at the Special Meeting and entitled to vote thereon. Q: How do I vote? A: You may vote using any of the following methods: · Proxy card or voting instruction card.Be sure to complete, sign and date the card and return it in the prepaid envelope. · By telephone or over the internet.If you are a stockholder of record, you may vote by telephone or over the internet by following the instructions on your proxy card. If you hold shares in street name, you will receive separate voting instructions from your bank, broker or other nominee and may vote by telephone or over the internet if they offer that alternative. Although most brokers, banks and nominees offer telephone and internet voting, availability and the specific procedures vary. · In person at the Special Meeting.All stockholders may vote in person at the Special Meeting. You may also be represented by another person at the Special Meeting by executing a proper proxy designating that person. If you hold shares in street name, you must obtain a legal proxy from your bank, broker or other nominee and present it to the inspector of election with your ballot when you vote at the Special Meeting. 16 Table of Contents Q: What can I do if I change my mind after I vote my shares? A: If you are a stockholder of record, you may revoke your proxy at any time before it is voted at the Special Meeting by: · sending a written notice of revocation to our Corporate Secretary; · submitting a new, proper proxy dated later than the date of the revoked proxy; · voting by telephone or over the internet at a later time; or · attending the Special Meeting and voting in person. If you hold shares in street name through your bank, broker or other nominee, you may submit new voting instructions by contacting your bank, broker or other nominee. You may also vote in person at the Special Meeting if you obtain a legal proxy from your bank, broker or other nominee and present it to the inspector of election with your ballot when you vote at the Special Meeting. Attendance at the Special Meeting will not, by itself, revoke a proxy. Q: How can I attend the Special Meeting? A: You are entitled to attend the Special Meeting only if you were a stockholder of EMRISE Corp. as of the close of business on May 8, 2015, the Record Date for the Special Meeting, or hold a valid proxy for the Special Meeting. You should be prepared to present photo identification for admittance. In addition, if you are a stockholder of record, your ownership will be verified against the list of stockholders of record on the Record Date prior to being admitted.A list of all stockholders of record on the Record Date will be available for inspection at the Special Meeting.If you are not a stockholder of record but hold shares in street name, you should be prepared to provide proof of beneficial ownership as of the Record Date (such as your most recent account statement prior to the Record Date), a copy of the voting instruction card provided to you by your bank, broker, or other nominee, or similar evidence of ownership. If you do not provide photo identification or comply with the other procedures outlined above, you will not be admitted to the Special Meeting. The Special Meeting will begin promptly on June 25, 2015 at11:00 a.m., local time. You should allow adequate time for the check-in procedures. Q: What happens if additional matters are presented at the Special Meeting? A: Other than the items of business described in this proxy statement, we are not aware of any other business to be acted upon at the Special Meeting.If you grant a proxy, the persons named as proxy holders, Carmine T. Oliva and Graham Jefferies, will have the discretion to vote your shares on any additional matters properly presented for a vote at the Special Meeting. Q: What if I return a signed proxy card, but do not vote for some of the matters listed on the proxy card? A: If you return a signed proxy card without indicating your vote, your shares will be voted in accordance with the Board’s recommendations as follows: “FOR” the proposal to approve the Transaction; “FOR” the proposal to approve the Plan of Dissolution; “FOR” the proposal to approve the Transaction-Related Compensation; and “FOR” the adjournment or postponement of the Special Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies. Q:What happens if I do not give specific voting instructions? A:Stockholders of Record. If you are a stockholder of record and you: · indicate when voting on the internet or by telephone that you wish to vote as recommended by our Board or · sign and return a proxy card without giving specific voting instructions, 17 Table of Contents then the proxy holders will vote your shares in the manner recommended by our Board on all matters presented in this proxy statement and as the proxy holders may determine in their discretion with respect to any other matters properly presented for a vote at the Special Meeting. Beneficial Owners of Shares Held in Street Name. If you are a beneficial owner of shares held in street name and do not provide the nominee who holds your shares with specific voting instructions, the nominee will inform our inspector of election that it does not have the authority to vote on this matter with respect to your shares. This is generally referred to as a “broker non-vote”. When our inspector of election tabulates the votes for any particular matter, broker non-votes will be counted for purposes of determining whether a quorum is present, but will not otherwise be counted.You should follow the procedures on the voting instruction card provided by your bank, broker or other nominee regarding the voting of your shares.The failure to instruct your bank, broker or other nominee how to vote your shares will have the same effect as a vote “AGAINST” the proposals to approve the Transaction and the Plan of Dissolution, but will not have an effect on the Transaction-Related Compensation proposal or the proposal to adjourn the Special Meeting to a later date.Please vote using your voting instruction card so your vote can be counted. Q: What do I do if I receive more than one proxy or set of voting instructions? A: If your shares are registered differently or are held in more than one account, you may receive more than one proxy and/or set of voting instructions relating to the Special Meeting.To ensure that all of your shares are voted, please complete, sign, date and return each proxy card and voting instruction card that you receive, or vote your shares by telephone or over the internet (if those options are available to you). Q: What is the deadline for voting my shares? A: If you hold shares as the stockholder of record, your vote by proxy must be received before the polls close at the Special Meeting. If you hold shares in street name, please follow the voting instructions provided by your broker, trustee or nominee.You may vote your shares in person at the Special Meeting only if you obtain a legal proxy from your bank, broker or other nominee and present it to the inspector of election with your ballot when you vote at the Special Meeting. Q: Is my vote confidential? A: Proxy instructions, ballots and voting tabulations that identify individual stockholders are handled in a manner that protects your voting privacy.Your vote will not be disclosed either within EMRISE Corp. or to third parties, except (i) as necessary to meet applicable legal requirements, (ii) to allow for the tabulation of votes and certification of the vote, and (iii) to facilitate a successful proxy solicitation.Occasionally, stockholders provide on their proxy card written comments, which are then forwarded to our management. Q: Who will bear the cost of this solicitation? A: EMRISE Corp. is making this solicitation and will bear the entire cost of the solicitation, including the preparation, assembly, printing and mailing of this proxy statement and any additional materials furnished to our stockholders.The initial solicitation of proxies by mail may be supplemented by telephone, fax, e-mail, internet and personal solicitation by our directors, officers or other regular employees.No additional compensation for soliciting proxies will be paid to our directors, officers or other regular employees for their proxy solicitation efforts.We also have hired Georgeson Inc. to assist us in distributing proxy materials and soliciting proxies. We will pay a base fee of $6,500, plus customary costs and expenses for these services.We expect to reimburse banks, brokers and other persons for their reasonable out-of-pocket expenses in handling proxy materials for beneficial owners of our common stock. Q: Who can help answer any other questions that I have? A: If you have additional questions about the Transaction, the Plan of Dissolution or the other proposals set forth herein or need assistance in submitting your proxy or voting your shares of our common stock, or need additional copies of this proxy statement or the enclosed proxy card, please contact our proxy solicitor Georgeson Inc. at the address and telephone number on the next page. 18 Table of Contents 480 Washington Boulevard, 26th Floor Jersey City, NJ07310 Shareholders, Banks and Brokers Call Toll Free: 888-661-5651 19 Table of Contents RISK FACTORS You should carefully consider the risk factors described below and those risk factors generally associated with our business contained in our Annual Report on Form 10-K for the year ended December 31, 2014 and our subsequent U.S. Securities and Exchange Commission (the “SEC”) filings, along with other information provided to you in this proxy statement, in deciding how to vote on the proposals to approve the Transaction and the Plan of Dissolution.See “Where You Can Find Additional Information” beginning on page 77.The special risk considerations described below are not the only ones facing us.Additional considerations not presently known to us or that we currently believe are immaterial may also impair our business operations.If any of the following special risk considerations actually occurs, our business, financial condition or results of operations could be materially adversely affected, the market price of our common stock may decline, and you may lose all or part of your investment. Risk Factors Relating to the Proposal to Approve the Transaction If we fail to complete the Transaction, our business may be harmed. We cannot provide assurances that the Transaction will be completed. The closing of the Transaction is subject to a number of conditions, including but not limited to our obtaining stockholder approval of the Purchase Agreement and the absence of a material adverse effect on EEL’s business. If the Transaction is terminated because EMRISE Corp. fails to hold the Special Meeting to approve the Transaction within a specified time period or the Transaction is not approved by stockholders, we will be required to pay up to $300,000 of DDC’s expenses incurred in connection with the Transaction.In certain other circumstances, we will be required to pay to DDC up to $800,000 of DDC’s expenses incurred in connection with the Transaction. As a result of our announcement of the Transaction, third parties may be unwilling to enter into material agreements with us. New or existing customers and business partners may prefer to enter into agreements with our competitors who have not expressed an intention to sell their business because customers and business partners may perceive that such new relationships are likely to be more stable. If we fail to complete the Transaction, the failure to maintain existing business relationships or enter into new ones could adversely affect our business, results of operations and financial condition. In addition, if the Transaction is not completed, the market price for our common stock may decline. Our announcement of the Transaction may cause employees working for us to become concerned about the future of the business and lose focus or seek other employment. In addition, if the Transaction is not completed, our directors, executive officers and other employees will have expended extensive time and effort and experienced significant distractions from their work during the pendency of the Transaction and we will have incurred significant third party transaction costs, in each case, without any commensurate benefit, which may have a material and adverse effect on our stock price and results of operations. If the Transaction is not completed, we may explore other potential transactions involving the Company, in whole or in part. The terms of an alternative transaction may be less favorable to us than the terms of the Transaction and there can be no assurance that we will be able to reach agreement with or complete an alternative transaction with another party. The amount of net proceeds that we will receive from the Transaction is subject to uncertainties. We will receive aggregate cash consideration of $22,000,000, subject to certain upward adjustments related to cash holdings and working capital in excess of a target of £2,300,000, certain downward adjustments related to indebtedness, unpaid transaction expenses, working capital below a target of £2,300,000 and indemnification claims (if any), resulting in expected net proceeds of approximately $11,000,000, excluding amounts held in escrow and after payment of debt, transaction and other related expenses, certain taxes and liquidation related expenses. However, there can be no assurance that our closing working capital will be at or above the target of £2,300,000.The amount of our working capital at any given point in time is dependent upon a number of factors beyond our control.For example, the timing of cash payments for purchases and receipts for accounts receivable cannot be predicted precisely, our inventory levels vary according to customer orders and prepayments and accruals fluctuate throughout the year.Accordingly, if the value of our closing working capital at the closing of the Transaction is less than £2,300,000, the purchase price we will receive in connection with the Transaction will be decreased £1 for each £1 of our working capital that is less than £2,300,000.In addition, if there is a shortfall in our estimated closing working capital from the closing working capital finally determined by the parties post-closing, the amount of net proceeds is also subject to reduction.If DDC successfully asserts claims for indemnification pursuant to the indemnification provisions of the Purchase Agreement, the amount of net proceeds is subject to further reduction.We may also have unforeseen liabilities and expenses that must be satisfied from the after-tax net proceeds of the Transaction. As a result, the amount of the net proceeds from the Transaction is subject to substantial uncertainty, and it is possible that the net proceeds from the Transaction will be materially less than we expect. 20 Table of Contents We may not receive any competing transaction proposals or Superior Proposals, including as a result of the potential payment of a termination fee to DDC. The Purchase Agreement requires that we pay DDC’s Transaction expenses up to $800,000 if certain events specified in the Purchase Agreement occur, including in the event we pursue a “Superior Proposal” (as defined therein). The amount of this termination fee may have the effect of causing other potential third-party buyers to not submit a proposal to acquire us or our subsidiaries or our assets at a higher price or to enter into a more favorable alternative transaction. The Purchase Agreement limits our ability to pursue alternatives to the Transaction. The Purchase Agreement contains provisions that make it more difficult for us to sell our business to any party other than DDC. These provisions include the prohibition on our ability to solicit competing proposals, the requirement that we pay DDC’s Transaction expenses if the Purchase Agreement is terminated in specified circumstances, and DDC’s right to be advised of competing proposals and to submit revised proposals for consideration. See “The Purchase Agreement — Restrictions on Solicitation of Other Offers” and “The Purchase Agreement — Termination Fees and Expenses”. These provisions could discourage a third party that might have an interest in acquiring all of or a significant part of the Company from considering or proposing an alternative transaction, and could make it more difficult for us to complete an alternative business combination transaction with another party. The Purchase Agreement may expose us to contingent liabilities. Under the Purchase Agreement, we have agreed to indemnify DDC up to $900,000 (other than in the case of fraud or willful or intentional misrepresentation wherein our liability to DDC may exceed $900,000) for a breach or violation of any representation, warranty or covenant made by us in the Purchase Agreement, for certain liabilities of EEL not fully accounted for as of the closing of the Transaction, and for certain tax matters. Significant indemnification claims by DDC could reduce the amount of net proceeds ultimately distributed to stockholders following the Transaction and expose us to contingent liabilities. See “The Purchase Agreement – Indemnification” beginning on page 61. Our directors and executive officers may have interests that are different from, or in addition to, those of our stockholders generally in connection with the Transaction. You should be aware of interests of, and the benefits available to, our directors and executive officers when considering the recommendation of our Board of the Transaction and the approval of the Plan of Dissolution. Our directors and executive officers may have interests in the Transaction and the Dissolution that may be in addition to, or different from, their interests as stockholders.These interests include the fact that (i) as a condition to the closing of the Transaction, certain of our employees, including Graham Jefferies, our President and Chief Operating Officer, have entered into employment agreements with EEL (and its subsidiaries), to become effective at the closing of the Transaction, and will receive employment retention awards from EEL under certain circumstances, including if they remain employed with EEL for at least two years after closing, (ii) upon the closing of the Transaction, it is anticipated that certain of our officers will receive, among other things, certain payments pursuant to their employment agreements with us, including lump sum cash payments of approximately $624,000 to Mr. Jefferies and $887,200 to Carmine T. Oliva, our Chief Executive Officer and (iii) the vesting of 12,000 shares of restricted stock held by certain of our officers and directors may be accelerated at the discretion of the Compensation Committee of the Board.In addition, as a condition of the Transaction, the positions held by Timothy J. Blades, our Chief Financial Officer, Treasurer and Secretary will be made redundant upon consummation of the Transaction. Under Mr. Blades’ employment contract with EEL, he is entitled to three months notice prior to termination.In lieu of such notice, we intend to pay Mr. Blades, upon consummation of the Transaction, his current salary at the rate pertaining at that time plus such other benefits that are provided under his employment contract for a three month-period in lump sum, which is currently estimated to equal approximately $50,000.We will require administrative and financial assistance in the period between consummation of the Transaction and the Dissolution. We intend to enter into a consulting agreement with Mr. Blades to assist us with the operations of EMRISE Corp. post-Transaction, which will provide an effective and flexible resource to manage the winding up of EMRISE Corp. Our directors and executive officers will also retain the right to continued indemnification and insurance coverage for acts or omissions occurring prior to the Transaction.In addition, under the Purchase Agreement, “tail” insurance policies for directors’ and officers’ liability coverage for EEL and its subsidiaries must be maintained by EMRISE Corp. after the closing of the Transaction.Further, on October 15, 2014, we granted Mr. Jefferies 42,000 shares of common stock of EMRISE Corp. and $31,500 and Mr. Blades 25,000 shares of common stock of EMRISE Corp. and $18,750 as retention awards in the event they remained with EMRISE Corp. until the earlier of March 31, 2015 or the consummation of a transaction to sell EMRISE Corp. in whole or in part.As both Mr. Jefferies and Mr. Blades currently remain with EMRISE Corp., these retention awards have been fully earned.For additional information regarding these matters, see “The Transaction (Proposal No. 1) — Interests of Our Directors and Executive Officers in the Transaction” beginning on page 45. 21 Table of Contents Risk Factors Related to the Plan of Dissolution If our stockholders vote against the Plan of Dissolution proposal, our business could be harmed and our stockholders could face adverse tax consequences. If we do not obtain stockholder approval of the Plan of Dissolution proposal, we would have to continue its business operations despite the sale of substantially all of our assets and our announced Dissolution. Assuming the completion of the Transaction, we would have limited assets with which to generate operating revenue and likely will have retained only those employees required to wind-up our corporate existence. Further, we do not intend to invest in another operating business following the closing of the Transaction. Further, our stockholders could incur an increased stockholder-level tax liability in the event that property (including cash from the Transaction) distributed to stockholders is characterized as a dividend for tax purposes (see the section entitled “Material United States Federal Income Tax Consequences to EMRISE Corp. Stockholders – Certain U.S. Federal Income Tax Consequences of the Dissolution”). We cannot determine at this time the exact amount or timing of any distributions to our stockholders because there are many factors, some of which are outside of our control, that could affect our ability to make such distributions. If the Transaction is approved, we expect to receive net proceeds of $11,000,000, excluding amounts held in escrow and after payment of debt, transaction and other related expenses, certain taxes and liquidation related expenses.Assuming the Plan of Dissolution is approved by stockholders, we plan to distribute, in an initial distribution (with potential subsequent distributions thereafter), the net proceeds from the Transaction and the Company’s other cash, subject to a contingency reserve for remaining costs and liabilities, after the filing of a Certificate of Dissolution with the Delaware Secretary of State. The amount and timing of the distributions to stockholders will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution. On the bases described in this proxy statement, the Board anticipates that the amount of the initial distribution to stockholders from the Transaction will be approximately $0.95 to $1.00 per share of common stock.Subsequent distributions from the sale of the Company’s remaining assets, including the sale of CXR-AJ, will be made in such amounts and at such times as determined by the Board in its discretion in accordance with the Plan of Dissolution.However, at this time, we cannot determine when we will be able to make any distributions to our stockholders or the exact amount of any such distributions. Those determinations depend on a variety of factors, including, but not limited to, whether we are able to sell our remaining assets, including CXR-AJ; the timing of the sale of our remaining assets; the amount we will be required to pay to satisfy unknown or contingent liabilities in the future; the cost of operating our business through the date of our final dissolution; inaccuracies in the cost estimates to resolve currently known contingent liabilities; general business and economic conditions; and other matters. With respect to the sale of CXR-AJ, the Company has and continues to pursue all strategic alternatives for CXR-AJ.The Company intends to continue operating CXR-AJ in the ordinary course until it is able to complete a transaction that will maximize stockholder value.There can be no assurance, however, as to the time it will take to complete such a transaction, if any. 22 Table of Contents In addition, we will continue to incur claims, liabilities and expenses from operations (such as operating costs, salaries, directors’ and officers’ insurance, payroll and local taxes, legal and accounting fees and miscellaneous office expenses) as we seek to close the Transaction and effect the Dissolution. Our estimates regarding our expense levels may be inaccurate. Any unforecasted or unexpected claims, liabilities or expenses that arise between the date of filing of this proxy statement and the liquidation and final dissolution of EMRISE Corp. or any claims, liabilities or expenses that exceed our estimates could leave us with less cash than is necessary to pay liabilities and expenses and would likely reduce the amount of cash available for ultimate distribution to our stockholders. Further, if cash to be received from the sale of our remaining assets, including CXR-AJ, is not adequate to provide for all of our obligations, liabilities, expenses and claims, we will not be able to distribute any amount at all to our stockholders. For the foregoing reasons, there can be no assurance as to the timing and amount of distributions to our stockholders, even if all of our remaining assets, including CXR-AJ, are sold; provided that the Company must complete the distribution of all of its properties and assets to its stockholders as provided in the Plan of Distribution as soon as practicable following the filing of the Certificate of Dissolution with the Delaware Secretary of State and in any event on or before the tenth anniversary of such filing. As of the date of this proxy statement, we anticipate that our known retained liabilities (together with the estimated liabilities to be incurred by us prior to the final dissolution of EMRISE Corp.) will be approximately $6.6 million. Our Board may abandon or delay implementation of the Plan of Dissolution even if it is approved by our stockholders. Our Board has adopted and approved a Plan of Dissolution for the Dissolution of EMRISE Corp. following the closing of the Transaction. Even if the Plan of Dissolution proposal is approved by our stockholders, the Board has reserved the right, in its reasonable discretion, to abandon or delay implementation of the Plan of Dissolution if as a result of the Plan of Dissolution we would be insolvent or unable to pay our debts as they come due, would have remaining liabilities in excess of its remaining assets, or would otherwise be unable to satisfy in full all valid claims against EMRISE Corp. Following completion of the Transaction, we will continue to exist as a public company until we are dissolved. Although the Board has no present intention to pursue any alternative to the Plan of Dissolution, the Board may conclude either that its fiduciary obligations require it to pursue business opportunities that present themselves or that abandoning the Plan of Dissolution is otherwise in our best interests and the best interests of ourstockholders. If the Board elects to pursue any alternative to the Plan of Dissolution, the value of our common stock may decline. If we fail to create an adequate contingency reserve for payment of our expenses and liabilities, each of our stockholders who receives liquidating distributions could be held liable for payment to our creditors of his or her pro rata share of amounts owed to creditors in excess of the contingency reserve, up to the amount actually distributed to such stockholder in the Dissolution. If the Plan of Dissolution is approved by our stockholders, we intend to file a Certificate of Dissolution with the Delaware Secretary of State of the State to dissolve EMRISE Corp.Pursuant to the DGCL, EMRISE Corp. will continue to exist for a minimum of three years after its dissolution becomes effective for the purpose of prosecuting and defending suits against EMRISE Corp. and enabling EMRISE Corp. and our subsidiaries to close their business, to dispose of their property, to discharge their liabilities and to distribute to stockholders any remaining assets.If a court holds at any time that we have failed to make adequate provision for our expenses and liabilities in the Dissolution or if the amount ultimately required to be paid in respect of such liabilities exceeds the amount available from our contingency reserve, our creditors could seek an injunction against the making of distributions on the grounds that the amounts to be distributed are needed to provide for the payment of our expenses and liabilities. Any such action could delay or substantially diminish the amount of any cash distributions to stockholders.If we fail to create an adequate contingency reserve for payment of our expenses and liabilities, creditors could assert claims against each stockholder receiving a distribution for the payment of any shortfall, up to the amounts previously received by the stockholder in distributions from us.In such event, a stockholder could be required to return all distributions previously made to such stockholder pursuant to the Plan of Dissolution and could receive nothing from us under the Plan of Dissolution.Moreover, in the event a stockholder has paid taxes on amounts previously received by the stockholder, a repayment of all or a portion of such amount could result in a stockholder incurring a net tax cost if the stockholder’s repayment of an amount previously distributed does not cause a commensurate reduction in taxes payable.The Board is not required to obtain a solvency opinion as a condition to authorizing a liquidating distribution and we cannot assure you that the contingency reserve established by us will be adequate to cover all expenses and liabilities. 23 Table of Contents The tax treatment of any liquidating distributions may vary from stockholder to stockholder, and the discussions in this proxy statement regarding such tax treatment are general in nature.You should consult your own tax advisor instead of relying on the discussions of tax treatment in this proxy statement for tax advice. We have not requested a ruling from the Internal Revenue Service (“IRS”) with respect to the anticipated tax consequences of the Dissolution, and we will not seek an opinion of counsel with respect to the anticipated tax consequences of any liquidating distributions.If any of the anticipated tax consequences described in this proxy statement proves to be incorrect, the result could be increased taxation at the corporate and/or stockholder level, thus reducing the benefit to our stockholders and us from the liquidation and distributions.Tax considerations applicable to particular stockholders may vary with and be contingent upon the stockholder’s individual circumstances. Stockholders may not be able to recognize a loss for federal income tax purposes until they receive a final distribution from us, which may be three years after our Dissolution and could be longer. As a result of the Dissolution, for federal income tax purposes, stockholders will recognize gain or loss equal to the difference between (a) the sum of the amount of cash distributed to them and the aggregate fair market value of any property distributed to them, and (b) their tax basis for their shares of common stock. A stockholder’s tax basis in shares of common stock will depend upon various factors, including the stockholder’s cost and the amount and nature of any distributions received with respect thereto.Any loss generally will be recognized only when the final distribution from us has been received, which may be more than three years after our dissolution, and if the stockholder is still the owner of the shares of common stock. If we decide to use a liquidating trust, as permitted by the Plan of Dissolution, interests of our Stockholders in such a trust would not be transferable. The interests of our stockholders in a liquidating trust set up by us under the approved Plan of Dissolution would not be transferable, which could adversely affect your ability to realize the value of such interests. In addition, as stockholders will be deemed to have received a liquidating distribution equal to their pro rata share of the value of the net assets distributed to an entity which is treated as a liquidating trust for tax purposes, the distribution of non-transferable interests could result in tax liability to the interest holders without such holders being readily able to realize the value of such interest to pay such taxes or otherwise. The Board may at any time turn management of our liquidation over to a third party, and some or all of our directors may resign from the Board at that time. Our Board may at any time turn our management over to a third party to complete the liquidation of our remaining assets and distribute the available proceeds to our stockholders, and some or all of our directors may resign from the Board at or before that time. If management is turned over to a third party and all of our directors resign from our Board, the third party would have sole control over the liquidation process, including the sale or distribution of any remaining assets under the approved Plan of Dissolution. 24 Table of Contents Our stock transfer books will close on the date we file the Certificate of Dissolution with the Secretary of State of the State of Delaware, after which it will not be possible for stockholders to trade our stock. We will close our stock transfer books and discontinue recording transfers of our common stock at the close of business on the date we file the Certificate of Dissolution with the Secretary of State of the State of Delaware, which is referred to herein as the final record date. Thereafter, certificates representing shares of our common stock will not be assignable or transferable on our books. The proportionate interests of all of our stockholders will be fixed on the basis of their respective stock holdings at the close of business on the final record date, and, after the final record date, any distributions made by us shall be made solely to the stockholders of record at the close of business on the final record date. We will continue to incur the expenses of complying with public company reporting requirements. Following the Transaction and through the subsequent liquidation and dissolution, we have an obligation to continue to comply with the applicable reporting requirements of the Exchange Act even though compliance with these reporting requirements is economically burdensome. Until we are able to deregister our shares and suspend our periodic reporting obligations under the Exchange Act, we will remain a reporting issuer and will incur attendant costs relating to filing such reports with the SEC. We currently intend to file the Certificate of Dissolution with the Secretary of State of Delaware as soon as practicable following the closing of the Transaction.To the extent that we delay filing the Certificate of Dissolution, we would be obligated to continue complying with the applicable reporting requirements of the Exchange Act. The expenses incurred by us in complying with the applicable reporting requirements will reduce the assets available for ultimate distribution to our stockholders. If we fail to retain the services of appropriate personnel, the Plan of Dissolution may not succeed. The success of the Plan of Dissolution depends in large part upon our ability to retain the services of qualified personnel who will be charged with operating the Company, including CXR-AJ, our remaining business, following the closing of the Transaction until we are able to sell our remaining assets and complete a transaction for CXR-AJ that will maximize stockholder value. The retention of qualified personnel may be particularly difficult under our current circumstances, although we intend to enter into a consulting agreement with Timothy J. Blades, our current Chief Financial Officer, upon consummation of the Transaction to assist the Company with the operations of the Company post-Transaction and, if the Plan of Dissolution is approved, the winding up of the Company. There can be no assurance that we will be successful in retaining the services of such qualified personnel or that we will be able to retain the services of such qualified personnel for the amounts the Company is willing to pay for such services. 25 Table of Contents CAUTIONARY STATEMENT CONCERNING FORWARD LOOKING INFORMATION This proxy statement, and the documents to which we refer you in this proxy statement, contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Exchange Act.Forward-looking statements are often identified by the use of words such as, but not limited to, “believes,” “estimates,” “anticipates,” “continues,” “contemplates,” “expects,” “may,” “will,” “could,” “should” or “would” and other similar words or phrases.These statements, which are based on information currently available to us, are not guarantees of future performance and may involve risks and uncertainties that could cause our actual growth, results of operations, performance and business prospects, and opportunities to materially differ from those expressed in, or implied by, these statements.These forward-looking statements speak only as of the date on which the statements were made and, except as required by applicable securities laws, we expressly disclaim any obligation to release publicly any updates or revisions to any forward-looking statement included in this proxy statement or elsewhere.In addition to other factors and matters contained or incorporated in this proxy statement, these statements are subject to risks, uncertainties, and other factors, including, among others: · the occurrence of any event, change or other circumstances that could give rise to the termination of the Purchase Agreement; · the effect of the announcement of the Transaction on our business relationships (including with employees, customers and suppliers), operating results and business generally; · the failure of our stockholders to approve the Transaction; · the failure of the Transaction to close for any reason; · the outcome of any litigation or governmental proceedings instituted against us; · the amount of the costs, fees, expenses and charges related to the Transaction; · our failure to comply with regulations and any changes in regulations; · the loss of any of our senior management; · the failure of our stockholders to approve the Plan of Dissolution; · our ability to satisfy our liabilities and obligations out of the proceeds of the transactions described herein and other available resources, if any; and · our ability to distribute any remaining cash to our stockholders. The foregoing list of factors is not exclusive. Additionally, we are subject to risks and uncertainties and other factors detailed in our annual report on Form 10-K for the fiscal year ended December 31, 2014, filed with the SEC on March 31, 2015, which should be read in conjunction with this proxy statement.See “Where You Can Find Additional Information” on page 77.In light of the significant uncertainties inherent in forward-looking statements, readers should not place undue reliance on forward-looking statements. All subsequent written and oral forward-looking statements concerning EMRISE Corp. or other matters attributable to EMRISE Corp. or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements above. EMRISE Corp. does not undertake any obligation to update any forward-looking statement, whether written or oral, relating to the matters discussed in this document. 26 Table of Contents THE SPECIAL MEETING Date, Time and Place The Special Meeting will be held at the DoubleTree by Hilton Hotel, 128 Frontage Road, Newark, New Jersey, 07114 on June 25, 2015 at 11:00 a.m., local time. Purpose of the Special Meeting The purpose of the Special Meeting is for our stockholders to consider and vote upon the following proposals: 1. to approve the sale of all of the outstanding capital stock of EEL, which constitutes our electronic devices business unit, pursuant to the Purchase Agreement; 2. to approve the voluntary dissolution and liquidation of EMRISE Corp. pursuant to the Plan of Dissolution; 3. to approve, by a non-binding advisory vote, the Transaction-Related Compensation; and 4. to adjourn the Special Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies in favor of the proposal to approve the Transaction if there are insufficient votes to approve the Transaction. The Board is seeking stockholder approval of the Transaction because we are a Delaware corporation and the Transaction may constitute the sale of “substantially all” of our property and assets under Section 271 of the DGCL.Section 271 of the DGCL requires that a Delaware corporation obtain the approval of the holders of a majority of the corporation’s outstanding stock entitled to vote thereon for the sale of “all or substantially all of its property and assets.”Additionally, approval of the Transaction by holders of a majority of our issued and outstanding common stock is a closing condition under the Purchase Agreement. Record Date; Stockholders Entitled to Vote Only holders of our common stock at the close of business on May 8, 2015, the Record Date, are entitled to notice of and to vote at the Special Meeting.If you hold your shares through a bank, broker or other nominee (in “street name”), you must obtain from the record holder a “legal proxy” issued in your name in order to vote in person at the Special Meeting. As of the Record Date, there were 10,822,337 shares of our common stock outstanding and entitled to vote.Each share of our common stock entitles its holder to one vote on all matters properly coming before the Special Meeting. Quorum A quorum must be present or represented at the Special Meeting for our stockholders to conduct business at the Special Meeting.A quorum will be present or represented at the Special Meeting if the holders of a majority of the outstanding shares of our common stock entitled to vote at the Special Meeting, or 5,411,169 shares, are present at the Special Meeting, either in person or represented by proxy.Abstentions and “broker non-votes” are counted as present for the purpose of determining whether a quorum is present.Generally, a broker non-vote occurs on a matter when a broker is not permitted to vote on that matter without instructions from the beneficial owner and instructions are not given.In the event that a quorum is not present at the Special Meeting, it is expected that the Special Meeting will be adjourned or postponed to allow for the solicitation of additional proxies. Vote Required for Approval of Proposals The affirmative “FOR” vote of the holders of a majority of the outstanding shares of our common stock is required to approve the Transaction pursuant to the Purchase Agreement and the Plan of Dissolution.Approval of the Transaction-Related Compensation and the proposal to adjourn the Special Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies, requires the affirmative “FOR” vote of a majority of the shares of common stock present or represented by proxy at the Special Meeting and entitled to vote thereon. 27 Table of Contents Shares voted as abstentions will be counted for purposes of determining the presence of a quorum at the Special Meeting, but will be treated as unvoted, although present and entitled to vote, for purposes of determining whether a proposal is approved.As a result, a vote of “ABSTAIN” will have the same effect as a vote “AGAINST” the proposal to approve the Transaction and the proposal to approve the Plan of Dissolution, but will not have any effect on the Transaction-Related Compensation and adjournment proposals. The failure of any stockholder to submit a signed proxy card or to vote in person by ballot at the Special Meeting will have the same effect as a vote “AGAINST” the proposal to approve the Transaction and the proposal to approve the Plan of Dissolution, but will not have an effect on the Transaction-Related Compensation proposal and the proposal to adjourn the Special Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies.If you hold your shares in street name, the failure to instruct your bank, broker or other nominee how to vote your shares will constitute a “broker non-vote” and will have the same effect as a vote “AGAINST” the proposal to approve the Transaction and the proposal to approve the Plan of Dissolution, but will not have an effect on the Transaction-Related Compensation proposal and the proposal to adjourn the Special Meeting to a later date.Please vote your proxy so your vote can be counted. Voting and Proxies For each item of business to come before the Special Meeting, you may vote “FOR,” “AGAINST” or “ABSTAIN”.You may vote using any of the following methods: · Proxy card or voting instruction card.Be sure to complete, sign and date the card and return it in the prepaid envelope. · By telephone or over the internet.If you are a stockholder of record, you may vote over the internet by following the instructions on your proxy card.If you hold shares in street name, you will receive separate voting instructions from your bank, broker or other nominee and may vote by telephone or over the internet if they offer that alternative.Although most brokers, banks and nominees offer telephone and internet voting, availability and the specific procedures vary. · In person at the Special Meeting.All stockholders may vote in person at the Special Meeting.You may also be represented by another person at the Special Meeting by executing a proper proxy designating that person.If you hold shares in street name, you must obtain a legal proxy from your bank, broker or other nominee and present it to the inspector of election with your ballot when you vote at the Special Meeting. Proxies received at any time before the Special Meeting and not revoked or superseded before being voted will be voted at the Special Meeting as indicated.If you return a signed proxy card without indicating your vote, your shares will be voted in accordance with the Board’s recommendations as follows: “FOR” the proposal to approve the Transaction, “FOR” the proposal to approve the Plan of Dissolution, “FOR” the proposal to approve the Transaction-Related Compensation and “FOR” the adjournment or postponement of the Special Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies. If your shares of common stock are held in street name, you will receive instructions from your bank, broker or other nominee that you must follow in order to have your shares voted.Your bank, broker or other nominee will only be permitted to vote your shares held in street name if you instruct them how to vote.The failure to instruct your bank, broker or other nominee how to vote your shares will have the same effect as a vote “AGAINST” the proposal to approve the Transaction and the proposal to approve the Plan of Dissolution, but will not have an effect on the Transaction-Related Compensation proposal and the proposal to adjourn the Special Meeting to a later date. Please vote using your proxy or voting instruction card, or by telephone or over the internet (if those options are available to you), so your vote can be counted. 28 Table of Contents Revocation of Proxies Proxies received at any time before the Special Meeting and not revoked or superseded before being voted will be voted at the Special Meeting.If you are a stockholder of record, you may revoke your proxy at any time before it is voted at the Special Meeting by: · sending a written notice of revocation to our Corporate Secretary; · submitting a new, proper proxy dated later than the date of the revoked proxy; · submitting a new proxy by telephone or through the internet at a later time; or · attending the Special Meeting and voting in person. If you hold shares in street name, you may submit new voting instructions by contacting your bank, broker or other nominee regarding revocation or change of proxies in order to revoke or change your proxy. If your bank, broker or other nominee allows you to submit a proxy by telephone or the internet, you may be able to change your vote by submitting a proxy again by telephone or the internet.You may also vote in person at the Special Meeting if you obtain a legal proxy as described in the answer to the previous question. Attendance at the Special Meeting will not, by itself, revoke a proxy. Attending the Special Meeting You are entitled to attend the Special Meeting only if you were a stockholder of EMRISE Corp. at the close of business on the Record Date, or hold a valid proxy for the Special Meeting.You should be prepared to present photo identification for admittance.In addition, if you are a stockholder of record, your ownership will be verified against the list of stockholders of record on the Record Date prior to being admitted.A list of all stockholders of record on the Record Date will be available for inspection at the Special Meeting.If you are not a stockholder of record but hold shares in street name, you should be prepared to provide proof of beneficial ownership on the Record Date (such as your most recent account statement prior to the Record Date), a copy of the voting instruction card provided to you by your bank, broker, or other nominee, or similar evidence of ownership.If you do not provide photo identification or comply with the other procedures outlined above, you will not be admitted to the Special Meeting. Solicitation of Proxies This proxy solicitation is being made and paid for by us on behalf of the Board.The initial solicitation of proxies by mail may be supplemented by telephone, fax, e-mail, internet and personal solicitation by our directors, officers or other regular employees.No additional compensation for soliciting proxies will be paid to our directors, officers or other regular employees for their proxy solicitation efforts.We expect to reimburse banks, brokers and other persons for their reasonable out-of-pocket expenses in handling proxy materials for beneficial owners of our common stock. For more information regarding this proxy statement, the enclosed proxy card or voting instructions, please contact our proxy solicitor Georgeson Inc. at the address and telephone number below. Georgeson 480 Washington Boulevard, 26th Floor Jersey City, NJ07310 Shareholders, Banks and Brokers Call Toll Free: 888-661-5651 29 Table of Contents Adjournments Although it is not currently expected, the Special Meeting may be adjourned for the purpose of soliciting additional proxies if the adjourned proposal is approved.Any adjournment may be made without notice, other than by an announcement made at the Special Meeting of the time, date and place of the adjourned meeting.Whether or not a quorum exists, holders of a majority of the common stock present in person or represented by proxy at the Special Meeting and entitled to vote may adjourn the Special Meeting at any time.Any signed proxies received by us in which no voting instructions are provided on the matter will be voted in accordance with the Board’s recommendation “FOR” the adjournment or postponement of the Special Meeting, if necessary or appropriate, to allow for the solicitation of additional proxies.Any adjournment or postponement of the Special Meeting for the purpose of soliciting additional proxies will allow our stockholders who have already sent in their proxies to revoke them at any time prior to their use at the Special Meeting as adjourned or postponed. Other Matters At this time, we know of no other matters to be submitted to our stockholders at the Special Meeting.If any other matters properly come before the Special Meeting in which your proxy has provided discretionary authority, your shares of common stock will be voted in accordance with the discretion of the persons named on the enclosed proxy card in accordance with their best judgment. 30 Table of Contents THE TRANSACTION (PROPOSAL NO. 1) The Parties to the Transaction EMRISE Corporation 2530 Meridian Parkway Durham, North Carolina 27713 Telephone: (919) 806-4722 Email: investors@emrise.com EMRISE Corp. designs, manufactures and markets electronic devices, sub-systems and equipment for aerospace, defense, industrial and communications markets.EMRISE Corp.’s products perform key functions such as power supply and power conversion, radio frequency (RF) and microwave signal generation and processing, and network access products for public and private communications networks.The use of its Ethernet and Internet Protocol products in public and private networks is a primary growth driver for EMRISE Corp.’s communications equipment business unit, CXR-AJ.The use of EMRISE Corp.’s power supplies, RF and microwave signal generation and processing devices and subsystems in on-board In-Flight Entertainment and Connectivity systems is a primary growth driver for EMRISE Corp.’s electronic devices business units, which includes EEL.EMRISE Corp. serves the worldwide base of customers it has built in North America, Europe and Asia through operations in England and France.EMRISE Corp.’s common stock is quoted on the OTCQB under the symbol “EMRI”. EMRISE Electronics Ltd. c/o EMRISE Corporation 2530 Meridian Parkway Durham, North Carolina 27713 Telephone: (919) 806-4722 Email: investors@emrise.com EEL is an indirect wholly-owned operating subsidiary of EMRISE Corp. EEL consists of its Pascall and XCEL subsidiaries.Pascall and XCEL design and manufacture an extensive range of custom, semi-custom power supply and sub-system products for defense and aerospace applications. Pascall also designs and manufactures a range of radio frequency and microwave components, devices and subsystems for defense and aerospace applications. DDC (United Kingdom) Limited c/o Data Device Corporation 105 Wilbur Place Bohemia, NY 11716 Telephone: (631) 567-5600 DDC is a wholly-owned subsidiary of Data Device Corporation, a privately-held company headquartered in Bohemia, New York that is the world leader in the design and manufacture of high-reliability data bus, motion control, and solid-state power controller products for aerospace, defense, and industrial automation applications. For over 50 years, Data Device Corporation has continuously advanced the state of high-reliability data communications and control technology for MIL-STD-1553, ARINC 429, AFDX®, Synchro/Resolver interface, and Solid-State Power Controllers with innovations that have minimized component size and weight while increasing performance. Background of the Transaction The Board continually reviews our results of operations and competitive position, as well as the strategic alternatives available to us to enhance stockholder value.During 2012, after discussions at two Board meetings that included a financial advisor’s assessment of the strategic options for the Company, the Board directed our Chief Executive Officer to undertake a formal strategic review process and present to the Board strategic planning data and recommendations. Between December 2012 and February 2013, such strategic planning data and recommendations were formulated and were presented to the Board at a meeting in February 2013. At that meeting, the Board directed management to start the process to find and recommend one or more independent financial advisors to assist the Company in undertaking a strategic review process. 31 Table of Contents Management interviewed a number of financial firms and selected four firms to present their recommendations to the Board regarding the Company’s strategic options. Beginning in March 2013, all four firms presented their recommendations to the Board. On September 5, 2013, our Board established a special committee comprised solely of independent directors, consisting of Julie Abraham, Otis Baskin and Frank Russomanno (the “Special Committee”), for the primary purpose of investigating all potential strategic options for the Company.In addition, recognizing that it was possible that this process might ultimately lead to a sale of the Company, in whole or in part, the Special Committee was tasked to, among other things, (i) evaluate and negotiate the terms for an agreement related to the potential sale of the Company, its assets or a substantial portion thereof, in one or more transactions, (ii) supervise and participate in diligence and management presentations in connection with a proposed transaction, (iii) manage the Company’s and management’s interaction with the Financial Advisors (as defined below) and the Company’s other advisors, (iv) retain advisors to assist the Special Committee, and (v) conduct any negotiations in connection with any proposed transaction, including to reject a proposed transaction or develop alternatives for presentation to the Board.From December 11, 2013 through March 22, 2015, the Special Committee held a total of 13 separate meetings and 10 meetings in conjunction with Board meetings, in connection with our strategic review process. Also on September 5, 2013, the Board authorized management to explore a fee arrangement with The Benchmark Company, LLC (“Benchmark”) to work in collaboration with Hermes Capital Advisors, a division of Arcadia Securities, LLC (“Hermes” and together with Benchmark, the “Financial Advisors”), to deliver a strategic transaction to the Company. On September 18, 2013, our management recommended to the Board, and the Board approved, our entry into discussions and negotiations with the Financial Advisors concerning their potential engagement to provide financial advisory services.The Financial Advisors were selected based on their experience with mergers and acquisitions and with our business and the electronics industry generally.On October 7, 2013, we formally engaged the Financial Advisors to act as our exclusive strategic and financial advisors. We instructed the Financial Advisors to assess the options available to us, including searching for parties interested in acquiring EMRISE Corp., as a whole, or EEL, on a standalone basis. Recognizing that, in order to establish the optimum return for stockholders, we would need to assess the value of the Company in the marketplace, in December 2013 and continuing through September 2014, the Financial Advisors conducted a marketing process that focused on contacting potential buyers that might be interested in acquiring EEL or our entire company.During that process, the Financial Advisors contacted 322 parties, consisting of both strategic and financial acquirers. Subsequently, 40 of the potential acquirers (including Behrman Capital (“Behrman”), the private equity sponsor of DDC) entered into non-disclosure agreements with us and received copies of a confidential information memorandum that provided business, financial and market information about EMRISE Corp., EEL and CXR-AJ. We also provided certain potential buyers who expressed interest in performing preliminary due diligence, access to a virtual data room containing additional information about EEL, subject to their non-disclosure agreements. Between the end of April 2014 and the end of May 2014, we received non-binding indications of interest from four bidders (none of which was Behrman or DDC) to purchase the capital stock of EEL with cash bids ranging from $10 million to $20 million. Certain of these bidders held meetings with our management, conducted visits of our facilities in the United Kingdom and/or performed additional due diligence, and we asked these bidders to submit final offers for EEL or EMRISE Corp. as a whole by June 13, 2014 (which we subsequently extended to June 16, 2014). The bidder with the highest bid withdrew from the process before that date, and we received three final offers on or about June 16, 2014, with bids ranging from $9 million to $13 million. None of those offers were deemed to give a sufficient potential return to stockholders, so we continued to negotiate with the three remaining bidders to increase their offers while also pursuing other potential buyers and assessing the potential to continue to run our business in its current form. 32 Table of Contents On July 10, 2014, one of the three remaining bidders increased its offer from $13 million to a final offer of $15 million, subject to being granted an exclusivity period to complete due diligence. On that date and shortly thereafter, we received expressions of interest from three additional potential buyers that had not previously submitted bids. One of these buyers was a strategic acquirer who, in discussions with our Financial Advisors on or about July 10, 2014, and in subsequent discussions, expressed interest in a merger transaction involving our entire company.We engaged in discussions with the strategic acquirer over the following two months to ascertain the nature and value of its prospective offer, but this investor failed to submit a formal proposal and as a result we terminated these discussions in mid-September, 2014. The other two potential buyers were also strategic acquirers who were interested in acquiring EEL only.One of these two parties was DDC, which expressed interest in potentially acquiring EEL through discussions with the Financial Advisors on July 18, 2014, and the other party, referred to herein as Buyer B, expressed similar interest on or about August 12, 2014. DDC executed a non-disclosure agreement on July 18, 2014, received a copy of the confidential information memorandum and was granted access to the virtual data room shortly thereafter. From July to September 2014, with the assistance of the Financial Advisors, we continued to negotiate with DDC. On July 31, 2014, DDC submitted a non-binding letter of intent to acquire the capital stock of EEL for cash consideration in the range of $13 million to $17 million. We advised DDC that its offer would need to be in excess of the top end of its range, and DDC requested to conduct management meetings and facilities visits before it would consider increasing its offer. A team from DDC and Behrman visited our facilities in the United Kingdom on August 12 and 13, 2014, and met with EMRISE Corp. and EEL management. DDC continued to perform due diligence and submitted a revised letter of intent on August 20, 2014, that contemplated an asset purchase transaction for a purchase price of $18 million. We informed DDC that an asset purchase was not acceptable to us, and DDC revised its letter of intent on August 22, 2014, changing the transaction structure to a stock purchase for a cash price of $18 million. On September 2, 2014, DDC submitted a revised letter of intent that extended the expiration date of its offer to September 17, 2014. We continued our negotiations with DDC and, on or about September 15, 2014, informed DDC that its offer was no longer competitive in light of the offer we received from Buyer B, described below. On September 15, 2014, DDC submitted an increased offer for a cash purchase price of $20 million. Contemporaneously with our negotiations with DDC, Buyer B executed a non-disclosure agreement on August 12, 2014, and received a copy of the confidential information memorandum and access to the virtual data room shortly thereafter. On August 19, 2014, Buyer B submitted an indication of interest in acquiring the capital stock of EEL for cash consideration equal to 5.5 to 6.5 times EEL’s projected EBITDA for 2014, which implied a price range of $16 million to $19 million.Buyer B conducted management meetings and facilities visits on September 1 and 2, 2014 and continued due diligence in the following week. On September 9, 2014, Buyer B submitted an offer letter to acquire the capital stock of EEL for cash and stock consideration of $15 million, which was below its original bid range. On the same day, we indicated to Buyer B that its offer needed to be higher in order to be competitive.On September 15, 2014, Buyer B submitted its final offer letter to acquire the capital stock of EEL for a purchase price of $19.5 million in cash and stock. On September 14, 2014, and after receiving updated financial information for EMRISE Corp. and its subsidiaries, one of the parties that originally submitted a bid for EEL in June 2014, for $9 million, submitted an offer to acquire the capital stock of the entire company, including EEL, for $15 million. As this offer was lower than the offers from both DDC and Buyer B, we informed this party that its offer would have to be increased significantly to be competitive and appropriate for consideration by the Board. On September 16, 2014, the Special Committee held a meeting to consider entering into a non-binding letter of intent with DDC, providing for an aggregate purchase price of $20.0 million.After extensive discussion and presentations by management, the Financial Advisors and our legal counsel, the Special Committee approved entering into a non-binding letter of intent with DDC, which included a 60 days exclusivity period.On September 17, 2014, we entered into the non-binding letter of intent with DDC. On November 26, 2014, we received an initial draft of the Purchase Agreement from DDC’s legal counsel.Between November 26, 2014 and March 22, 2015, we continued to negotiate the terms of the Purchase Agreement with DDC and DDC conducted further due diligence. 33 Table of Contents On December 10, 2014, the Special Committee held meetings to discuss the status of negotiations with DDC and whether to extend the exclusivity period with DDC by 45 days.The Financial Advisors provided an overview of the major issues contained in the Purchase Agreement and, after extensive discussion, the Special Committee approved extending the exclusivity period with DDC by 45 days.Also on December 10, 2014, our legal counsel provided the Special Committee with an overview of the vote required by stockholders to approve the Transaction and an overview of the process for liquidating and dissolving under Delaware law as well as alternatives to dissolution.The Special Committee also reviewed management’s budgets and business plans for 2015 and beyond to assess whether stockholders would be better served by selling EEL or continuing the existing strategy of pursuing organic growth on a limited budget. On December 11, 2014, we amended the letter of intent with DDC to extend exclusivity until January 23, 2015, with an effective date of December 9, 2014. On February 3, 2015, our chief executive officer and Financial Advisors met with members of DDC and Behrman to discuss various terms of the Purchase Agreement, specifically focusing on the purchase price and overall limit on our indemnification obligations under the Purchase Agreement. Following such meeting, and after substantial negotiations, the purchase price was increased to $21.25 million, which was ultimately increased to $22 million after further negotiations, and DDC agreed to an overall indemnification limit under the Purchase Agreement of $900,000, which would expire after 12 months from the closing date of the Transaction, should the Transaction proceed. The Transaction was judged by the Board to offer a compelling return to our stockholders compared to all other strategic options, including re-consideration of continuing with our current operations.Therefore, on February 10, 2015, upon the recommendation of the Special Committee, the Board approved our entry into a revised letter of intent with DDC extending its exclusivity period through March 6, 2015 and providing for a total purchase price of $22 million.Between February 6, 2015 and March 22, 2015, we continued to negotiate the terms of the Purchase Agreement with DDC and DDC continued to conduct additional due diligence. Between February 6, 2015 and March 22, 2015, the Special Committee held six meetings. At each meeting, the Special Committee discussed the status of our negotiations with DDC.At a meeting held on February 9, 2015, the Special Committee authorized our chief executive officer to negotiate an engagement letter with Headwaters to issue an opinion regarding the fairness of the consideration to be received by EMRISE Corp. pursuant to the Purchase Agreement, from a financial point of view. On February 18, 2015, we formally engaged Headwaters to prepare a written opinion to the Board that the consideration under the Purchase Agreement is fair to EMRISE Corp. from a financial point of view. On February 19, 2015, February 25, 2015 and February 26, 2015, the Board held special meetings to consider the Transaction and the potential dissolution of EMRISE Corp. At each such meeting, members of our management and our legal counsel updated the Board on the negotiations of the principal terms of the Purchase Agreement. At each such meeting, our legal counsel reviewed with the members of the Board their fiduciary duties under Delaware law, as well as the terms and provisions of the Purchase Agreement. During these meetings, our legal counsel also outlined steps to be taken by us in connection with a vote of our stockholders to approve a sale of all or substantially all of our assets, which the Transaction would be deemed, and the subsequent dissolution of EMRISE Corp. At the February 26, 2015 Board meeting, representatives of Headwaters provided the Board with its financial analysis of the proposed Transaction and delivered to the Board its oral opinion to the effect that, as of such date, and subject to and based upon the assumptions made, matters considered and limits of the review set forth in its written opinion, the consideration to be received by the Company pursuant to the Purchase Agreement was fair, from a financial point of view, to the Company. On March 10, 2015, the Board and the Special Committee held meetings to discuss the remaining open issues in the Purchase Agreement and the consequences of returning certain of the net proceeds from the Transaction in the form or an ordinary dividend verses a liquidating dividend. 34 Table of Contents On March 16, 2015, each of the Special Committee and the Board held special meetings with the purpose of approving entry into the Purchase Agreement.After extensive discussions with management, our legal counsel and the Financial Advisors as to the remaining issues in the draft and hearing and evaluating management’s recommendation to approve the Purchase Agreement, the Special Committee recommended to the Board, and the Board voted to approve, on a conditional basis, subject to the remaining issues being resolved favorably to the Company’s stockholders and the receipt of an updated fairness opinion from Headwaters which would not be substantially changed from its original opinion dated February 26, 2015, our entry into the Purchase Agreement. From March 16 to March 22, 2015, management and the Company’s legal counsel finalized the Purchase Agreement with DDC and its legal counsel. On March 21, 2015, the Board received a letter from Headwaters reaffirming that, as of March 21, 2015, and subject to and based upon the assumptions made, matters considered and limits of the review set forth therein, the consideration to be received by the Company in the Transaction pursuant to the Purchase Agreement continued to be fair to the Company from a financial point of view. On March 22, 2015, the Board held a special meeting to discuss the process of seeking stockholder approval of the Transaction, the Purchase Agreement and the Dissolution of EMRISE Corp. pursuant to the DGCL.In addition, our counsel again reviewed each of the material terms of the Purchase Agreement.The Board also discussed the receipt of an updated fairness opinion from Headwaters.After extensive discussion, the Board unanimously reaffirmed its approval of the Transaction and the Purchase Agreement, determining them to be advisable and fair to us and in our best interest and the best interest of our stockholders, and recommended that our stockholders approve the Transaction and Purchase Agreement.Following discussion on the dissolution of EMRISE Corp., the Board also unanimously adopted the Plan of Dissolution, which had been previously circulated to the Board. On March 22, 2015, we executed the Purchase Agreement with DDC. On March 23, 2015, we issued a press release and filed a Form 8-K announcing the signing of the Purchase Agreement and adoption of the Plan of Dissolution. As of the date of this proxy statement, we have not had any other offer from a different potential buyer of our company or our asset, including EEL, since we first publicly announced the Purchase Agreement. Reasons for the Transaction The Board, acting with the advice and assistance of its legal advisors, evaluated the Purchase Agreement and, acting with the advice and assistance of its legal and financial advisors, evaluated the consideration negotiated with DDC and its representatives. After careful consideration, the Board determined that (i) the Transaction is advisable and in the best interests of EMRISE Corp. and our stockholders and (ii) the form, terms and provisions of the Purchase Agreement and the Transaction are expedient and in the best interests of EMRISE Corp. and our stockholders. At a meeting of the Board held on March 21, 2015, the Board discussed and resolved to adopt and approve the Purchase Agreement and the transactions contemplated thereby, and to recommend to our stockholders that they vote for the approval of the Transaction. For additional information regarding the Board’s discussion and approval of the Transaction, see “The Transaction (Proposal No. 1) — Background of the Transaction” beginning on page 31. In the course of reaching its determinations, the Board consulted with our management and our financial and legal advisors and considered a number of substantive factors, both positive and negative, and potential benefits and detriments of the Transaction. The Board believed that, taken as a whole, the following factors supported its decision to approve the Transaction: 35 Table of Contents · Continuing a Growth Strategy.The Board considered the following factors, among other things, in determining whether to continue pursuing an organic growth strategy verses a sales process for the Company, in whole or in part: o Our profits have been weak over the last 10 years; o We have limited cash resources, which limits investment in new products, people and working capital; o We historically have faced a level of competition for our business in a market place dominated by companies with greater resources than our own; o Our cash flow is unpredictable and the size of the business means we are too small to be able to absorb the fluctuations; o We are unable to raise new loans in the U.S.; o We lack a worldwide sales force to enable us to penetrate new markets; and o The high cost of being a U.S. public registrant places pressure on our cash facilities. The Board determined that if we could secure a high enough price for the Company, in whole or in part, through a sales process, a sale of the Company could result in a better return for stockholders than continuing a growth strategy. · Strategic Review Process. The Board process (which began in December 2012) through which we explored strategic alternatives for EMRISE Corp. as a whole or in part, included, among other things, (i) engaging the Financial Advisors to, among other things, evaluate indications of interest and contact potentially interested parties; (ii) entering into non-disclosure agreements and engaging in preliminary discussions with 40 parties that were provided with a confidential information memorandum that provided business, financial and market information about EMRISE Corp. as a whole and EEL separately, and (iii) negotiating bids from a total of 6 parties before deciding to enter into a letter of intent with DDC. · Consideration. The Board considered the value and the consideration to be received by us pursuant to the Purchase Agreement, which includes an all cash payment of $22 million, net of debt, transaction and other related expenses and a holdback of $1.3 million in escrow to secure indemnification obligations and any shortfall in working capital.In light of the factors considered in whether to continue a growth strategy and the Board’s understanding of, and discussions with management regarding, historical and projected performance of the Company, the Board concluded that the consideration to be received under the Purchase Agreement represented a greater return for the Company and its stockholders than continuing to operate EEL under our existing corporate structure. · Likelihood of Consummation of the Transaction. The Board considered the likelihood that the Transaction will be completed, including the limited number and nature of the conditions to DDC’s obligation to consummate the transaction and the likelihood that those conditions would be satisfied. The Board considered that DDC does not need to obtain stockholder approval for the Transaction. The Company also undertook a due diligence process to confirm that DDC would be able to deliver the purchase price. · Ability to Return Net Proceeds from the Transaction to Stockholders. The Board considered the likelihood that the Transaction will result in positive net proceeds to us, which, subject to our satisfaction of and compliance with existing obligations, and appropriate reserves, would allow us to return the net proceeds from the Transaction to our stockholders. · Lack of Liquidity in the Stock.The Board considered the fact that the Company’s common stock trading volumes have historically been low due to limited investor interest in Micro Cap stocks, lack of liquidity in the stock, a negative stock price trend and a very low market capitalization.The Board determined that the Transaction could provide stockholders with an opportunity to potentially monetize their investment in the Company. · Opinion of Financial Advisors. The Board considered the financial analyses presented by Headwaters and Headwaters’ opinion that, as of February 26, 2015 (which was reaffirmed on March 21, 2015) and subject to and based upon the various considerations and assumptions described in Headwaters’ written opinion, the consideration to be received by EMRISE Corp. pursuant to the Purchase Agreement was fair, from a financial point of view, to EMRISE Corp. See “—Opinion of Our Financial Advisor”. 36 Table of Contents The Board also considered a variety of risks and other potentially negative factors relating to the transaction, including the following: · Risk of Non-Completion. The Board considered the risk that the Transaction might not be completed and in that event, our directors, executive officers and other employees will have expended extensive time and effort and will have experienced significant distractions from their work during the pendency of the Transaction, we will have incurred significant transaction costs, and the perception of EEL could potentially result in a loss of customers, business partners and employees. · Possible Payment of Expenses following Termination. The Board considered the payment of up to $800,000 of DDC’s expenses incurred in connection with the Transaction, which would be payable by us to DDC if the Purchase Agreement is terminated under certain circumstances. The Board believed that the payment of DDC’s expenses is reasonable and would not unduly preclude a third party from making a superior acquisition proposal. · Possible Disruption of the Business. The Board considered the possible disruption to our business that might result from the announcement of the Transaction and the resulting distraction of the attention of our management and employees. The Board also considered the fact that the Purchase Agreement contains certain limitations regarding the operation of EEL during the period between the signing of the Purchase Agreement and the completion of the Transaction. The Board believed that such limitations were customary for transactions similar to the Transaction and appropriately tailored to the specific requirements of the operation of EEL. · Indemnification Obligations. The Board was aware that the Purchase Agreement placed certain indemnification obligations on EMRISE Corp. relating to EEL and requires EMRISE Corp. to deposit $900,000 of the purchase price into escrow to secure such obligations. The Board considered the customary nature of such indemnification obligations in a sale of a business unit and the risk of liability to EMRISE Corp. following the closing of the Transaction. · Acceleration of Equity Awards. The Board was aware that the completion of the Transaction may constitute a “change in control” as defined under the Incentive Plans, and in such event, the Compensation Committee, in its sole discretion, may accelerate the vesting and exercisability of awards granted under the Incentive Plans. See “The Transaction (Proposal No. 1) — Interests of Our Directors and Executive Officers in the Transaction”. · Potential Payments to Executive Officers. At the closing of the Transaction, it is anticipated that certain officers of EMRISE Corp. will receive, among other things, certain payments pursuant to their employment agreements with EMRISE Corp., including lump sum cash payments of approximately $624,000 to Graham Jefferies, our President and Chief Operating Officer, and $887,200 to Carmine T. Oliva, our Chief Executive Officer.In addition, as a condition of the Transaction, the positions held by Timothy J. Blades, our Chief Financial Officer, Treasurer and Secretary will be made redundant upon consummation of the Transaction. Under Mr. Blades’ employment contract with EEL, he is entitled to three months notice prior to termination.In lieu of such notice, EMRISE Corp. intends to pay Mr. Blades, upon consummation of the Transaction, his current salary at the rate pertaining at that time plus such other benefits that are provided under his employment contract for a three month-period in lump sum, which is currently estimated to equal approximately $50,000.In addition, on October 15, 2014, EMRISE Corp. granted Mr. Jefferies 42,000 shares of common stock of EMRISE Corp. and $31,500 and Mr. Blades 25,000 shares of common stock of EMRISE Corp. and $18,750 as retention awards in the event they remained with EMRISE Corp. until the earlier of March 31, 2015 or the consummation of a transaction to sell EMRISE Corp. in whole or in part.As both Mr. Jefferies and Mr. Blades currently remain with EMRISE Corp., these retention awards have been fully earned.See “The Transaction (Proposal No. 1) — Interests of Our Directors and Executive Officers in the Transaction”. 37 Table of Contents In addition, the Board was aware of and considered the interests that certain of our directors and executive officers may have with respect to the Transaction that differ from, or are in addition to, their interests as stockholders of EMRISE Corp., as described in “— Interests of our Directors and Executive Officers in the Transaction”. The foregoing discussion summarizes the material factors considered by the Board in its consideration of the Transaction. In view of the variety of factors and the quality and amount of information considered, as well as the complexity of these matters, the Board did not find it practicable to, and did not attempt to, make specific assessments of, quantify, rank or otherwise assign relative weights to the specific factors considered in reaching this determination. The Board conducted an overall analysis of the factors described above, as well as others, including thorough discussion with, and questioning of, our senior management and our legal and financial advisors, and considered the benefits of the Transaction to outweigh the risks and the factors overall to be favorable to, and to support, its determination. Individual members of the Board may have given different weight to different factors. Recommendation of the Board After careful consideration, the Board unanimously recommends that you vote “FOR” the approval of the Transaction. Opinion of Headwaters EMRISE Corp. retained Headwaters to render an opinion as to the fairness of, from a financial point of view, the consideration to be received by EMRISE Corp. pursuant to the Transaction. On February 26, 2015, Headwaters delivered its oral opinion, which it subsequently confirmed in writing to the Board on the same day, that as of such date and based upon and subject to the assumptions and other matters described in the written opinion, the consideration to be received pursuant to the Purchase Agreement was fair, from a financial point of view, to EMRISE Corp.Headwaters subsequently reaffirmed its opinion in writing to the Board on March 21, 2015.In reaffirming its opinion, Headwaters had spoken with certain members of the management of EMRISE Corp. and certain representatives and advisors of EMRISE Corp. regarding the business, operations, financial condition and prospects of EMRISE Corp., the Transaction and related matters and understood that nothing of a material nature had changed.Headwaters provided its opinion for the information and assistance of the Board in connection with and for the purpose of the Board’s evaluation of the Transaction contemplated by the Purchase Agreement. Headwaters’ opinion relates only to the fairness, from a financial point of view, to EMRISE Corp. of the consideration, which was determined through arm’s length negotiations between EMRISE Corp. and DDC and not by Headwaters. The decision to approve and recommend the Transaction was made independently by the Board. Headwaters’ opinion does not address any other aspect of the Purchase Agreement, or any related transaction, and does not constitute a recommendation to any stockholder of EMRISE Corp. as to how that stockholder should vote or act on any matter relating to the Purchase Agreement. The complete text of Headwaters’ opinion, which sets forth the assumptions made, procedures followed, matters considered, and qualifications and limitations on and scope of the review undertaken by Headwaters, is attached to this proxy statement as Annex C and is incorporated by reference in this proxy statement. The summary of Headwaters’ opinion set forth below is qualified in its entirety by reference to the full text of the opinion. EMRISE Corp. stockholders should read this opinion carefully and in its entirety. In arriving at its opinion, Headwaters, among other things: · reviewed a draft of the Purchase Agreement; · reviewed certain publicly available information concerning EMRISE Corp. and EEL and certain other relevant financial and operating data of EEL furnished to Headwaters by EMRISE Corp.; · held discussions with members of management of EMRISE Corp. concerning the current operations of and future business prospects for EEL; 38 Table of Contents · reviewed certain financial forecasts made by management with respect to EEL and held discussions with members of management concerning those forecasts; · compared certain publicly available financial data of companies whose securities are traded in the public markets and that Headwaters deemed generally relevant to similar data for EEL; · reviewed the financial terms of certain business combinations that Headwaters deemed generally relevant; and · reviewed such other financial studies and analyses and considered such other matters as Headwaters deemed appropriate. In connection with its review and in arriving at its opinion, Headwaters assumed and relied on the accuracy and completeness of all of the financial, accounting, legal, tax and other information discussed with or reviewed by it for purposes of its opinion and did not independently verify, nor did Headwaters assume responsibility for independent verification of, any of that information. Headwaters assumed the accuracy of the representations and warranties contained in the Purchase Agreement and all agreements related thereto. In addition, Headwaters assumed that the Transaction will be consummated on the terms and subject to the conditions set forth in the draft Purchase Agreement furnished to Headwaters without waiver, modification or amendment of any material term, condition or agreement thereof and that, in the course of obtaining the necessary regulatory or third party approvals, consents and releases for the sale, no delay, limitation, restriction or condition will be imposed that would have an adverse effect on the contemplated benefits of the Transaction. In addition, Headwaters assumed that the financial forecasts for EEL provided to Headwaters by EMRISE Corp. management were reasonably prepared on bases reflecting the best currently available estimates and judgments of management, at the time of preparation, of the future operating and financial performance of EEL. Headwaters expressed no opinion with respect to any of those forecasts or the assumptions on which they were based. Headwaters did not assume any responsibility for or make or obtain any independent evaluation, appraisal or physical inspection of the assets or liabilities of EEL nor did Headwaters evaluate the solvency or fair value of EEL or any of its respective subsidiaries under any laws relating to bankruptcy, insolvency or similar matters. Headwaters’ opinion states that it was based on economic, monetary and market conditions as they existed and could be evaluated as of its date, and Headwaters assumed no responsibility to update or revise its opinion based upon circumstances and events occurring after its date. Headwaters’ opinion is limited to the fairness, from a financial point of view, to EMRISE Corp. of the consideration pursuant to the Purchase Agreement and does not opine as to the merits of EMRISE Corp.’s underlying business decision to engage in the Transaction or the relative merits of the Transaction as compared to other business strategies that might be available to EMRISE Corp. In addition, Headwaters expressed no opinion with respect to the amount or nature or any other aspect of any compensation payable to or to be received by any officers, directors or employees of any party to the merger, or any class of those persons, relative to the consideration pursuant to the Purchase Agreement or with respect to the fairness of any such compensation. EMRISE Corp. imposed no limitations on Headwaters with respect to the investigations made or procedures followed by Headwaters in rendering its opinion. In preparing its opinion, Headwaters performed a variety of financial and comparative analyses. The following paragraphs summarize the material financial analyses performed by Headwaters in arriving at its opinion. The order of analyses described does not represent relative importance or weight given to those analyses by Headwaters. Some of the summaries of the financial analyses include information presented in tabular format. The tables are not intended to stand alone, and in order to more fully understand the financial analyses used by Headwaters, the tables must be read together with the full text of each summary. The following quantitative information, to the extent it is based on market data, is, except as otherwise indicated, based on market data as it existed on or prior to February 26, 2015, and is not necessarily indicative of current or future market conditions. 39 Table of Contents Selected Companies Analysis. Using publicly available information, Headwaters compared selected historical and projected financial and market data ratios for EEL to the corresponding data and ratios of publicly traded companies that Headwaters deemed relevant because they have lines of businesses that may be considered similar to or have similar characteristics with EEL’s lines of business. These companies, referred to as the selected companies, consisted of the following: · API Technologies Corp. · SL Industries, Inc. · IEC Electronics Corp. · Innovative Solutions and Support, Inc. · Firan Technology Group Corporation · Orbit International Corp. · Digital Power Corporation · The LGL Group, Inc. The following table sets forth information concerning the following multiples for the selected companies and for EEL: · enterprise value as a multiple of last twelve months, or LTM, revenues; · enterprise value as a multiple of projected calendar year 2014 revenues; · enterprise value as a multiple of projected calendar year 2015 revenues; · enterprise value as a multiple of last 12 months, or LTM, EBITDA as reported; · enterprise value as a multiple of last 12 months, or LTM, EBITDA as adjusted (EEL only); · enterprise value as a multiple of projected calendar year 2014 EBITDA as reported; · enterprise value as a multiple of projected calendar year 2014 EBITDA as adjusted (EEL only); · enterprise value as a multiple of projected calendar year 2015 EBITDA as reported; · enterprise value as a multiple of projected calendar year 2015 EBITDA as adjusted (EEL only); and · price as a multiple of book value. Headwaters calculated multiples for the selected companies based on the closing stock prices of those companies on February 25, 2015. In its letter dated March 21, 2015, in which Headwaters reaffirmed its opinion to the Board that the consideration received pursuant to the Purchase Agreement was fair, from a financial point of view, to EMRISE Corp., Headwaters reviewed the stock prices of the selected companies and determined that the closing stock prices of six out of eight of the selected companies had declined between February 25, 2015 and March 20, 2015. These stock price declines would tend to reduce the multiples of revenue and EBITDA at which these companies were trading and therefore be supportive of Headwaters’ opinion dated February 26, 2015 as to the fairness of the Transaction. 40 Table of Contents All financial information related to the selected companies excludes the impact of non-recurring items and excluded the impact of stock-based compensation expense. For the purposes of this analysis, “EBITDA as adjusted” recognizes Chief Operating Officer and Chief Financial Officer compensation expenses which were not deducted from the EBITDA figures as reported by EMRISE Corp. This adjustment was only made in regard to EMRISE Corp. with figures provided by EMRISE Corp. “EBITDA as reported” and “EBITDA as adjusted” do not reflect any additional adjustments or exclusions related to the selected companies. The Selected Companies Analysis LTM multiples reflect the last twelve months from the date of the company’s most recent filing as of February 25, 2015. The Selected Companies Analysis LTM EMRISE Corp. multiples reflect management’s stand-alone company financials as of last twelve months ending September 30, 2014. Projected calendar year 2014 results for EMRISE Corp. were based on management’s stand-alone company financial forecasts assuming no restructuring, and projected calendar 2015 results for EMRISE Corp. were based on management’s stand-alone company financial forecasts assuming restructuring of EMRISE Corp., which the Board had determined would likely be implemented should the merger not be completed. Selected Companies High Low Mean Median Proposed Transaction Enterprise value to LTM revenues 1.3x 0.2x 0.7x 0.7x 0.9x Enterprise value to projected calendar year 2014 revenues 1.3x 0.5x 0.9x 0.8x 0.9x Enterprise value to projected calendar year 2015 revenues 1.0x 0.5x 0.8x 0.8x 0.8x Enterprise value to LTM EBITDA as reported 11.7x 6.9x 9.8x 10.3x 7.4x Enterprise value to LTM EBITDA as adjusted 9.3x Enterprise value to projected calendar year 2014 EBITDA as reported 11.7x 10.2x 10.8x 10.4x 5.2x Enterprise value to projected calendar year 2014 EBITDA as adjusted 6.1x Enterprise value to projected calendar year 2015 EBITDA as reported 7.5x 6.4x 7.0x 7.0x 6.4x Enterprise value to projected calendar year 2015 EBITDA as adjusted 7.7x Price to book value 3.9x 0.8x 2.0x 1.7x 1.0x Headwaters also reviewed, for the selected companies and for EEL, LTM gross margins and projected calendar year 2014 to calendar year 2015 revenue growth percentages, and noted that EEL’s LTM gross margin of 26.0% fell below mean and median LTM gross margin of the selected companies of 28.2% and 29.3% and that EEL projected an increase in calendar year 2014 to calendar year 2015 revenue of 14.9%, while the mean and median projected calendar year 2014 to calendar year 2015 revenue growth percentages for the selected companies were 0.5% and 1.9%. 41 Table of Contents Selected Transactions Analysis. Headwaters analyzed publicly available financial information for the following selected merger and acquisition transactions, which represent transactions completed since January 1, 2011 that involved target companies that were involved in lines of business that may be considered similar to or have similar characteristics with EMRISE Corp.’s lines of business and with enterprise values of less than $500 million: Acquirer Target Delta International Holding Ltd. Delta Electronics Europe Ltd. COM DEV International Ltd. MESL Microwave Ltd. Bel Fuse, Inc. Power Solutions Business Arotech Corporation UEC Electronics, LLC Curtiss-Wright Controls, Inc. Parvus Corporation Safran SA Goodrich Electric Power Systems Bel Fuse, Inc. Tyco Electronics Corporation Mercury Systems, Inc. Micronetics, Inc. API Technologies Corp. C-MAC Aerospace Ltd. CTS Corporation Valpey Fisher Corp. Cobham plc Trivec-Avant Corporation Cooper Bussmann, LLC Martek Power, Inc. Ducommun LaBarge Technologies, Inc. LaBarge, Inc. API Technologies Corp. Spectrum Control, Inc. Microsemi Corporation Microsemi RFIS, Inc. Kratos Defense & Security Solutions, Inc. Herley Industries, Inc. In reviewing the selected transactions, Headwaters calculated, for the selected transactions and for EMRISE Corp. implied by the Transaction: · enterprise value as a multiple LTM revenues; · enterprise value as a multiple of LTM EBITDA as reported; · enterprise value as a multiple of LTM EBITDA as adjusted (EEL only); · enterprise value as a multiple of LTM EBITDA as adjusted (EEL only); · enterprise value as a multiple of LTM EBIT as reported; and · enterprise value as a multiple of LTM EBIT as adjusted (EMRISE Electronics only). Headwaters calculated multiples for EEL based on the consideration of $22.0 million. The Selected Transactions Analysis LTM multiples reflect the last twelve months from the date of the Transaction. The Selected Transactions Analysis LTM EMRISE Electronics multiples reflect management’s stand-alone company financials as of last twelve months ending December 31, 2014. For the purposes of this analysis, “EBITDA as adjusted” and “EBIT as adjusted” recognize Chief Operating Officer and Chief Financial Officer compensation expenses which were not deducted from the EBITDA and EBIT figures as reported by EEL. This adjustment was only made in regard to EEL with figures provided by EMRISE Corp. “EBITDA/EBIT as reported” and “EBITDA/EBIT as adjusted” do not reflect any additional adjustments or exclusions related to the selected transactions. The following table sets forth information concerning the multiples described above for the selected transactions and the same multiples implied by the Transaction. Selected Companies High Low Mean Median Proposed Transaction Enterprise value to LTM revenues 2.0x 0.3x 1.2x 1.3x 0.9x Enterprise value to LTM EBITDA as reported 11.8x 4.5x 8.5x 8.6x 5.2x Enterprise value to LTM EBITDA as adjusted 6.1x Enterprise value to LTM EBIT as reported 18.4x 6.4x 11.5x 11.8x 5.7x Enterprise value to LTM EBIT as adjusted 6.8x Discounted Cash Flow Analysis. Headwaters utilized the financial projections and estimates provided by EMRISE Corp.’s management to perform a discounted cash flow analysis of EEL. In conducting this analysis, Headwaters assumed that EEL would perform in accordance with these projections and estimates. Headwaters performed an analysis of the present value of the unlevered free cash flows that EMRISE Corp.’s management projected EEL will generate from March 1, 2015 to December 31, 2019. Headwaters utilized illustrative terminal values in calendar year 2019 based on a multiple range of 5.5x-7.5x on projected calendar year 2019 EBITDA as adjusted. Headwaters discounted the cash flows projected for the specified period using discount rates ranging from 18.0% to 22.0%, reflecting estimates of EEL’s weighted average cost of capital. This analysis resulted in a range of implied total enterprise value for EEL of $17.2 to $23.2 million. 42 Table of Contents Leveraged Buyout Analysis. Headwaters performed an analysis of the implied theoretical return which would be received by a hypothetical investor who purchased EEL for a purchase price of $22.0 million, financed the acquisition partly with debt, and achieved the financial results projected by EEL management. Were the hypothetical investor to sell the company on December 31, 2020 for an exit multiple in the range of 6.0-7.0X EBITDA, the hypothetical investor would earn a return in the range of 14.8% to 17.9% on the investor’s equity investment. This analysis did not attempt to estimate cost savings which might be realized by restructuring or other actions which might be taken by an investor to increase return on investment. No company, transaction or business used in the “Selected Companies Analysis” or “Selected Transactions Analysis” as a comparison is identical to EEL. Accordingly, an evaluation of the results of these analyses is not entirely mathematical; rather, it involves complex considerations and judgments concerning differences in the financial and operating characteristics and other factors that could affect the acquisition, public trading or other values of the selected companies or selected transactions or the business segment, company or transaction to which they are being compared. The summary set forth above does not purport to be a complete description of the analyses performed by Headwaters in connection with the rendering of its opinion. The preparation of a fairness opinion is a complex analytical process involving various determinations as to the most appropriate and relevant quantitative and qualitative methods of financial analyses and the application of those methods to the particular circumstances and, therefore, such an opinion is not readily susceptible to summary description. Accordingly, Headwaters believes that its analyses must be considered as a whole and that selecting portions of its analyses or the factors it considered, without considering all analyses and factors, could create a misleading or incomplete view of the process underlying its analyses and opinion. Headwaters did not attribute any specific weight to any factor or analysis considered by it. The fact that any specific analysis has been referred to in the summary above is not meant to indicate that such analysis was given greater weight than any other analysis. In performing its analyses, Headwaters made numerous assumptions with respect to industry performance, general business and economic conditions and other matters, many of which are beyond EEL’s control. Any estimates contained in or underlying these analyses, including estimates of our future performance, are not necessarily indicative of actual values or predictive of future results or values, which may be significantly more or less favorable than those estimates. Additionally, analyses relating to the values of businesses or assets do not purport to be appraisals or necessarily reflect the prices at which businesses or assets may actually be sold or the prices at which any securities have traded or may trade at any time in the future. Accordingly, these analyses and estimates are inherently subject to substantial uncertainty. Headwaters’ opinion and its related analyses were only one of many factors considered by EMRISE Corp.’s Board in its evaluation of the Transaction and should not be viewed as determinative of the views of EMRISE Corp.’s Board or management with respect to the transaction. Under the terms of its engagement letter with Headwaters, EMRISE Corp. has paid or agreed to pay Headwaters a fee of $100,000. In addition, EMRISE Corp. has agreed to reimburse Headwaters for certain of its out-of-pocket expenses and to indemnify Headwaters and related persons against various liabilities, including certain liabilities under the federal securities laws. Headwaters is a nationally recognized investment banking firm. As part of its investment banking services, Headwaters is regularly engaged in the valuation of businesses and their securities in connection with mergers and acquisitions, negotiated underwritings, private placements and other purposes. Headwaters was retained by the Board to act as its financial advisor based on Headwaters’ experience as a financial advisor in mergers and acquisitions as well as Headwaters’ familiarity with EMRISE Corp. and its industry generally. Headwaters has not in the past two years provided investment banking or financial advisory services to EMRISE Corp. unrelated to the Transaction for which Headwaters has received compensation and has not in the past two years provided investment banking or financial advisory services to DDC for which Headwaters has received compensation. Headwaters may in the future provide investment banking and financial advisory services to DDC, EMRISE Corp. or their respective affiliates unrelated to the Transaction, for which services Headwaters would expect to receive compensation. 43 Table of Contents Net Proceeds from the Transaction and Their Expected Use Pursuant to the terms of the Purchase Agreement, EMRISE Corp. will receive aggregate cash consideration of $22,000,000, subject to certain upward adjustments related to cash holdings and working capital in excess of a target of £2,300,000, certain downward adjustments related to indebtedness, unpaid transaction expenses, working capital below a target of £2,300,000 and indemnification claims (if any), resulting in expected net proceeds of approximately $11,000,000, excluding amounts held in escrow and after payment of debt, transaction and other related expenses, certain taxes and liquidation related expenses.Assuming the Plan of Dissolution is approved by stockholders, we plan to distribute, in an initial distribution (with potential subsequent distributions thereafter), the net proceeds from the Transaction and the Company’s other cash, subject to a contingency reserve for remaining costs and liabilities, after the filing of a Certificate of Dissolution with the Delaware Secretary of State. The amount and timing of the distributions to stockholders will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution. On the bases described in this proxy statement, the Board anticipates that the amount of the initial distribution to stockholders from the Transaction will be approximately $0.95 to $1.00 per share of common stock.Subsequent distributions from the sale of the Company’s remaining assets, including the sale of CXR-AJ, will be made in such amounts and at such times as determined by the Board in its discretion in accordance with the Plan of Dissolution.However, there can be no assurance as to the timing and amount of distributions to our stockholders, even if all of our remaining assets are sold, because there are many factors, some of which are outside of our control, that could affect our ability to make such distributions. In the event stockholders do not approve the Plan of Dissolution, we will still seek to complete the Transaction, if the Transaction is approved by the stockholders and the other conditions to closing set forth in the Purchase Agreement are satisfied or waived. In that event, EMRISE Corp. will have transferred substantially all of its operating assets to DDC and will have limited operations to generate revenue. With limited assets with which to generate revenues and no Plan of Dissolution approved, EMRISE Corp. anticipates that it would use its cash to pay ongoing operating expenses, and the Board would convene to determine whether to make any distributions to the stockholders. The Board would have to evaluate the alternatives available to EMRISE Corp., including, among other things, remaining a publicly traded shell company, the possibility of investing the cash received from the Transaction in another operating business and undertaking a going private transaction. In the event we make a distribution outside of the Plan of Dissolution, our stockholders could incur an increased stockholder-level tax liability in the event that property (including cash from the Transaction) distributed to stockholders is characterized as a dividend for tax purposes (see the section entitled “Material United States Federal Income Tax Consequences to EMRISE Corp. Stockholders – Certain U.S. Federal Income Tax Consequences of the Dissolution”). Stockholder Approval Requirement We are organized under the corporate laws of the State of Delaware.The Transaction may constitute the sale of “substantially all” of our property and assets under Section 271 of the DGCL.Section 271 of the DGCL requires that a Delaware corporation obtain the approval of the holders of a majority of the corporation’s outstanding stock entitled to vote thereon for the sale of “all or substantially all of its property and assets.”In light of this requirement, after taking into account the specific facts and circumstances of the Transaction, we have determined to seek stockholder approval of the Transaction.Additionally, obtaining such stockholder approval is a closing condition under the Purchase Agreement. The Purchase Agreement provides that EMRISE Corp. or DDC may terminate the Purchase Agreement if we do not obtain stockholder approval of the Transaction, provided that we reimburse DDC for up to $300,000 of its expenses incurred in connection with the Transaction or, in the event an alternative acquisition proposal has been publicly announced at the time of the Special Meeting and we enter into a definitive agreement providing for the consummation of a third-party proposal or we consummate such a proposal within nine months following the date of termination, that we reimburse DDC for up to $800,000 of its expenses incurred with the Transaction.For additional information regarding such termination fee, see “Purchase Agreement — Termination Fees and Expenses” beginning on page 60. 44 Table of Contents Interests of Our Directors and Executive Officers in the Transaction Certain of our directors and executive officers may have interests in the Transaction that are different from, or in addition to, those of our stockholders generally.These interests may create potential conflicts of interest.The Board was aware that these interests existed when it approved the Purchase Agreement and the Transaction.All such interests are described below to the extent material, and except as described below, such persons have, to our knowledge, no material interest in the Transaction apart from those of stockholders generally. Effect of the Transaction on Stock Options and Stock-Based Awards Held by our Directors and Executive Officers A “change in control” as defined under our Incentive Plans may occur in the event that the Transaction is completed or the Plan of Dissolution is approved by our stockholders.Under the Incentive Plans, a change in control will be deemed to have occurred in circumstances including, but not limited to, (1) the sale of our assets that have a total gross fair market value equal to or more than 40% of the total gross fair market value of all of our assets immediately before such sale and (2) stockholder approval of a complete liquidation or dissolution of EMRISE Corp.If the Transaction is deemed to constitute a change in control under the Incentive Plans, the Compensation Committee of the Board, in its sole discretion, may accelerate the vesting and exercisability of awards granted under the Incentive Plans.The Compensation Committee has not determined whether to exercise such authority in connection with the completion of the Transaction or the approval of the Plan of Dissolution.As of the date of this proxy statement, there were 12,000 shares of restricted stock held by certain of our officers and directors that remained unvested and no options issued and unvested. Holder Shares Underlying Unvested Options Unvested Restricted Stock Julie Abraham - Otis W. Baskin - Timothy J. Blades - - Graham Jefferies - - Carmine T. Oliva - - Frank Russomanno - - - TOTAL - Potential Payments to Executive Officers It is anticipated that our named executive officers will be entitled to receive compensation under existing agreements with us as a result of the Transaction, including under the Incentive Plans described above and the employment agreements described below. All of these existing agreements between us and our named executive officers listed below were entered into before the negotiation of the Transaction, have previously been presented to stockholders at our 2014 annual meeting of stockholders and have been filed as exhibits to our periodic reports filed with the SEC. The compensation set forth below that may be payable as a result of the Transaction, assumes the Transaction closed on June 30, 2015: Golden Parachute Compensation Name Cash(1) Equity(2) Pension/ Non-Qualified Deferred Compensation(3) Perquisites/ Benefits(4) Tax Reimbursement Other(5) Total Carmine T. Oliva Chairman and Chief Executive Officer $ $ - $ - $ $ - $ $ Graham Jefferies(6) Director, President and Chief Operating Officer $ $ - $ $ $ - $ $ Timothy J. Blades(6)(7) Chief Financial Officer, Treasurer and Secretary $ $ - $ - $ $ - $ $ 45 Table of Contents Cash:The components of the cash payment calculation in the table above include (a) severance payments due to Mr. Jefferies and Mr. Oliva under their respective employment agreements, (b) cash bonus payments due to Mr. Jefferies and Mr. Oliva under their respective employment agreements, and (c) accrued vacation that is payable to Mr. Jefferies and Mr. Oliva, in each case, which are anticipated to be triggered upon consummation of the Transaction in a single trigger, as further described below.Upon a change in control, such payments will become accelerated. Equity:If the Transaction is deemed to constitute a change in control under the Incentive Plans, the Compensation Committee of the Board, in its sole discretion, may accelerate the vesting and exercisability of awards granted under the Incentive Plans; however, as of the date of this proxy statement, none of our named executive officers held any unvested equity awards.Pursuant to his employment agreement, Mr. Oliva will receive 250,000 warrants to purchase our stock at the share price prevailing on the date of termination; however, we estimate such warrants to have no value, as we anticipate that at the expected exercise price, the warrants will expire unexercised. Pension/Non-Qualified Deferred Compensation: The components of the pension/non-qualified deferred compensation calculation in the table above include contributions by the Company to Mr. Jefferies’ retirement account due to Mr. Jefferies under his employment agreement. Perquisites / Benefits:The components of the perquisites/benefits calculation in the table above include the value of medical and life insurance benefits that Mr. Jefferies and Mr. Oliva are entitled to under their respective employment agreements, as further described below. Other:The components of the other payments calculation include an automobile allowance, charitable donations and contributions towards the cost of a personal assistant for a period of twelve months, which Mr. Oliva is entitled to under his employment agreement, as further described below. Mr. Jefferies is based in the United Kingdom and receives his remuneration in British pounds sterling. Mr. Blades also receives his remuneration in British pounds sterling. The compensation amounts listed for Mr. Jefferies and Mr. Blades are shown in U.S. dollars, converted from British pounds sterling using the conversion rate of $1.50 per £1.00. As a condition of the Transaction, the positions held by Timothy J. Blades, our Chief Financial Officer, Treasurer and Secretary, will be made redundant upon consummation of the Transaction. Under Mr. Blades’ employment contract with EEL, he is entitled to three months notice prior to termination.In lieu of such notice, the Company intends to pay Mr. Blades, upon consummation of the Transaction, his current salary at the rate pertaining at that time plus such other benefits that are provided under his employment contract for a three month-period, in lump sum. Employment Agreement with Carmine T. Oliva The Company has a two year employment agreement with Mr. Oliva which commenced on December 12, 2013. This agreement is automatically renewable thereafter for periods of one year unless Mr. Oliva has been given written notice of non-renewal. The Company may terminate Mr. Oliva’s employment at any time, with or without due cause. “Due cause” includes any intentional misapplication of our funds or other material assets, or any other act of dishonesty injurious to us, or conviction of a felony or a crime involving moral turpitude. “Due cause” also includes abuse of controlled substances or alcohol and breach, non-performance or non-observance of any of the terms of the agreement, provided that Mr. Oliva fails to satisfactorily remedy the performance problem following 30 days’ written notice. Mr. Oliva may terminate his employment at any time, with or without good reason. However, termination for good reason must occur within 30 days of the occurrence of an event constituting good reason, and Mr. Oliva must furnish the Company with written notice of the event within 30 days after the initial existence of the event and provide the Company with at least a 60-day cure period. “Good reason” includes: a material diminution in his authority, duties, responsibilities, titles or offices; a purported reduction in Mr. Oliva’s base salary amounting to an enforced material diminution in his salary to an amount more than 10% below the base salary in effect at the time of the reduction; the Company’s failure to timely cure or diligently initiate a cure of any material breach within 30 days after Mr. Oliva gives us written notice of the breach. 46 Table of Contents If the Company terminates Mr. Oliva’s employment for due cause or due to Mr. Oliva’s breach of his employment agreement by refusing to continue his employment, or if Mr. Oliva terminates his employment without good reason, then all compensation and benefits for Mr. Oliva will cease, other than amounts under retirement and benefit plans and programs that were earned and vested by the date of termination, pro rata annual salary through the date of termination, any stock options that were vested as of the date of termination, and accrued vacation. If Mr. Oliva dies or becomes incapacitated, the Company may terminate his employment under the agreement. If Mr. Oliva’s employment terminates due to his incapacity or death, Mr. Oliva or his estate or legal representative will be entitled to receive benefits under our retirement and benefits plans and programs that were earned and vested at the date of termination, a prorated incentive bonus for the fiscal year in which incapacity or death occurred (to the extent he would otherwise be eligible), and a lump sum cash payment in an amount equal to one year of his then current, annual salary. If Mr. Oliva’s employment terminates for good reason, or because the contract is not renewed or for reasons other than as a result of due cause, incapacity, death or retirement at Mr. Oliva’s own choice this will be deemed to be “constructive termination”. Under such circumstances Mr. Oliva will be entitled to his salary through the end of the month in which termination occurs plus credit for accrued vacation, and a prorated incentive bonus, if eligible, for the fiscal year during which termination occurred. In addition, under those circumstances, if Mr. Oliva enters into a separation and release agreement with us, then he will be entitled to receive the following: (i) a severance payment equal to two times his then current annual salary (paid, with interest, over a three year period); (ii) all medical insurance benefits to which he was entitled immediately prior to the date of termination for a period of eighteen months or the date that Mr. Oliva’s continued participation in our medical insurance plan was not possible under the plan, whichever was earlier; If the Company’s medical insurance plan does not allow Mr. Oliva’s continued participation in the plan, then Mr. Oliva will receive the estimated monthly COBRA premiums at the time of termination (taking into account all known or anticipated premium increases) to be used by Mr. Oliva to maintain his medical insurance coverage for an additional eighteen months; (iii) a lump-sum cash payment equal to twenty-four times the estimated monthly life insurance premiums at the time of termination (taking into account all known or anticipated premium increases) to be used by Mr. Oliva to maintain his existing group life insurance coverage and the $1,000,000 life insurance policy on his life for two years; (iv) 250,000 warrants (exercisable over a four year period) to purchase stock in the Company at the share price prevailing on the date of termination; and (v) other benefits, including an automobile allowance, charitable donations and contributions towards the cost of a personal assistant for a period of twelve months. Full details are set out in Mr. Oliva’s contract dated December 12, 2013. In the event of a “Change in Control” in the Company the above benefits due to Mr. Oliva will become payable immediately. “Change in Control” includes, among other things, the acquisition of assets that have a total gross fair market value equal to or more than 40% of the total gross fair market value of all of the assets of the Company immediately before such acquisition and stockholder approval of a complete liquidation or dissolution. Upon the consummation of the Transaction, we anticipate that Mr. Oliva will be entitled to receive the payments described above, payable immediately, if he enters into a separation and release agreement with us. Employment Agreement with Graham Jefferies Mr. Jefferies may terminate his employment at any time, with or without good reason. However, termination for good reason must occur within 30 days of the occurrence of an event constituting good reason. The term “good reason” has the same meaning as in Mr. Oliva’s employment agreement described above. 47 Table of Contents The Company may terminate Mr. Jefferies’ employment at any time, immediately upon written notice, with or without due cause. The term “due cause” has the same meaning as in Mr. Oliva’s employment agreement described above, except that Mr. Jefferies may satisfactorily remedy the performance problem following 90 days’ written notice. If we terminate Mr. Jefferies’ employment for due cause or due to Mr. Jefferies’s breach of his employment agreement by refusing to continue his employment, or if Mr. Jefferies terminates his employment without good reason, then all compensation and benefits for Mr. Jefferies will cease, other than amounts under retirement and benefit plans and programs that were earned and vested by the date of termination, pro rata annual salary through the date of termination, and any stock options that were vested as of the date of termination, and accrued vacation as required by applicable law. If Mr. Jefferies becomes mentally or physically incapable of performing the services required under the agreement for a period of 180 consecutive days, the agreement terminates; provided, however, that Mr. Jefferies will remain an employee of EEL and be entitled to remuneration in an amount equal to the amount paid under EEL’s permanent health insurance scheme, subject to the paragraph immediately below. Upon Mr. Jefferies’ death, the agreement terminates immediately. If Mr. Jefferies’ employment terminates due to his incapacity or death, Mr. Jefferies or his estate or legal representative will be entitled to receive benefits under our retirement and benefits plans and programs that were earned and vested at the date of termination, a prorated incentive bonus for the fiscal year in which incapacity or death occurred (to the extent he would otherwise be eligible), and a lump sum cash payment in an amount equal to one year of his then current annual salary, grossed up to cover applicable taxes that are deducted from such amount. If Mr. Jefferies’ employment terminates for good reason or other than as a result of due cause, incapacity, death or retirement, Mr. Jefferies will be entitled to his salary through the end of the month in which termination occurs plus credit for accrued vacation, and a prorated incentive bonus, if eligible, for the fiscal year during which termination occurred. In addition, under those circumstances, if Mr. Jefferies enters into a separation and release agreement with us, then he will be entitled to receive a severance payment equal to two times his then current annual salary (to be paid, with interest, over thirty-six months), to receive all medical and life insurance benefits to which he was entitled immediately prior to the date of termination (or at the election of Mr. Jefferies in the event of a change in control, immediately prior to the date of the change in control) for a period of two years or the date or dates that Mr. Jefferies’ continued participation in our medical and/or life insurance plans was not possible under the plans, whichever was earlier. If our medical and/or life insurance plans did not allow Mr. Jefferies’ continued participation, then we will be required to pay to Mr. Jefferies, in monthly installments, the monthly premium or premiums that had been payable by us covering the two-year period. In the event of a “Change in Control” in the Company the above benefits due to Mr. Jefferies will become payable immediately. The term a “Change in Control” has the same meaning as in Mr. Oliva’s employment agreement described above. Although Mr. Jefferies has entered into an employment agreement with EEL to become effective at the closing of the Transaction, we anticipate that Mr. Jefferies will be entitled to receive the payments described above, payable immediately upon the closing of the Transaction, if he enters into a separation and release agreement with us. Employment Agreement with Timothy J. Blades As a condition of the Transaction, the positions held by Timothy J. Blades, our Chief Financial Officer, Treasurer and Secretary will be made redundant upon consummation of the Transaction. Under Mr. Blades’ employment contract with EEL, he is entitled to three months notice prior to termination.In lieu of such notice, the Company intends to pay Mr. Blades, upon consummation of the Transaction, his current salary at the rate pertaining at that time plus such other benefits that are provided under his employment contract for a three month-period in lump sum, which is currently estimated to equal approximately $50,000. Retention Awards On October 15, 2014, the Company granted Mr. Jefferies 42,000 shares of common stock of the Company and $31,500 and Mr. Blades 25,000 shares of common stock of the Company and $18,750 as retention awards in the event they remained with the Company until the earlier of March 31, 2015 or the consummation of a transaction to sell the Company in whole or in part.As both Mr. Jefferies and Mr. Blades currently remain with the Company, these retention awards have been fully earned. Employment Agreements with EEL Concurrently with the our entry into the Purchase Agreement, and as a condition thereof, certain individuals specified in the Purchase Agreement, including Graham Jefferies, our President and Chief Operating Officer, have entered into employment and retention agreements with EEL (or its subsidiaries) to become effective at the closing of the Transaction. Under the proposed employment agreement with Mr. Jefferies, after the closing of the Transaction, EEL will pay him substantially the same base salary and benefits that he currently receives by the Company plus up to £90,000 as a retention bonus in the event he remains employed by EEL for at least 24 months following the closing of the Transaction. 48 Table of Contents Post-Transaction Agreement with EMRISE Corp. Upon consummation of the Transaction, the Company intends to enter into a consulting agreement with Mr. Blades to assist the Company with the operations of the Company post-Transaction and, if the Plan of Dissolution is approved, the winding up of the Company. Appraisal Rights in Respect of the Transaction Appraisal rights are a statutory remedy available in many states to stockholders who object to certain extraordinary actions taken by a corporation, such as mergers or certain other change of control transactions. This remedy typically allows dissenting stockholders to require the corporation to buy their stock at a price equal to its fair value immediately before the extraordinary corporate action is taken.Under Delaware law, our stockholders are not entitled to appraisal rights in connection with the Transaction. Regulatory Matters Mergers and acquisitions that may have an impact in the United States are subject to review by the Department of Justice and the Federal Trade Commission to determine whether they comply with applicable antitrust laws. We believe that the Transaction is not subject to the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or the reporting and waiting requirements of any other United States antitrust law. Neither we nor DDC are aware of any other regulatory requirements or governmental approvals or actions that may be required to consummate the Transaction, except for compliance with the applicable regulations of the SEC in connection with this proxy statement. Accounting Treatment of the Transaction If the Transaction is consummated, it is expected to be accounted for as a sale of stock transaction, in conformity with accounting principles generally accepted in the United States of America.At closing, the excess of the purchase price received by us, less transaction expenses, over the carrying value of the EEL stock, including goodwill allocated to EEL within the reporting segment, will be recognized as a gain for financial accounting purposes.Contingent consideration, if any, to be received in connection with the sale of EEL will be estimated and recognized to the extent that such consideration is deemed probable. Any adjustment to the estimated proceeds will be recorded in subsequent periods.In subsequent reporting periods, the presentation of EEL for current and prior years, including the gain on sale of its stock after the Transaction is consummated, will be presented in our financial statements as a discontinued operation for financial accounting purposes. Pursuant to the Purchase Agreement, DDC may file an election under Section 338(g) of the Internal Revenue Code of 1986, as amended (the “Code”), including any corresponding elections for U.S. state income tax purposes, in order to treat the Transaction as an asset sale rather than a stock sale for U.S. federal and state income tax purposes, as applicable, provided that DDC agrees to compensate and reimburse us (up to a maximum amount of $150,000) for any taxes incurred by us or our affiliates within twelve months after the closing date as a result of such election, net of any tax benefit to us and our affiliates resulting from such election. Material United States Federal Income Tax Consequences See “Material United States Federal Income Tax Consequences to EMRISE Corp. Stockholders” below. 49 Table of Contents THE PURCHASE AGREEMENT The following is a summary of the material terms of the Purchase Agreement. This summary does not purport to describe all the terms of the Purchase Agreement and is qualified in its entirety by reference to the full text of the Purchase Agreement, which is attached as Annex A. We urge you to read the Purchase Agreement carefully and in its entirety because it, and not the summary set forth in this proxy statement, is the legal document that governs the Transaction. The representations, warranties and covenants contained in the Purchase Agreement were made only for purposes of the Purchase Agreement as of specific dates and may be subject to more recent developments. Such representations, warranties and covenants were made solely for the benefit of the parties to the Purchase Agreement, may be subject to limitations agreed upon by the contracting parties, including being qualified by confidential disclosures made for the purposes of allocating risk between the parties instead of establishing these matters as facts, and may apply standards of materiality in a way that is different from what may be viewed as material by you or by other investors. For the foregoing reasons, you should not rely on the representations, warranties and covenants or any descriptions thereof as characterizations of the actual state of facts or condition of the parties or any of their respective subsidiaries or affiliates. General Under the terms of the Purchase Agreement, DDC will purchase all of the equity securities of EEL from EMRISE Corp. for a purchase price of approximately $22,000,000 subject to certain upward adjustments related to cash holdings and working capital in excess of estimates (if at all) and certain downward adjustments related to interest on indebtedness, unpaid transaction expenses, working capital below estimates (if at all) and indemnification claims (if any). EEL and its subsidiaries are referred to in this section as the “Acquired Companies”. EEL is an indirect wholly-owned operating subsidiary of EMRISE Corp. EEL consists of its Pascall and XCEL subsidiaries. Pascall and XCEL design and manufacture an extensive range of custom, semi-custom and standard power supply products. Pascall also designs and manufactures a range of radio frequency and microwave components, devices and subsystems for defense and aerospace applications. Consideration Closing Payment Aggregate consideration for the sale of all of the equity securities of EEL will consist of the following: (a) $22,000,000; plus (b) the aggregate amount of any unrestricted cash and cash equivalents, up to a maximum amount of £200,000, held by the Acquired Companies as of the close of business on the day immediately preceding the closing date, net of all outstanding checks and drafts; minus (c) the aggregate principal amount of, and accrued interest on, all indebtedness of the Acquired Companies as of close of business on the day immediately preceding the closing date; minus (d) the amount of any fees, disbursements, or expenses incurred in connection with the Transaction the Acquired Companies has not paid as of the closing; plus (e) the amount by which the estimated closing working capital is greater than £2,300,000 (if at all); minus (f) the amount by which the estimated closing working capital is less than £2,300,000 (if at all). 50 Table of Contents Closing Working Capital Adjustment No later than three business days prior to the closing, we will deliver to DDC our good-faith estimate of the working capital of the Acquired Companies as of the close of business on the day immediately preceding the closing date with supporting documentation. Based on such estimate and prior to the closing, the parties will in good faith calculate an estimate of the closing working capital to be used to determine the aggregate consideration. No later than 90 days after the closing date, DDC will cause to be prepared and delivered to us an unaudited balance sheet of EEL as of the close of business on the day immediately preceding the closing date together with a statement setting forth DDC’s calculations of the closing working capital and attaching all supporting materials. We will have 30 days to review DDC’s working capital statement and to provide our written notice of our disagreement with such statement, or such statement will be deemed final and binding. In the event of a dispute, the parties will have 20 days to resolve by written agreement any differences as to the closing working capital. If the parties are unable to reach an agreement within such 20 days, then the parties will submit the objections to a designated accounting firm for final and binding resolution after such 20th day. The designated accounting firm will be directed by the parties to resolve the dispute within 30 days of such referral. The determination of the closing working capital made by the designated accounting firm shall be final and binding on DDC and EMRISE Corp., absent manifest error, and shall be limited to addressing only the particular disputes referred to in the dispute notice. The designated accounting firm’s calculations shall be detailed and may not be greater than the higher amount calculated by DDC or EMRISE Corp. nor less than the lower amount calculated by DDC or EMRISE Corp., as the case may be. The fees and expenses of the designated accounting firm will be paid one-half by DDC and one-half by EMRISE Corp. If the amount of the closing working capital, as finally determined, is less than the estimated closing working capital, the parties will promptly direct the Escrow Agent, to disburse to DDC the amount of such shortfall from the working capital escrow fund in accordance with the Escrow Agreement and the remainder of the working capital escrow fund shall be disbursed to EMRISE Corp. If the shortfall exceeds the working capital escrow fund, DDC will receive the additional amount from the indemnification escrow fund. If the amount of the closing working capital, as finally determined, equals or exceeds the estimated closing working capital, the parties will promptly direct the Escrow Agent to disburse the working capital escrow fund to EMRISE Corp. in accordance with the Escrow Agreement and DDC will pay EMRISE Corp. any excess. Escrow Agreement EMRISE Corp. and DDC have agreed to deposit $900,000 of the purchase price into escrow with the Escrow Agent at closing to secure certain indemnification obligations of EMRISE Corp. under the Purchase Agreement. This escrow amount will remain available for satisfaction of any indemnification claims until twelve months following the closing of the Transaction, at which time any remaining balance not subject to outstanding and unresolved claims will be distributed to EMRISE Corp. At the closing, EMRISE Corp. and DDC have also agreed to deposit an additional $400,000 of the purchase price into escrow with the Escrow Agent to secure any shortfall in closing working capital below estimated working capital (if at all). The determination of closing working capital is expected to be determined within 120 and 140 days after closing, at which time if the closing working capital, as finally determined, is less than estimated working capital, DDC will receive the amount of such shortfall and the balance, if any, will be returned to EMRISE Corp. If the shortfall exceeds the working capital escrow fund, DDC will receive the additional amount from the indemnification escrow fund. A copy of the Escrow Agreement is attached to the Purchase Agreement as Exhibit C. Closing The closing will take place at the offices of Olshan Frome Wolosky LLP in New York, NY, at 9:00 a.m. local time on a date no later than the fifth business day after the satisfaction or waiver of the closing conditions set forth in the Purchase Agreement, or at such other time, date and location as the parties agree in writing. 51 Table of Contents Representations and Warranties EMRISE Corp. made representations and warranties relating to, among other things: · corporate organization, existence, good standing and power and authority to carry on EEL’s business; · corporate organization, existence, good standing and power and authority to carry on each of EEL’s subsidiaries’ business; · corporate power and authority to enter into the Purchase Agreement and related agreements and to consummate the Transaction; · enforceability of the Purchase Agreement and related agreements; · governmental authorizations required in connection with the Transaction; · the absence of conflicts, violations or breaches under organizational documents, any applicable law, any material contract and any material permit; · capitalization of the Acquired Companies and the absence of undisclosed restrictions or encumbrances with respect to the capital stock of the Acquired Companies; · financial statements of EEL; · absence of certain undisclosed material changes since December 31, 2014; · absence of undisclosed liabilities; · material contracts; · compliance with applicable laws; · legal proceedings; · owned and leased property of the Acquired Companies; · intellectual property; · information technology; · insurance coverage; · licenses and permits; · tax matters; · employee matters and employee benefit plans; · environmental matters; · significant customers and suppliers; 52 Table of Contents · absence of product liability claims; · accounts receivable; · affiliate transactions; · finders’ fees; and · a fairness opinion. Additionally, DDC made representations and warranties relating to the following matters: · corporate organization, existence, good standing and power and authority to own and operate its properties and to carry on its business; · corporate power and authority to enter into the Purchase Agreement and related agreements and to consummate the Transaction; · enforceability of the Purchase Agreement and related agreement; · governmental authorization required in connection with the Transaction; · the absence of conflict, violation or breach under organizational documents and any applicable law; · finder’s fees; · financial ability to consummate the Transaction; and · legal proceedings. The representations and warranties made by EMRISE Corp. in the Purchase Agreement will survive until the date that is twelve months following the closing of the Transaction (the “Expiration Date”). Notwithstanding the foregoing, if at any time prior to the Expiration Date, any indemnitee under the Purchase Agreement delivers to EMRISE Corp. a written notice alleging the existence of an inaccuracy in or a breach of any of such representation, warranty, or covenant or other obligation and asserting a claim for indemnification, then the claim asserted in such notice will survive until such time as the claim is fully and finally resolved. Further, all representations and warranties made by EMRISE Corp. will survive indefinitely in the event of fraud or willful or intentional misrepresentation by EMRISE Corp. or any of its representatives. The representations and warranties made by DDC in the Purchase Agreement and in any other writing delivered at the closing will terminate and expire as of the closing, and any liability of DDC with respect to such representations and warranties will thereupon cease, except in the case of fraud or willful or intentional misrepresentation, which case all representations and warranties of DDC will survive indefinitely. Conduct of the Acquired Companies Prior to Closing Until the closing of the Transaction, EMRISE Corp. will cause each Acquired Company to: · conduct its business in the ordinary course consistent with past practice; and · use commercially reasonable efforts to preserve intact the present business organization, maintain in effect all permits, keep available the services of officers and key employees, and maintain satisfactory relationships with customers, lenders, suppliers and others having material business relationships with the Acquired Companies. 53 Table of Contents Additionally, unless expressly disclosed, permitted or contemplated by the Purchase Agreement, or DDC otherwise consents in writing, EMRISE Corp. will cause each Acquired Company not to: · amend its organizational documents (whether by merger, consolidation or otherwise); · declare, set aside or pay any dividend or other distribution in respect of any securities of any Acquired Company, or redeem, repurchase or otherwise acquire or offer to redeem, repurchase or otherwise acquire any securities of any Acquired Company; · issue, deliver or sell, or authorize the issuance, delivery or sale of, any shares of any securities of any Acquired Company; · incur any capital expenditures or any obligations or liabilities in respect thereof, except for any budgeted capital expenditures and other unbudgeted capital expenditures not to exceed £65,000 individually or £200,000 in the aggregate; · acquire (by merger, consolidation, acquisition of stock or assets or otherwise), directly or indirectly, any material assets, securities, properties, interests or businesses; · sell, lease, license, assign, convey, dispose of, encumber, or otherwise transfer, or create or incur any lien (other than permitted liens) on, any of the assets, securities, properties, interests or businesses of the Acquired Companies, including any intellectual property rights and technology, other than sales and licenses of company products in the ordinary course of business consistent with past practice; · make any loans, advances or capital contributions to, or investments in, any other person or entity, other than in the ordinary course of business consistent with past practice; · make any payments to any related person or entity, except for intercompany payments to EEL or its subsidiaries; · create, incur, assume, suffer to exist or otherwise be liable with respect to any indebtedness in excess of £350,000, excluding intercompany indebtedness and indebtedness that may be incurred from time to time under any Acquired Company’s existing loan agreements in the ordinary course of business; · enter into, amend or modify in any material respect or terminate any material contract or otherwise waive, release or assign any material rights, claims or benefits of any Acquired Company, other than in the ordinary course of business consistent with past practice; · other than as required by applicable law: (i) grant or increase, or commit to grant or increase, any form of compensation or benefits payable to any director, officer, advisor, consultant, or employee of any Acquired Company, including pursuant to any employee plan, (ii) adopt, enter into, modify or terminate, or commit to adopt, enter into, modify or terminate, any employee plan, (iii) accelerate, or commit to accelerate, the vesting or payment of any compensation or benefits under any employee benefit plan, (iv) grant, or commit to grant, any equity or equity-linked awards or other bonus, commission or other incentive compensation to any director, officer, advisor, consultant or employee of any Acquired Company, or (v) hire, promote or terminate, or commit to hire, promote or terminate, any employee, officer, director or consultant of any Acquired Company or who otherwise provides services to the Acquired Companies in respect of the business, other than, with respect to clauses (i) and (v) above, in the ordinary course of business consistent with past practice to any advisor, consultant or employee of any Acquired Company who receives less than £60,000 in base compensation per annum; 54 Table of Contents · fail to maintain, or allow to lapse, or abandon, including by failure to pay the required fees in any jurisdiction, any intellectual property rights used in or otherwise material to the business of any Acquired Company, other than in the ordinary course consistent with past practice regarding intellectual property rights that are not material to the conduct of the business of any Acquired Company; · sell any products or services outside the ordinary course of business consistent with past practice, including with respect to pricing, discounting practices, bundling, sales volume and services levels; · take any action that could reasonably be expected to trigger the release of the source code or other proprietary software of any Acquired Company to any third party; · change any Acquired Company’s methods of accounting or accounting practices, except as required by concurrent changes in UK GAAP, as agreed to by its independent public accountants; · commence, settle, or offer or propose to settle, (i) any legal proceeding involving or against any Acquired Company (other than any legal proceeding involving a settlement of £30,000 or less as its sole remedy), (ii) any stockholder litigation or dispute against any Acquired Company or any of its officers or directors or (iii) any legal proceeding that relates to the Transaction; · make or change any tax election; settle or compromise any claim, notice, audit report or assessment in respect of taxes; enter into any tax allocation agreement, tax sharing agreement, tax indemnity agreement, pre-filing agreement, advance pricing agreement, cost sharing agreement or closing agreement relating to any tax; file any federal or state income tax return or any other material tax return; amend any tax return; surrender or forfeit any right to claim a tax refund; consent to any extension or waiver of the statute of limitations period applicable to any tax claim or assessment; · form or acquire any subsidiaries; or · agree, resolve or commit to do any of the foregoing. Notwithstanding the foregoing, prior to the closing of the Transaction, EMRISE Corp. will be permitted to: · cause each Acquired Company to dividend, distribute or otherwise pay to EMRISE Corp. or any of its affiliates any cash of such Acquired Company; · remove, or cause any Acquired Company to remove, and pay to EMRISE Corp. or any of its affiliates any cash held in any bank account; · settle intercompany indebtedness; · enter into contracts in connection with any of the foregoing; · complete the dissolution of certain dormant entities; and · in the event the dissolution of CXR Anderson Jacobson Ltd., a currently dormant entity, is not completed prior to the closing date, transfer ownership of CXR Anderson Jacobson Ltd. from EEL to CXR-AJ. 55 Table of Contents Restrictions on Solicitation of Other Offers During the pendency of the Purchase Agreement, EMRISE Corp. will not, and will cause its representatives and each of the Acquired Companies and their respective representatives not to, directly or indirectly: · solicit, initiate, seek or knowingly encourage, facilitate, induce or support, or take any action to solicit, initiate, seek or knowingly encourage, facilitate, induce or support any announcement, communication, inquiry, expression of interest, proposal or offer that constitutes or that could reasonably be expected to lead to, an Acquisition Proposal (as defined below) from anyone but DDC; · enter into, participate in, maintain or continue any discussions or negotiations relating to, any Acquisition Proposal with anyone other than DDC; · furnish to anyone other than DDC or its representatives any information that could reasonably be expected to be used for the purposes of formulating any inquiry, expression of interest, proposal or offer relating to an Acquisition Proposal from anyone other than DDC, or take any other action regarding any inquiry, expression of interest, proposal or offer that constitutes, or could reasonably be expected to lead to, an Acquisition Proposal from anyone other than DDC; · accept any Acquisition Proposal or enter into any agreement, arrangement or understanding (whether written or oral) providing for the consummation of any transaction contemplated by any Acquisition Proposal or otherwise relating to any Acquisition Proposal with anyone other than DDC and its representatives; or · submit any Acquisition Proposal or any matter related thereto to the vote of the stockholders of the EMRISE Corp. Notwithstanding the above restrictions, at any time prior to obtaining stockholder approval of the Transaction, EMRISE Corp. and its representatives may furnish information with respect to the Acquired Companies to and participate in discussions or negotiations with any person or entity that has made a bona fide written Acquisition Proposal in certain limited circumstances, as specified in the Purchase Agreement. However, if (i) in the event of a material development or material change in circumstances occurring or arising after the date of the Purchase Agreement with respect to the Company that was neither known to the Board nor reasonably foreseeable or (ii) EMRISE Corp. receives an Acquisition Proposal that the Board determines in good faith, after consultation with outside legal counsel and its financial advisors, constitutes a Superior Proposal, and in both cases, the Board determines in good faith, after consultation with outside legal counsel, that changing its recommendation in favor of the Transaction is necessary to comply with its fiduciary duties to the stockholders under Delaware law, then the Board may, at any time prior to stockholder approval of the Transaction, change its recommendation to stockholders or terminate the Purchase Agreement. Notwithstanding the foregoing, the Board may not change its recommendation unless EMRISE Corp. shall have provided prior written notice to DDC, at least three business days in advance, of EMRISE Corp.’s intention to make a recommendation change or terminate the Purchase Agreement, which notice shall specify the material term and conditions of the Superior Proposal, and shall have contemporaneously provided a copy of any material documents relating to the Superior Proposal, and shall negotiate with DDC in good faith to make such adjustments to the Purchase Agreement so that such Acquisition Proposal ceases to constitute a Superior Proposal. Under the Purchase Agreement, “Acquisition Proposal” means any offer, proposal or inquiry relating to, or anyone’s indication of interest in, (i) the sale, lease, license, disposition or acquisition of all or a material portion of the business or assets of any Acquired Company, (ii) the issuance, disposition or acquisition of (a) 50% or more of the capital stock or other equity security of EMRISE Corp., (b) any capital stock or other equity security of any Acquired Company, (c) any subscription, option, call, warrant, preemptive right, right of first refusal or any other right (whether or not exercisable) to acquire any capital stock or other equity security of any Acquired Company, or (d) any security, instrument or obligation that is or may become convertible into or exchangeable for any capital stock or other equity security of any Acquired Company or (iii) any merger, consolidation, business combination, reorganization or similar transaction involving EMRISE Corp. or any Acquired Company. However, any offer, proposal or inquiry relating to the sale, lease, license, disposition or acquisition of EMRISE Corp.’s subsidiaries (other than the Acquired Companies) shall not be deemed an “Acquisition Proposal”. 56 Table of Contents “Superior Proposal” means any bona fide, unsolicited written Acquisition Proposal that did not result from a breach of the Purchase Agreement by EMRISE Corp., any Acquired Company or any of their respective representatives (A) with respect to which the Board will have in good faith determined (taking into account the advice of EMRISE Corp.’s financial advisors) that the acquiring party is capable of consummating such proposed Acquisition Proposal on the terms proposed; (B) the Board will have in good faith determined (taking into account the advice of EMRISE Corp.’s financial advisors) that the proposed Acquisition Proposal is more favorable to the stockholders of EMRISE Corp., from a financial point of view, than the Transaction, taking into account (i) all financial, regulatory, legal and other aspects of such Acquisition Proposal (including the existence of financing conditions, the conditionality of any financing commitments and the likelihood and reasonably expected time for the consummation of such Acquisition Proposal), and (ii) any proposed modifications to the terms and conditions of the Purchase Agreement by DDC in response thereto, and (C) the Board will have in good faith determined (taking into account the advice of EMRISE Corp.’s outside legal counsel) that accepting such Acquisition Proposal is necessary under applicable law for the discharge of its fiduciary duties. Access to Records During the pendency of the Purchase Agreement, EMRISE Corp. will and will cause each Acquired Company to cooperate with DDC’s investigation of the Acquired Companies and provide DDC with access to the offices, properties, book and records of the Acquired Companies and such financial and operating data and other information relating to the Acquired Companies as such persons may reasonably request, except that EMRISE Corp. need not provide such data any earlier than such information would otherwise be available in the ordinary course of business consistent with past practice. However, EMRISE Corp. may withhold from DDC certain material contracts or prohibit an investigation or examination by DDC in certain circumstances that are described in more detail in the Purchase Agreement. Notice of Certain Changes During the pendency of the Purchase Agreement, EMRISE Corp. will promptly notify DDC of communications it receives relating to required consents, governmental permits, legal proceedings, any inaccuracy in or breach of any representation, warranty or covenant contained in the Purchase Agreement and any event, condition, fact or circumstances that would make the timely satisfaction of any closing condition impossible or unlikely. Covenants The Purchase Agreement contains numerous covenants that apply to EMRISE Corp. and DDC, respectively. The covenants that are specific to EMRISE Corp. generally relate to, among other things: the conduct of EMRISE Corp.’s business operations, and related matters, before the closing; providing DDC with access to, and deliveries of, certain information; ceasing all activity regarding alternative acquisition proposals, except with respect to unsolicited alternative acquisition proposals (as described above); holding a meeting of the stockholders and soliciting proxies from the stockholders to obtain the approval of the Purchase Agreement and the Transaction by the stockholders; cooperation and efforts to close the Transaction, including obtaining necessary waivers, consents and approvals from, and making all necessary notices to, any government entities or third-parties; notifications to DDC of certain events; and the repayment of debts and the release of all liens on the assets of EMRISE Corp. 57 Table of Contents In addition, the Purchase Agreement: · Provides that EMRISE Corp., EEL and DDC will take all appropriate action to obtain all necessary permits and consents; · Requires that EMRISE Corp. prepare the preliminary proxy statement and file it with the SEC within 15 business days of the date of the Purchase Agreement; · Provides that EMRISE Corp. and DDC will issue a joint press release to announce the signing of the Purchase Agreement; however, all other press releases and public announcements concerning the Purchase Agreement may not be made by either EMRISE Corp. or DDC without the prior consent of the other party; · Provides that DDC acknowledges all rights to indemnification for acts prior to the closing of the Transaction existing as of the date of the Purchase Agreement in favor of the current former directors and officers of each Acquired Company for six years; · Provides that EMRISE Corp. will obtain “tail” insurance policies with a claims period of six years from and after the closing of the Transaction from an insurance carrier with the same or better credit rating as EMRISE Corp.’s current insurance carrier with respect to directors’ and officers’ liability insurance in an amount and scope at least as favorable as EMRISE Corp.’s existing policies covering the individuals who at any time after January 1, 2009 and immediately prior to the closing were directors or officers of any Acquired Company; · Gives DDC power of attorney to vote the common stock of EEL effective as of the closing; · Requires EMRISE Corp. and DDC to preserve and keep records held by them for a period of three years from the closing; · Requires EMRISE Corp. to use all commercially reasonable efforts to register the lease agreement for Unit 1 Brunswick Road, Ashford, Kent with title absolute with the Land Registry (of England & Wales); and · Requires DDC to change EEL’s name to a new name bearing no resemblance to the name “EMRISE” and to cause EEL to cease using the name “EMRISE” within three months following the closing. Conditions to Closing Each party’s obligation to consummate the Transaction is subject to the satisfaction of the following conditions: · the affirmative vote of the holders of a majority of the outstanding shares of common stock of the EMRISE Corp.; · all notices to, filing with and consents of governmental authorities required to be made or obtained under any applicable law in connection with the Purchase Agreement and the consummation of the Transaction have been made or obtained; and · no temporary restraining order, preliminary or permanent injunction or other order or decree issued by any governmental authority of competent jurisdiction is in effect which prevents the consummation of the Transaction, and no applicable law has been enacted or applies to the Transaction that makes it illegal. 58 Table of Contents DDC’s obligations to consummate the Transaction are subject to the satisfaction of the following further conditions: · certain fundamental representations and warranties made by EMRISE Corp. are true and correct in all respects as of the closing and the other representations and warranties made by EMRISE Corp. are accurate in all material respects as of the closing without giving effect to any material adverse effect or other materiality qualifications; · each of the covenants and obligations of EMRISE Corp. or any Acquired Companyhas been complied with and performed in all material respects; · certain specified consents have been obtained in form and substance reasonably satisfactory to DDC; · there has not occurred any material adverse effect since the date of the Purchase Agreement; · DDC has received certain duly executed agreements and certificates, including but not limited to, the escrow agreement, the transition services agreement, written resignations of certain directors and officers of each Acquired Company, an officer’s certificate certifying that certain specified closing conditions have been met, and stock certificates; · all contracts between any Acquired Company, on the one hand, and any related person or entity, on the other hand, (other than ordinary course agreements) have been terminated; · the absence of any pending or threatened legal proceeding that seeks to prevent the consummation of the Transaction or seeks the award of any remedy against DDC if the Transaction is consummated; and · the employment and consulting agreements executed by certain key employees shall be in full force and effect and no key employee shall have exercised any intention to terminate employment or service following the closing. EMRISE Corp.’s obligations to consummate the Transaction are subject to the satisfaction of the following further conditions: · each of the representations and warranties made by DDC are accurate in all material respects as of the closing without giving effect to any materiality qualifications; · each of the covenants and obligations of DDC has been complied with and performed in all material respects; · EMRISE Corp. has received an executed escrow agreement by DDC and the Escrow Agent, an executed transition services agreement by DDC, and a certificate certifying that certain specified closing conditions have been met; and · the absence of any pending or threatened legal proceeding that seeks to prevent the consummation of the Transaction. Termination The Purchase Agreement may be terminated at any time prior to closing as follows: · by mutual written agreement of EMRISE Corp. and DDC; 59 Table of Contents · by either EMRISE Corp. or DDC if: o the closing has not occurred on or before December 31, 2015, provided that the right to terminate will not be available to any party whose breach of any provision of the Purchase Agreement results in the failure of the closing to occur by such time; o a governmental authority has issued any final order, injunction or decree or taken any other action that restrains, enjoins or prohibits the Transaction; or o subject to payment of a termination fee (described in more detail below), EMRISE Corp. does not obtain the requisite stockholder approval at the stockholder meeting; · by DDC if: o a material adverse effect has occurred; o the stockholder meeting has not been held within 90 days of the scheduled date; o any representation or warranty of EMRISE Corp. is inaccurate such that a closing condition would not be satisfied, or the covenants and obligations of EMRISE Corp. contained in the Purchase Agreement were breached in any material respect such that a closing condition would not be satisfied, unless such inaccuracy or breach is curable by EMRISE Corp. during the 30-day period after DDC notifies EEL of the existence of such inaccuracy or breach; or o a certain triggering event has occurred; or · by EMRISE Corp. if: o any representation or warranty of DDC is inaccurate such that a closing condition would not be satisfied, or the covenants and obligations ofDDC contained in the Purchase Agreement were breached in any material respect such that a closing condition would not be satisfied, unless such inaccuracy or breach is curable by DDC during the 30-day period after EMRISE Corp. notifies DDC of the existence of such inaccuracy or breach; or o subject to payment of the termination fee, prior to the approval of the Transaction by the stockholders, the Board has changed its recommendation in respect of a Superior Proposal and simultaneously with such termination is entering into an alternative acquisition agreement with respect to such Superior Proposal. Termination Fees and Expenses EMRISE Corp. is required to pay DDC a termination fee equal to all reasonable, documented out-of-pocket costs and expenses incurred by DDC in connection with the Purchase Agreement up to $300,000, in the event that the Purchase Agreement is terminated as follows: · by DDC as a result of EMRISE Corp.’s failure to hold the stockholder meeting within 90 days of the scheduled date; or · by either EMRISE Corp. or DDC as a result of EMRISE Corp.’s failure to obtain the requisite stockholder approval at the stockholder meeting. 60 Table of Contents EMRISE Corp. is required to pay DDC a termination fee equal to all reasonable, documented out-of-pocket costs and expenses incurred by DDC in connection with the Purchase Agreement up to $800,000, in the event that the Purchase Agreement is terminated as follows: · by EMRISE Corp. as a result of the Board changing its recommendation prior to stockholder approval of the Transaction and entering into an alternative acquisition agreement with respect to a Superior Proposal; · by DDC as a result of certain triggering events, which include (i) the change of the Board’s recommendation to stockholders to vote in favor of the Transaction, (ii) failure to include, in this proxy statement, the Board’s recommendation to stockholders to vote in favor of the Transaction or a statement to the effect that the Board has determined that the Transaction is in the best interests of our stockholders, (iii) the Board’s approval of another acquisition proposal, (iv) the entry by any Acquired Company into a letter of intent regarding another acquisition proposal, (v) the commencement of a tender or exchange offer for the Company’s securities and our failure to publicly reject such tender or exchange offer within a specified time period, (vi) the public announcement of an another acquisition proposal that is not publicly opposed by the Company within a specified time period and (vii) or a material breach of the non-solicitation provisions of the Purchase Agreement by the Company, any Acquired Company or any representatives thereto; or · by EMRISE Corp. as a result of EMRISE Corp.’s failure to obtain the requisite stockholder approval at the stockholder meeting at a time when an alternative acquisition proposal has been publicly announced and or any Acquired Company enters into a definitive agreement providing for consummation of an Acquisition Proposal or an Acquisition Proposal is consummated on or prior to the date that is nine months after the termination. Indemnification After the closing, EMRISE Corp. will indemnify DDC, its affiliates (including the Acquired Companies), their respective representatives, successors and assigns, against any losses and damages up to a maximum of $900,000 (except in the case of fraud or willful or intentional misrepresentation, wherein our liability to DDC may exceed $900,000) which are suffered or incurred by any such party or to which any such party may otherwise be subject and which arise from or is a result of, or are connected with, among other things: · any inaccuracy in or breach of any representation or warranty of EMRISE Corp. (without giving effect to any material adverse effect or other materiality qualification or any similar qualification contained or incorporated directly or indirectly in such representation or warranty), provided that any losses related thereto first exceed $100,000 in the aggregate; · any breach of any covenant or obligation of EMRISE Corp. set forth in the Purchase Agreement; · any closing indebtedness or certain fees and expenses not paid at the closing, to the extent not accounted for in the determination of the aggregate consideration; · certain taxes as described in more detail in the Purchase Agreement; · all liabilities of EMRISE Corp. or its subsidiaries (other than the Acquired Companies), whether such liabilities arise before, at, or after the closing; · any claim by or obligation to an employee or former employee of any Acquired Company that any holiday pay paid to such employee prior to the closing was incorrectly calculated including by not including a payment in respect of overtime or commission; or · the failure of EMRISE Corp. to register the lease agreement for Unit 1 Brunswick Road, Ashford, Kent with the land registry of England & Wales and any unpaid Stamp Duty Land Tax or similar lease tax for such leased property. 61 Table of Contents Amendment; Waiver The Purchase Agreement may be amended or waived if and only if such amendment or waiver is in writing and is signed, in the case of an amendment, by each party or, in the case of a waiver, by each party against whom the waiver is to be effective. No failure or delay by any party in exercising any right, power or privilege under the Purchase Agreement operates as a waiver thereof nor will any single or partial exercise thereof preclude any other or further exercise thereof or the exercise of any other right, power or privilege. Other Agreements Related to the Purchase Agreement Support Agreement Concurrently with EMRISE Corp.’s entry into the Purchase Agreement, each of Carmine T. Oliva, Graham Jefferies, Timothy J. Blades, Otis W. Baskin, Frank P. Russomanno, Julie A. Abraham and certain family members of Mr. Oliva entered into a support agreement with DDC and EMRISE Corp. relating to an aggregate of approximately 11.0% of EMRISE Corp.’s common stock outstanding, pursuant to which they agreed, among other things, to vote their shares in favor of the Transaction and against any other Acquisition Proposal. The foregoing description of such support agreement and the obligations therein does not purport to be complete and is qualified in its entirety by reference to the full text of the support agreement entered into by the referenced parties, a form of which is attached as Exhibit 10.1 to our Current Report on Form 8-K filed with the SEC on March 23, 2015 and incorporated herein by reference. Employment Agreements and Consulting Agreements Concurrently with our entry into the Purchase Agreement, and as a condition thereof, certain individuals specified in the Purchase Agreement, including Graham Jefferies, our President and Chief Operating Officer, have entered into employment and retention agreements with EEL to become effective at the closing of the Transaction.Under the proposed employment agreement with Mr. Jefferies, EEL will pay him substantially the same base salary and benefits that he currently receives from the Company plus up to £90,000 as a retention bonus in the event he remains employed by EEL for at least 24 months following the closing of the Transaction.Additionally, one individual specified in the Purchase Agreement entered into a consulting agreement with EEL to become effective at the closing of the Transaction. The foregoing description of such employment agreements and consulting agreement and the terms and conditions therein does not purport to be complete and is qualified in its entirety by reference to the full text of the form of employment agreement and form of consulting agreement attached to the Purchase Agreement as Exhibits B and E, respectively. Transition Services Agreement At the closing of the Transaction, EMRISE Corp. will entered into a nine-month transition services agreement with DDC, pursuant to which DDC will provide certain specified transition services to EMRISE Corp. following the closing, including, but not limited to, certain general accounting services, assistance with the payment and/or collection of EMRISE Corp.’s payables and receivables, assistance with EMRISE Corp.’s financial statements and SEC filing and assistance with human resources and payroll requirements of EMRISE Corp.’s employees and independent contractorsThe foregoing description of such transition services agreement and the obligations therein does not purport to be complete and is qualified in its entirety by reference to the full text of the transition services agreement, a copy of which is attached as Exhibit D to the Purchase Agreement and is incorporated herein by reference. 62 Table of Contents THE PLAN OF DISSOLUTION (PROPOSAL NO. 2) At the Special Meeting, stockholders will be asked to consider and vote upon a proposal to approve the Plan of Dissolution. The Board has approved the Plan of Dissolution, subject to stockholder approval. Under the DGCL, the affirmative vote of the holders of a majority of all the issued and outstanding shares of common stock is required to approve the Plan of Dissolution. Attached as Annex B to this proxy statement is the Plan of Dissolution. The material features of the Plan of Dissolution, and other information regarding the winding up of the Company, are summarized below. The following summary of the Plan of Dissolution is not a complete summary and is subject in all respects to the provisions of, and is qualified by reference to, the Plan of Dissolution. Stockholders are urged to read the Plan of Dissolution in its entirety. Recommendation of the Board On March 22, 2015, the Board unanimously adopted a resolution that it was advisable and in the best interests of the stockholders to dissolve the Company and wind up its affairs in order to maximize stockholder value pursuant to the Plan of Dissolution. The Board recommends that stockholders vote “FOR”the Plan of Dissolution proposal. Approval of the Plan of Dissolution proposal will constitute the required stockholder approval to dissolve the Company and to approve the Plan of Dissolution. Reasons for the Plan of Dissolution In considering the Dissolution of the Company, the Board considered the terms of the Plan of Dissolution and the dissolution process under the DGCL, as well as other available strategic options. As part of the Board’s evaluation process, the Board considered the risks and timing of each strategic option available to the Company, and consulted with its financial advisor, management and the Company’s legal counsel.In approving the Plan of Dissolution, the Board considered a number of factors, including but not limited to, the factors described elsewhere in this proxy statement as well as the following factors: · The viability of the Company’s business model following the sale of EEL, which constitutes substantially all of the Company’s assets, and the costs and time that would be required to alter the Company’s current business structure following the Transaction, and, assuming the completion of the Transaction, we would have limited assets with which to generate operating revenue and likely will have retained only those employees required to wind-up our corporate existence; · The determination by the Board, after conducting a review of the Company’s financial condition, evaluation of the Company’s strategic alternatives, prospects for the sale of the Company as a whole or its remaining assets in individual sales, including the sale of CXR-AJ, following the Transaction, the results of operations and the Company’s future business prospects, that continuing to operate is not reasonably likely to create greater value for the stockholders than the value that may be obtained for the stockholders pursuant to the sale of the Company’s remaining assets and the complete liquidation and dissolution of the Company; · That the liquidation and dissolution provides stockholders with an opportunity to potentially monetize their investment in the Company and allows the Company to distribute the maximum amount of cash to the Company’s stockholders from the sale of its remaining assets; · The current intent of the Company to declare and pay a cash distribution to the stockholders after the Company’s filing of a Certificate of Dissolution with the Delaware Secretary of State if no currently unknown or unanticipated material liabilities of the Company arise; · The potential tax benefits of making distributions to the stockholders pursuant to the Plan of Dissolution; 63 Table of Contents · The material costs associated with the Company’s operations, including accounting, legal and other expenses in connection with required filings with the SEC and required to support the day-to-day operations of the Company following the closing of the Transaction; · The extermination of the Company’s remaining assets following the closing of the Transaction, including the sale of CXR-AJ; · The terms and conditions of the Plan of Dissolution, including the provisions that permit the Board to abandon the Plan of Dissolution prior to the effective time if the Board determines that, in light of new proposals presented or changes in circumstances, the Plan of Dissolution is no longer advisable and in the best interests of the Company and its stockholders; · That under the DGCL, if the circumstances justifying the Plan of Dissolution change, the Certificate of Dissolution may be revoked after the effective time if the Board adopts a resolution recommending revocation and if the stockholders originally entitled to vote on the Plan of Dissolution approve such revocation at a meeting of stockholders; · The fact that the DGCL requires that the Plan of Dissolution be approved by the affirmative vote of holders of a majority of all the issued and outstanding shares of common stock, which ensures that the Board will not be taking action without the support of a significant portion of the stockholders; · That any claim against the Company which is the subject of a pending action, suit or proceeding to which the Company is a party will continue against the Company; and · The costs of retaining the staff necessary to administer and manage the Company’s assets and retained liabilities during the winding up period and the timing and costs of planned staff departures. The Board also considered certain material risks or potentially adverse factors in making its determination and recommendation, including, but not limited to, the following: · The uncertainty of the timing, nature and amount of any liquidation proceeds and distributions to stockholders, including the risk that there could be unanticipated delays in selling the Company’s remaining assets, including CXR-AJ, or that the need to resolve or otherwise address contingent liabilities and the potential emergence of additional liabilities or contingent obligations during the dissolution process could significantly delay, reduce or prevent any distributions to the stockholders; · That further stockholder approval of sales will not be required after the approval of the Plan of Dissolution proposal and that the Board may authorize transactions thereafter with which the stockholders may not agree, including the sale of CXR-AJ; · The fact that, under the DGCL, the stockholders are not entitled to appraisal rights for their shares of common stock in connection with the liquidation and dissolution of the Company; · The risk that stockholders may be required to repay some or all of the amounts distributed to them by the Company pursuant to the Plan of Dissolution if unknown or unanticipated claims arise against the Company during the winding up period; · The risk that the directors of the Company may be held personally liable for the unpaid portion of any claims against the Company if they fail to comply with the statutory procedures for the dissolution of the Company, including the payment of claims against the Company; · Potential changes in applicable laws (including tax laws) and regulations; 64 Table of Contents · The risk that the IRS could treat any liquidating distributions as an ordinary dividend and that the Company’s stockholders would receive less favorable tax treatment with respect to the distribution than is currently anticipated; · The risk that the amounts available for distribution to the stockholders may be significantly less than the Company’s estimates due to unknown or contingent liabilities or increases in the costs and expenses related to settling the Company’s and its subsidiaries’ liabilities and winding up their respective businesses; · The fact that, if the stockholders approve the Plan of Dissolution proposal, they would not be permitted to transfer their shares of common stock after the filing of the Certificate of Dissolution except by will, intestate succession or operation of law; · The possibility of disruption to the Company’s operations, including the operations of EEL and CXR-AJ, following any announcement of the proposed liquidation and dissolution, and the resulting effects if these actions are not completed, including the diversion of management and employee attention, potential employee attrition and the potential effects on the Company’s business and its relationships with its customers, distributors and suppliers; · The risks related to the fact that the Company will not be retaining certain of its current officers and employees and that, if necessary, the Company may be unable to attract employees to conduct the winding up process; · The interests of the Company’s directors and executive officers in the sale of its remaining assets, the liquidation and the dissolution, including the Company’s continuing indemnification obligations to certain directors and officers during the winding up period and the compensation that will be received by employees conducting the winding up process; and · That the dissolution of the Company prevents the Company from entering into any future strategic business transaction that could enhance stockholder value, the potential loss of benefits to stockholders of remaining investors in a publicly traded shell company, and that a dissolution necessarily has the effect of liquidating each stockholder’s investment in the Company. The members of the Board did not quantify or otherwise assign relative significance to any of the factors considered when making their determination, but instead considered whether the factors as a whole justified recommending the Plan of Dissolution proposal to the stockholders. The foregoing summarizes the material factors and risks considered by the Board, but it is in no way meant to be exhaustive of the discussion and information considered by the Board. In view of its many considerations, the Board did not quantify or otherwise assign relative significance to any factor considered.In addition, each member of the Board may have given different significance to each factor. The approval of the Plan of Dissolution proposal will authorize the Board to wind up the affairs of the Company, to cease operating the business for which the Company was organized other than as necessary to effect the sale of the Company’s remaining assets, including CXR-AJ, and to finally terminate the existence of the Company. The Company is currently undertaking an active sales process for CXR-AJ and in discussions with several parties.Our Chief Executive Officer has submitted a non-binding offer to acquire CXR-AJ, the terms of which are preliminary and subject to further negotiation.As of the date of this proxy statement, the Company has yet to make a determination regarding the disposition of CXR-AJ. Summary of Plan of Dissolution Background The Board approved the Plan of Dissolution on March 22, 2015. The Plan of Dissolution is conditioned on obtaining approval of the Plan of Dissolution from the holders of a majority of all the issued and outstanding shares of common stock. 65 Table of Contents Dissolution Actions When the Plan of Dissolution becomes effective, the Company, acting by an officer, employee, or agent, as applicable, will, among other things: · file a Certificate of Dissolution with the Delaware Secretary of State specifying the date upon which the Certificate of Dissolution will become effective (the “Winding Up Effective Date”); · cease its business activities and withdraw from any jurisdiction in which the Company is qualified to do business (unless any such qualification to do business is necessary, appropriate, or desirable for the liquidation of the Company’s assets, including with respect to CXR-AJ, and for the proper winding up of the Company); · negotiate and consummate the sales and conversion of all of the remaining assets and properties of the Company into cash and/or other distributable form of asset; and · take all actions required or permitted under the applicable dissolution procedures of the DGCL. In addition, subject to approval by the Board, under the Plan of Dissolution, the officers, employees, and agents of the Company will, as promptly as feasible, proceed to: · collect all sums due or owing to the Company; and · out of the assets and properties of the Company, pay, satisfy, and discharge or make adequate provision for the payment, satisfaction, and discharge of all debts and liabilities of the Company pursuant to the Plan of Dissolution, including all expenses of the sales of assets and of the dissolution and liquidation provided for by the Plan of Dissolution. Liquidating Distributions Under the Plan of Dissolution, liquidating distributions, if any, shall be made from time to time after the filing of the Certificate of Dissolution to the stockholders of record, at the close of business on the Winding Up Effective Date, pro rata to stockholders in accordance with the respective number of shares then held of record, provided that in the opinion of the Board adequate provision has been made for the payment, satisfaction, and discharge of all known, unascertained, or contingent debts, obligations, and liabilities of the Company (including costs and expenses incurred and anticipated to be incurred in connection with the sale and distribution of assets and liquidation of the Company). Pursuant to the Plan of Dissolution, liquidating distributions will be made in cash or in kind, including in stock of, or ownership interests in, subsidiaries of the Company and remaining assets of the Company, if any. Such distributions may occur in a single distribution or in a series of distributions, in such amounts and at such time or times as the Board in its absolute discretion, and in accordance with the DGCL, may determine; provided, however, that the Company must complete the distribution of all its properties and assets to its stockholders as provided in the Plan of Dissolution as soon as practicable following the filing of its Certificate of Dissolution with the Delaware Secretary of State and in any event on or before the tenth anniversary of the Winding Up Effective Date (the “Final Distribution Date”). Contingency Reserve Under the Plan of Dissolution, if and to the extent deemed necessary, appropriate, or desirable by the Board in its absolute discretion, the Company may establish and retain or set aside a reasonable amount of cash and/or property to satisfy claims against the Company and its subsidiaries and other obligations of the Company and its subsidiaries, including (a) tax obligations; (b) all expenses of the sale of the Company’s property and assets; (c) the salary, fees, and expenses of members of the Board, management, and employees; (d) expenses for the collection and defense of the Company’s property and assets; (e) the expenses for attorneys and other professional advisors incurred in connection with the Plan of Dissolution; and (f) all other expenses related to the dissolution and liquidation of the Company and the winding-up of its affairs. Any unexpended amounts remaining in a contingency reserve will be distributed to the stockholders no later than the Final Distribution Date pursuant to the Plan of Dissolution. As of the date hereof, the Company plans to establish a contingency reserve and anticipates that the amount of that reserve will be approximately $6.6 million. 66 Table of Contents Liquidating Trust Under the Plan of Dissolution, the Board may, but is not required to, establish a liquidating trust (the “Liquidating Trust”) and distribute assets of the Company to the Liquidating Trust rather than continue to hold the assets in the Company. The Liquidating Trust may be established by agreement with one or more trustees selected by the Board. If the Liquidating Trust is established by agreement with one or more trustees, the trust agreement establishing and governing the Liquidating Trust shall be in form and substance determined by the Board. The trustees will in general be authorized to take charge of the Company’s property, and to sell and convert into cash or other distributable form any and all corporate non-cash or non-distributable assets and collect the debts and property due and belonging to the Company, with power to prosecute and defend, in the name of the Company, or otherwise, all such suits as may be necessary or proper for the foregoing purposes, and to appoint an agent under it and to do all other acts which might be done by the Company that may be necessary, appropriate or advisable for the final settlement of the unfinished business of the Company. Indemnification and Advancement of Expenses The Plan of Dissolution requires the Company to continue to indemnify and advance expenses to its officers, directors, employees, and agents in accordance with its Certificate of Incorporation and Bylaws and any contractual arrangements for actions taken in connection with the Plan of Dissolution and the winding up of the affairs of the Company. The Board, in its sole and absolute discretion, is authorized under the Plan of Dissolution to obtain and maintain directors’ and officers’ liability insurance and any other insurance as may be necessary, appropriate, or advisable to cover the Company’s obligations. Amendment, Modification or Abandonment If for any reason the Board determines that such action would be in the best interests of the Company, it may amend, modify or abandon the Plan of Dissolution and all actions contemplated thereunder, including the proposed winding up of the Company, notwithstanding the stockholder approval of the Plan of Dissolution, to the extent permitted by the DGCL; provided, however, that the Board may not abandon the Plan of Dissolution following the filing of the Certificate of Dissolution without first obtaining the approval of the holders of a majority of the voting power of the outstanding common stock at a special meeting or annual meeting of the stockholders called for such purpose by the Board. Upon the abandonment of the Plan of Dissolution, the Plan of Dissolution will be void. Complete Liquidation Distributions to the stockholders made pursuant to the Plan of Dissolution will be treated as made in complete liquidation of the Company within the meaning of the Code, and the regulations promulgated thereunder. Under the Plan of Dissolution, the adoption of the Plan of Dissolution by the stockholders will constitute full and complete authority for the making by the Board of all such liquidating distributions. Officers and Directors Following the Dissolution Date We expect that certain members of our Board and one or more of our remaining officers are expected to oversee the winding up for a period of time following the Winding Up Effective Date. As compensation for the foregoing, our remaining directors and officers will continue to receive compensation, as determined by the Board. Dissolution Completion Date The Company has not yet determined an expected completion date of the Dissolution, if any. The Plan of Dissolution, however, requires that all liquidating distributions be made before the tenth anniversary of the effective date of the Plan of Dissolution. 67 Table of Contents No Appraisal Rights Appraisal rights are a statutory remedy available in many states to stockholders who object to certain extraordinary actions taken by a corporation, such as mergers or certain other change of control transactions. This remedy typically allows dissenting stockholders to require the corporation to buy their stock at a price equal to its fair value immediately before the extraordinary corporate action is taken. Under Delaware law, stockholders do not have dissenters’ rights of appraisal in connection with the Dissolution or Plan of Dissolution. Tax Consequences See “Material United States Federal Income Tax Consequences to EMRISE Corp. Stockholders” below. THE BOARD RECOMMENDS YOU VOTE “FOR” THE APPROVAL OF THE PLAN OF DISSOLUTION PROPOSAL. 68 Table of Contents ADVISORY VOTE ON TRANSACTION-RELATED COMPENSATION (PROPOSAL NO. 3) As required by Item 402(t) of Regulation S-K and Section 14A of the Exchange Act, the Company is providing its stockholders with the opportunity to cast a non-binding advisory vote on the Transaction-Related Compensation that may be paid or become payable to our named executive officers upon completion of the Transaction. Such amounts are disclosed pursuant to Item 402(t) of Regulation S-K in the Golden Parachute Compensation Table and the footnotes to that table set forth in the section entitled “The Transaction (Proposal No. 1)—Interests of Our Directors and Executive Officers in the Transaction—Potential Payments to Executive Officers”.The agreements between the Company and its named executive officers who may receive Transaction-Related Compensation were entered into before the negotiation of the Transaction and are described in the section entitled “The Transaction (Proposal No. 1)—Interests of Our Directors and Executive Officers in the Transaction—Potential Payments to Executive Officers” and have been filed as exhibits to the Company’s periodic reports filed with the SEC. Your vote is requested. The Company believes that the information regarding the Transaction-Related Compensation that may be paid or become payable to our named executive officers upon completion of the Transaction is reasonable and demonstrates that the Company’s executive compensation program was designed appropriately and structured to ensure the retention of talented executives. This vote is not intended to address any specific item of compensation, but rather the overall Transaction-Related Compensation that may become payable to our named executive officers assuming completion of the Transaction. In addition, this vote is separate and independent from the vote of stockholders to approve the Transaction. The Company asks that its stockholders vote “FOR” the following resolution: “RESOLVED, that the Transaction-Related Compensation that may be paid or become payable to our named executive officers upon completion of the Transaction, as disclosed pursuant to Item 402(t) of Regulation S-K in the Golden Parachute Compensation Table, the footnotes to that table and the additional disclosure contained in the section captioned ‘The Transaction (Proposal No. 1)—Interests of Our Directors and Executive Officers in the Transaction—Potential Payments to Executive Officers’, is hereby APPROVED.” This vote is advisory, and therefore, it will not be binding on the Company, nor will it overrule any prior decision or require the Board (or any committee thereof) to take any action. However, the Board values the opinions of the Company’s stockholders, and to the extent that there is any significant vote against this proposal, the Board will consider stockholders’ concerns and will evaluate whether any actions are necessary to address those concerns. The Board will consider the affirmative vote of a majority of the shares of common stock present or represented by proxy at the Special Meeting and entitled to vote thereon cast “FOR” the foregoing resolution as advisory approval of the Transaction-Related Compensation that may become payable to the Company’s named executive officers upon completion of the Transaction. THE BOARD UNANIMOUSLY RECOMMENDS YOU VOTE “FOR” THE APPROVAL OF THE RESOLUTION SET FORTH ABOVE. 69 Table of Contents ADJOURNMENT OF THE SPECIAL MEETING (PROPOSAL NO. 4) If the number of shares of common stock present in person or represented by proxy at the Special Meeting voting in favor of the proposal to approve the Transaction is insufficient to approve the Transaction at the time of the Special Meeting, we intend to move to adjourn the Special Meeting to a later date in order to enable the Board to solicit additional proxies in respect of the proposal to approve the Transaction. In this proposal regarding the adjournment or postponement of the Special Meeting, we are asking you to authorize the holder of any proxy solicited by the Board to vote in favor of granting discretionary authority to the proxy or attorney-in-fact to adjourn the Special Meeting for the purpose of soliciting additional proxies in favor of the proposal to approve the Transaction. If our stockholders approve the adjournment proposal, we could adjourn the Special Meeting and any adjourned session of the Special Meeting and use the additional time to solicit additional proxies, including the solicitation of proxies from stockholders that have previously returned properly executed proxies voting against the Transaction. Among other things, approval of the adjournment proposal could mean that, even if we had received proxies representing a sufficient number of votes against the Transaction such that the proposal to approve the Transaction would be defeated, we could adjourn the Special Meeting without a vote on the approval of the Transaction and seek to convince the holders of those shares to change their votes to votes in favor of the Transaction. Additionally, we may seek to adjourn the Special Meeting if a quorum is not present at the Special Meeting. Vote Required for Approval Approval of the proposal to adjourn the Special Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies to approve the Transaction, requires the affirmative “FOR” vote of a majority of the shares of common stock present or represented by proxy at the Special Meeting and entitled to vote thereon. Recommendation of the Board of Directors The Board unanimously recommends that you vote “FOR” the adjournment or postponement of the Special Meeting, if necessary or appropriate, to solicit additional proxies. 70 Table of Contents MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES TO EMRISE CORP. STOCKHOLDERS The following discussion is a general summary of the material U.S. federal income tax consequences of the Transaction and the Dissolution to EMRISE Corp. and its stockholders who hold their shares of common stock as a capital asset, but does not purport to be a complete analysis of all the potential tax effects. The discussion addresses neither the tax consequences that may be relevant to particular categories of investors subject to special treatment under certain U.S. federal income tax laws (such as financial institutions, dealers in securities, insurance companies, traders in securities who elect to apply a mark-to-market method of accounting, tax-exempt organizations, partnerships, persons who hold shares as part of a hedge, straddle, constructive sale or conversion transaction, persons who acquired their shares through the exercise of employee stock options or otherwise as compensation, former citizens or residents of the United States, and foreign individuals and foreign entities) nor any tax consequences arising under the laws of any state, local or foreign jurisdiction. The discussion below is based upon the Code, Treasury Regulations, administrative rulings and judicial decisions now in effect, all of which are subject to change at any time, either prospectively or retrospectively, by legislative, administrative or judicial action. The following discussion has no binding effect on the IRS or the courts, and assumes that any sale of assets by EMRISE Corp. and its subsidiaries will be in accordance with the Transaction and that any distributions to stockholders and will be in accordance with the Plan of Dissolution.No ruling has been requested from the IRS with respect to the anticipated tax treatment of the Dissolution, and EMRISE Corp. will not seek an opinion of counsel with respect to the anticipated tax treatment summarized herein.There is no assurance that any liquidating trust formed in connection with the Dissolution will be treated as a liquidating trust for federal income tax purposes or that the distributions made pursuant to the Plan of Dissolution, if any, will be treated as liquidating distributions.If any of the conclusions stated herein proves to be incorrect, the result could be increased taxation at the company and/or the stockholder level, thus reducing the benefit to the stockholders and EMRISE Corp. from the Dissolution. Certain U.S. Federal Income Tax Consequences of the Transaction If consummated, the Transaction will be a taxable transaction to EMRISE Corp.Because of the tax attributes of EMRISE Corp., it is anticipated that EMRISE Corp. will utilize such tax attributes to substantially reduce the amount of U.S. federal income tax from the Transaction.The determination of whether and to what extent EMRISE Corp.’s tax attributes will be available, however, is highly complex and is based in part upon facts that will not be known until the completion of the Transaction. The Transaction will not be taxable to stockholders, although as discussed below, any distribution made by EMRISE Corp. to its stockholders will be a taxable event to the stockholders. Certain U.S. Federal Income Tax Consequences of the Dissolution U.S. Federal Income Tax Consequences to the Company It is anticipated that the Company will not incur any material U.S. tax liability from Dissolution as the Company’s primary asset, following the sale of CXR-AJ, will be cash. Certain U.S. Federal Income Tax Consequences to U.S. Stockholders If EMRISE Corp. consummates the Dissolution and liquidates, a stockholder will recognize gain or loss with respect to distributions made pursuant to the Plan of Dissolution equal to the difference between: (i) the sum of the amount of money and the fair market value of property (other than money) distributed to such Stockholder; and (ii) such stockholder’s tax basis in the common stock.A stockholder’s tax basis in his shares generally will equal the stockholder’s cost for the common stock. The gain or loss will be a capital gain or loss, assuming the shares of common stock are held as capital assets.Long-term capital gain recognized by a stockholder that is an individual, estate or trust generally is taxed at a maximum current U.S. federal income tax rate of 20%. Additionally, certain U.S. stockholders who are individuals, trusts or estates are required to pay a Medicare tax of 3.8% (in addition to taxes they would otherwise be subject to) on investment income.In the case of a stockholder that is a corporation, capital gains are currently taxed at the same rate as ordinary income. The deductibility of capital losses is subject to certain limitations.U.S. corporations generally may carry back capital losses up to three taxable years and generally may carry forward capital losses up to five taxable years.Generally, capital losses are deductible only against capital gains and are not available to offset ordinary income; however, U.S. individuals are allowed to offset a limited amount of net capital loss against ordinary income.The tax basis of any property other than cash received by each stockholder upon Dissolution will be the fair market value of the property at the time of the distribution. 71 Table of Contents If EMRISE Corp. effects the Dissolution and liquidates, stockholders may receive one (1) or more liquidating distributions, including a deemed distribution of cash.A stockholder’s gain or loss will be computed on a “per share” basis so that gain or loss is calculated separately for blocks of shares of common stock acquired at different dates and different prices. Each liquidating distribution will be allocated proportionately to each common share owned by a stockholder.Gain will be recognized in connection with a liquidating distribution only to the extent that the aggregate value of all liquidating distributions received by a stockholder with respect to a share exceeds such stockholder’s tax basis for that share. If the amount of the distributions is less than the stockholder’s basis in the common stock, the stockholder will generally recognize a loss in the year the final distribution is received by the stockholder. If EMRISE Corp. effects the Dissolution and liquidates, EMRISE Corp. will, at the close of the taxable year, provide stockholders and the IRS with a statement of the amount of cash and EMRISE Corp.’s best estimates of the fair market value of any property distributed to the Stockholders) during that year as determined by EMRISE Corp., at such time and in such manner as required by the Treasury Regulations. If the Plan of Dissolution Proposal is not approved (or if it is approved, but one or more distributions are made to stockholders prior to the Plan of Dissolution becoming effective or the distribution otherwise is not characterized as a distribution in complete liquidation of EMRISE Corp. for U.S. federal income tax purposes), the discussion above does not apply to such distributions by EMRISE Corp. to stockholders.Rather, such distributions, if any, are characterized as dividends to the stockholders to the extent of EMRISE Corp.’s earnings and profits (as calculated for tax purposes), and distributions in excess of EMRISE Corp.’s earnings and profits are tax free to stockholders to the extent of their tax basis in their shares, and thereafter taxable as capital gains.Non-corporate stockholders currently are taxed on the amount of distributions characterized as dividends at a maximum federal income tax rate of 20%.Also, the Medicare tax of 3.8% applies to dividend income for certain high income individuals, estates and most trusts.Dividends received by corporate stockholders are taxed at ordinary income tax rates, but may be eligible for a dividend received deduction. U.S. Income Tax Consequences of a Liquidating Trust If the Company transfers assets to the liquidating trust in connection with the Dissolution, EMRISE Corp. intends to structure the liquidating trust so that it will not be treated as an association taxable as a corporation based upon the anticipated activities of the liquidating trust. Accordingly, it is expected that the liquidating trust itself should not be subject to income tax. Stockholders will be treated for tax purposes as having received a distribution at the time of transfer of their pro rata share of money and the fair market value of property (other than money) transferred to the liquidating trust, reduced by the amount of known liabilities assumed by the liquidating trust or to which the property transferred is subject, and then having contributed such property to the trust. The distribution (assuming it is made pursuant to the Plan of Dissolution) will be treated as a distribution in liquidation of the stockholder’s common stock if made pursuant to the Plan of Dissolution.The effect of the distribution on a stockholder’s tax basis in the common stock is discussed above in the subsection entitled “CertainU.S. Federal Income Tax Consequences to Stockholders”. As owners of the trust, the stockholders will be required to take into account for U.S. federal income tax purposes their pro rata portion of any income, expense, gain or loss recognized by the liquidating trust.The income, expense, gain or loss recognized by the liquidating trust will not affect a stockholder’s basis in the common stock. 72 Table of Contents As a result of the transfer of property by EMRISE Corp. to a liquidating trust and the ongoing activities of the liquidating trust, stockholders should be aware that they may be subject to tax whether or not they have received any actual distributions from the liquidating trust with which to pay such tax. EMRISE Corp. has not obtained any IRS ruling as to the tax status of the liquidating trust, if any, and there is no assurance that the IRS will agree with EMRISE Corp.’s conclusion that the liquidating trust should be treated as a liquidating trust for federal income tax purposes. If, contrary to EMRISE Corp.’s expectation, it were determined that the liquidating trust should be classified for federal income tax purposes as an association taxable as a corporation, income and losses of the liquidating trust would be reflected on its own tax return rather than being passed through to the stockholders and the liquidating trust would be required to pay federal income taxes at corporate tax rates. Furthermore, much of the above discussion would no longer be accurate.For instance, all or a portion of any distribution made to the stockholders from the liquidating trust could be treated as a dividend subject to tax at ordinary income tax rates. Stockholders may also be subject to liability for state and local taxes with respect to the receipt of liquidating distributions. State and local tax laws may differ in various respects from federal income tax law. U.S. Income Tax Consequences of Backup Withholding Unless a stockholder complies with certain reporting and/or certification procedures or is an exempt recipient under applicable provisions of the Code and Treasury Regulations, the stockholder may be subject to back-up withholding tax with respect to any payments received under the Dissolution. The back-up withholding tax is currently imposed at a rate of 28%. Back-up withholding generally will not apply to payments made to some exempt recipients such as a corporation or financial institution or to a stockholder who furnishes a correct taxpayer identification number or provides a certificate of foreign status and provides certain other required information. Backup withholding is not an additional federal income tax.Rather, the federal income tax liability of a person subject to backup withholding will be reduced by the amount of tax withheld.If withholding results in an overpayment of taxes, the taxpayer may obtain a refund, provided that the required information is timely furnished to the IRS. U.S. Federal Income Taxation of Non-U.S. Stockholders In general, a winding up or complete liquidation of a U.S. domestic corporation is treated as a sale or exchange of its shares by its non-corporate stockholders and by its corporate stockholders owning less than eighty percent (80%) of the shares of the liquidating corporation.This sale or exchange is generally taxable as a capital gain.However, if the individual stockholder is a non-resident alien of the United States and such gain is not effectively connected with the conduct of a trade or business by such person, the capital gain is not subject to U.S. tax under the Code unless the individual is present in the United States for 183 days or more during the taxable year and certain other conditions are satisfied.Such taxpayer may be eligible for a reduced rate of U.S. income taxation pursuant to an applicable income tax treaty. FOREIGN CORPORATIONS, PERSONS OR ENTITIES WHO ARE NOT CITIZENS OR RESIDENTS OF THE UNITED STATES SHOULD CONSULT THEIR TAX ADVISORS WITH RESPECT TO THE U.S. AND NON-U.S. TAX CONSEQUENCES OF THE DISSOLUTION. The foregoing summary of certain U.S. federal income tax consequences is included for general information only and does not constitute legal advice to any stockholder.The tax consequences of the Dissolution may vary depending upon the particular circumstances of the stockholder.Each stockholder is recommended to consult his or her own tax advisor regarding the tax consequences of the Dissolution. THE COMPANY INFORMS STOCKHOLDERS THAT (1) ANY DISCUSSION OF U.S. FEDERAL INCOME TAX ISSUES CONTAINED IN THIS PROXY STATEMENT (INCLUDING ANY ATTACHMENTS), UNLESS OTHERWISE SPECIFICALLY STATED, WAS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING PENALTIES UNDER THE UNITED STATES INTERNAL REVENUE CODE, (2) SUCH DISCUSSION WAS WRITTEN TO SUPPORT THE PROMOTION OR MARKETING OF THE MATTERS ADDRESSED BY THIS PROXY STATEMENT AND (3) EACH STOCKHOLDER SHOULD SEEK ADVICE BASED UPON ITS PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. 73 Table of Contents ADDITIONAL INFORMATION ABOUT EMRISE CORPORATION Our common stock is quoted on the OTC Markets Group Inc. trading venue in their OTCQB category under the symbol “EMRI”.The following table sets forth the high and low sales prices for our common stock for the periods indicated as reported by OTCQB: High Low Fiscal Year Ended December 31, 2015 First Quarter $ $ Second Quarter (through May 8, 2015) $ $ Year Ended December 31, 2014 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2013 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ As of the Record Date, there were approximately 1,247 holders of record of EMRISE Corp. common stock. We have not declared or paid any cash dividends on our capital stock in the past. We will pay dividends on our common stock only if and when declared by the Board. The Board’s ability to declare a dividend is subject to restrictions imposed by Delaware law. EMRISE Corp. expects to receive net proceeds of approximately $11,000,000 from the Transaction, excluding amounts held in escrow and after payment of debt, transaction and other related expenses, certain taxes and liquidation related expenses.Assuming the Plan of Dissolution if approved by stockholders, we plan to distribute, in an initial distribution (with potential subsequent distributions thereafter), the net proceeds from the Transaction and the Company’s other cash, subject to a contingency reserve for remaining costs and liabilities, after the filing of a Certificate of Dissolution with the Delaware Secretary of State. The amount and timing of the distributions to stockholders will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution. On the bases described in this proxy statement, the Board anticipates that the amount of the initial distribution to stockholders from the Transaction will be approximately $0.95 to $1.00 per share of common stock.Subsequent distributions from the sale of the Company’s remaining assets, including the sale of CXR-AJ, will be made in such amounts and at such times as determined by the Board in its discretion in accordance with the Plan of Dissolution.However, there can be no assurance as to the timing and amount of distributions to our stockholders, even if all of our remaining assets are sold, because there are many factors, some of which are outside of our control, that could affect our ability to make such distributions. 74 Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the number of shares of our common stock beneficially owned on May 8, 2015 by: · each person who is known by us to beneficially own 5% or more of our common stock; · each of our directors and named executive officers; and · all of our directors and executive officers, as a group. Except as otherwise set forth below, the address of each of the persons listed below is c/o EMRISE Corporation, 2530 Meridian Parkway, Durham, NC 27713. Unless otherwise indicated, the common stock beneficially owned by a holder includes shares owned by a spouse, minor children and relatives sharing the same home, as well as entities owned or controlled by the named person, and also includes options to purchase shares of our common stock exercisable within 60 days that have been granted under the Incentive Plans. Messrs. Oliva, Jefferies and Blades are current named executive officers. Common Stock Beneficially Owned (1) Name and Address of Beneficial Owner Shares % Poplar Point Capital Management LLC(2) Carmine T. Oliva (3) Graham Jefferies (4) Otis W. Baskin * Timothy J. Blades (5) * Frank P. Russomanno * Julie A. Abraham * All officers and directors as a group (6 persons) (6) * Less than 1% of outstanding shares. Based upon 10,822,337 shares of our common stock outstanding on May 8, 2015 and, with respect to each individual holder, rights to acquire our common stock exercisable within 60 days of May 8, 2015. Based on the Schedule 13G dated April 9, 2015 and filed with the SEC on April 13, 2015 jointly filed by Poplar Point Capital Management LLC, Poplar Point Capital Partners LP (“PPCP”), Poplar Point Capital GP LLC, and Mr. Jad Fakhry with respect to shares of common stock owned by PPCP.The address of the principal business office of each of the reporting persons is c/o Poplar Point Capital Management LLC, 840 Hinckley Road, Suite 250, Burlingame, CA 94010. Includes 21,837 shares held individually by Mr. Oliva’s spouse. Includes 73,334 shares underlying vested options. Includes 50,000 shares underlying vested options. Includes 123,334 shares underlying vested options and 21,837 outstanding shares held individually by Mr. Oliva’s wife. 75 Table of Contents SUBMISSION OF STOCKHOLDERS PROPOSALS Pursuant to Rule 14a-8 under the Exchange Act, proposals by stockholders that were intended for inclusion in our proxy statement and proxy card and to be presented at our 2015 annual meeting of stockholders (the “2015 annual meeting”) needed to be received by us no later than January 9, 2015, in order to be considered for inclusion in our proxy materials relating to such meeting. However, if the date of the 2015 annual meeting changes by more than 30 days from the anniversary date of our 2014 annual meeting of stockholders, proposals by stockholders must be received a reasonable time before we mail our proxy materials for the 2015 annual meeting in order to be timely. For purposes of the preceding sentence, a “reasonable time” coincides with any adjusted deadline we publicly announce. For nominations of persons for election to the Board or other business to be properly brought before any meeting of stockholders which is not intended for inclusion in our proxy materials, to be timely, a stockholder’s notice must be delivered to our Secretary at our corporate headquarters: · in the case of an annual meeting, not less than sixty (60) days nor more than one hundred twenty (120) days prior to the scheduled annual meeting, regardless of any postponements, deferrals or adjournments of that meeting to a later date, provided, however, that if less than seventy (70) days notice or prior public disclosure of the date of the scheduled annual meeting is given or made, notice by the stockholder, to be timely, must be so delivered or received not later than the close of business on the tenth (10th) day following the earlier of the day on which such notice of the date of the scheduled annual meeting was mailed or the day on which such public disclosure was made; and · in the case of a special meeting, the close of business on the 7th day following the day on which we first publicly announce the date of the special meeting; provided that stockholder nominations of persons for election to the Board at a special meeting may only be made if the Board has determined that directors are to be elected at the special meeting. OTHER MATTERS At this time, we know of no other matters to be submitted to our stockholders at the Special Meeting.If any other matters properly come before the Special Meeting in which your proxy has provided discretionary authority, your shares of common stock will be voted in accordance with the discretion of the persons named on the enclosed proxy card in accordance with their best judgment. HOUSEHOLDING OF PROXY MATERIALS The SEC has adopted rules that permit companies and intermediaries (e.g., brokers) to satisfy the delivery requirements for proxy statements, annual reports, and notices of internet availability of proxy materials with respect to two or more stockholders sharing the same address by delivering a single copy of the applicable document(s) addressed to those stockholders. This process, which is commonly referred to as “householding,” potentially means extra convenience for stockholders and cost savings for companies. Brokers with account holders who are EMRISE Corp. stockholders may be “householding” the proxy statement. A single proxy statement may be delivered to multiple stockholders sharing an address unless contrary instructions have been received from the affected stockholders. Once a stockholder has received notice from its broker that such broker will be “householding” communications, “householding” will continue until such stockholder is notified otherwise or until such stockholder notifies the applicable broker or EMRISE Corp. that it no longer wishes to participate in “householding”. If, at any time, a stockholder no longer wish to participate in “householding” and would prefer to receive a separate proxy materials such stockholder may (i) notify its broker, (ii) direct its written request to: EMRISE Corp. Corporate Secretary at 2530 Meridian Parkway, Durham, North Carolina 27713 or (iii) contact EMRISE Corp.’s Corporate Secretary by telephone at (919) 806-4722. Stockholders who currently receive multiple copies of this proxy statement at their address and would like to request “householding” of their communications should contact their broker. In addition, EMRISE Corp. will promptly deliver, upon written or oral request to the address or telephone number above, a separate copy of the proxy statement to a stockholder at a shared address to which a single copy of the document was delivered. 76 Table of Contents WHERE YOU CAN FIND ADDITIONAL INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the SEC.You may read and copy any document we file at the SEC’s public reference room located at treet, N.E., Room 1580, Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the public reference room.Our SEC filings are also available to the public at the SEC’s website at http://www.sec.gov.You also may obtain free copies of the documents we file with the SEC by going to the Investor Relations page of our corporate website at http://www.emrise.com.Our website address is provided as an inactive textual reference only.The information provided on our website is not part of this proxy statement, and therefore is not incorporated herein by reference. Statements contained in this proxy statement, or in any document incorporated by reference in this proxy statement regarding the contents of any contract or other document, are not necessarily complete and each such statement is qualified in its entirety by reference to that contract or other document filed as an exhibit with the SEC.The SEC allows us to “incorporate by reference” into this proxy statement documents we file with the SEC.This means that we can disclose important information to you by referring you to those documents.The information incorporated by reference is considered to be a part of this proxy statement, and later information that we file with the SEC will update and supersede that information.We incorporate by reference any documents filed by us pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of this proxy statement and before the date of the Special Meeting. Any person, including any beneficial owner, to whom this proxy statement is delivered may request copies of proxy statements and any of the documents incorporated by reference in this document or other information concerning us, without charge, by written request directed to EMRISE Corporation, 2530 Meridian Parkway, Durham, North Carolina 27713, Attention: Corporate Secretary on the Investor Relations page of our corporate website at http://www.emrise.com or from the SEC through the SEC’s website at the address provided above.Documents incorporated by reference are available without charge, excluding any exhibits to those documents unless the exhibit is specifically incorporated by reference into those documents. THIS PROXY STATEMENT DOES NOT CONSTITUTE THE SOLICITATION OF A PROXY IN ANY JURISDICTION TO OR FROM ANY PERSON TO WHOM OR FROM WHOM IT IS UNLAWFUL TO MAKE SUCH PROXY SOLICITATION IN THAT JURISDICTION.YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN THIS PROXY STATEMENT TO VOTE YOUR SHARES AT THE SPECIAL MEETING.WE HAVE NOT AUTHORIZED ANYONE TO PROVIDE YOU WITH INFORMATION THAT IS DIFFERENT FROM WHAT IS CONTAINED IN THIS PROXY STATEMENT.THIS PROXY STATEMENT IS DATED MAY 11, 2015.YOU SHOULD NOT ASSUME THAT THE INFORMATION CONTAINED IN THIS PROXY STATEMENT IS ACCURATE AS OF ANY DATE OTHER THAN THAT DATE, AND THE MAILING OF THIS PROXY STATEMENT TO STOCKHOLDERS DOES NOT CREATE ANY IMPLICATION TO THE CONTRARY. 77 Table of Contents UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma consolidated financial information gives effect to the sale of our electronic devices business unit, through the sale of all of the outstanding capital stock of EEL. The financial information is derived from, and should be read in conjunction with, our historical financial statements and notes thereto, as presented in our Annual Report on Form 10-K filed with the SEC on March 31, 2015, which are excerpted and included as Annex D hereto and incorporated herein by reference. The unaudited pro forma consolidated balance sheet as of December 31, 2014 assumes the sale of EEL occurred on December 31, 2014. The unaudited pro forma consolidated statement of comprehensive income/(loss) for the year ended December 31, 2014 gives effect to the sale of EEL as if it had occurred as of the beginning of that period. The unaudited pro forma consolidated financial information is presented for informational purposes only and is based upon estimates by EMRISE Corp.’s management, which are based upon available information and certain assumptions that EMRISE Corp.’s management believes are reasonable as of the date of this proxy statement. The unaudited pro forma consolidated financial information is not intended to be indicative of actual financial position or results of operations that would have been achieved had the Transaction been consummated as of the beginning of the period indicated above, nor does it purport to indicate results which may be attained in the future. Actual amounts could differ materially from these estimates. The pro forma adjustments are based upon available information and certain assumptions that management believes are reasonable in the circumstances. The unaudited pro forma consolidated balance sheet as at December 31, 2014 and the unaudited pro forma consolidated statement of comprehensive income/(loss) for the year ended December 31, 2014 should be read in conjunction with the notes thereto. 78 Table of Contents EMRISE CORPORATION Pro Forma Consolidated Balance Sheet As of December 31, 2014 (Unaudited) ($ in thousands except share and per share amounts) Historical Emrise Corporation Sale of EEL (1) Pro Forma Adjustment Pro Forma Adjustment Pro-Forma Emrise Corporation ASSETS Current assets: Cash and cash equivalents $ $ ) $ ) $ $ Accounts receivable, net of allowances for doubtful accounts ) Inventories, net ) Deferred income taxes 30 ) - Prepaid and other current assets ) Total current assets ) ) Property, plant and equipment, net ) Goodwill ) - Intangible assets other than goodwill, net ) - Deferred tax assets 25 ) - Other assets 96 ) 96 Total assets $ $ ) $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ ) $ Accrued expenses ) Lines of credit ) Current portion of long-term debt ) - Income taxes payable ) Total current liabilities ) Long-term debt ) Other liabilities ) Total liabilities $ $ ) $
